Exhibit 10.11

Execution Version

RECEIVABLE INTEREST PURCHASE AGREEMENT

Dated as of March 31, 2009

Among

IR RECEIVABLES FUNDING TRUST

as the Seller

and

CAFCO, LLC

and

ENTERPRISE FUNDING COMPANY LLC

and

JS SILOED TRUST

as the Investors

and

CITIBANK, N.A.

and

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.

as Banks

and

CITICORP NORTH AMERICA, INC.

as the Program Agent

and

CITICORP NORTH AMERICA, INC.

and

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.

as Investor Agents

and

INGERSOLL-RAND COMPANY

as Collection Agent

and

THE ORIGINATORS, DESIGNATED ENTITIES

AND INTERMEDIATE SPVs NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

SECTION 1.01.

  

Certain Defined Terms

   1

SECTION 1.02.

  

Other Terms; GAAP

   31

ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES

   32

SECTION 2.01.

  

Purchase Facility

   32

SECTION 2.02.

  

Making Purchases

   33

SECTION 2.03.

  

Receivable Interest Computation

   35

SECTION 2.04.

  

Settlement Procedures

   35

SECTION 2.05.

  

Fees

   39

SECTION 2.06.

  

Payments and Computations, Etc.

   40

SECTION 2.07.

  

Dividing or Combining Receivable Interests

   40

SECTION 2.08.

  

Increased Costs

   41

SECTION 2.09.

  

Additional Yield on Receivable Interests Bearing a Eurodollar Rate

   42

SECTION 2.10.

  

Taxes

   42

SECTION 2.11.

  

Security Interest

   45

SECTION 2.12.

  

Substitution of Banks

   46

SECTION 2.13.

  

Termination of Transfers of Two-Step Dealer Receivables

   46

SECTION 2.14.

  

Sharing of Payments

   47

ARTICLE III CONDITIONS OF PURCHASES

   47

SECTION 3.01.

  

Conditions Precedent to the Initial Purchase

   47

SECTION 3.02.

  

Conditions Precedent to All Purchases and Reinvestments

   49

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   50

SECTION 4.01.

  

Representations and Warranties of the Seller

   50

SECTION 4.02.

  

Representations and Warranties of the Collection Agent

   54

ARTICLE V COVENANTS

   56

SECTION 5.01.

  

Covenants of the Seller

   56

SECTION 5.02.

  

Covenants of the Seller and the IR Parties

   63

ARTICLE VI ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

   64

SECTION 6.01.

  

Designation of Collection Agent

   64

SECTION 6.02.

  

Duties of Collection Agent

   65

SECTION 6.03.

  

Certain Rights of the Program Agent

   66

SECTION 6.04.

  

Rights and Remedies

   67

SECTION 6.05.

  

Further Actions Evidencing Purchases

   68

 

i



--------------------------------------------------------------------------------

          Page

SECTION 6.06.

  

Covenants of the Collection Agent and each Originator

   68

SECTION 6.07.

  

Indemnities by the Collection Agent

   70

ARTICLE VII EVENTS OF TERMINATION

   71

SECTION 7.01.

  

Events of Termination

   71

SECTION 7.02.

  

Removal of Originators

   75

ARTICLE VIII THE PROGRAM AGENT

   76

SECTION 8.01.

  

Authorization and Action

   76

SECTION 8.02.

  

Program Agent’s Reliance, Etc.

   77

SECTION 8.03.

  

CNAI and Affiliates

   77

SECTION 8.04.

  

Indemnification of Program Agent

   77

SECTION 8.05.

  

Delegation of Duties

   78

SECTION 8.06.

  

Action or Inaction by Program Agent

   78

SECTION 8.07.

  

Notice of Events of Termination

   78

SECTION 8.08.

  

Non-Reliance on Program Agent and Other Parties

   78

SECTION 8.09.

  

Successor Program Agent

   79

SECTION 8.10.

  

Reports and Notices

   80

ARTICLE IX THE INVESTOR AGENTS

   80

SECTION 9.01.

  

Authorization and Action

   80

SECTION 9.02.

  

Investor Agent’s Reliance, Etc.

   80

SECTION 9.03.

  

Investor Agents and Affiliates

   81

SECTION 9.04.

  

Indemnification of Investor Agents

   81

SECTION 9.05.

  

Delegation of Duties

   81

SECTION 9.06.

  

Action or Inaction by Investor Agents

   81

SECTION 9.07.

  

Notice of Events of Termination

   81

SECTION 9.08.

  

Non-Reliance on Investor Agent and Other Parties

   82

SECTION 9.09.

  

Successor Investor Agent

   82

SECTION 9.10.

  

Reliance on Investor Agent

   83

ARTICLE X INDEMNIFICATION

   83

SECTION 10.01.

  

Indemnities by the Seller

   83

ARTICLE XI MISCELLANEOUS

   85

SECTION 11.01.

  

Amendments, Etc.

   85

SECTION 11.02.

  

Notices, Etc.

   85

SECTION 11.03.

  

Assignability

   85

SECTION 11.04.

  

Costs and Expenses

   89

SECTION 11.05.

  

No Proceedings; Waiver of Consequential Damages

   89

SECTION 11.06.

  

Confidentiality

   90

SECTION 11.07.

  

GOVERNING LAW

   90

SECTION 11.08.

  

Execution in Counterparts

   91

SECTION 11.09.

  

Survival of Termination

   91

 

ii



--------------------------------------------------------------------------------

          Page

SECTION 11.10.

  

Consent to Jurisdiction

   91

SECTION 11.11.

  

WAIVER OF JURY TRIAL

   91

SECTION 11.12.

  

No Recourse Against Investors, Stockholders, Officers or Directors

   91

SECTION 11.13.

  

Limitation of Owner Trustee Liability

   92

SECTION 11.14.

  

Federal Tax Treatment

   92

 

iii



--------------------------------------------------------------------------------

SCHEDULES

     

SCHEDULE I

   -   

Lock-Box Banks

SCHEDULE II

   -   

Credit and Collection Policy

SCHEDULE III

   -   

Originators and Divisions

SCHEDULE IV

   -   

Purchase Agreements

SCHEDULE V

   -   

Intermediate Sellers and Subservicers

SCHEDULE VI

   -   

Locations of Records

SCHEDULE VII

   -   

Special Concentration Limits

ANNEXES

     

ANNEX A-1

   -   

Form of Monthly Report

ANNEX A-2

   -   

Form of Weekly Report

ANNEX A-3

   -   

Form of Daily Report

ANNEX B

   -   

Form of Lock-Box Agreement

ANNEX C

   -   

[Intentionally Omitted]

ANNEX D

   -   

Form of Assignment and Acceptance

ANNEX E

   -   

Form of Funds Transfer Letter

ANNEX F

   -   

[Intentionally Omitted]

ANNEX G-1

   -   

Parent Undertaking (Group 1)

ANNEX G-2

   -   

Parent Undertaking (Group 2)

ANNEX G-3

   -   

Parent Undertaking (Group 3)

ANNEX G-4

   -   

Parent Undertaking (Group 4)

ANNEX G-5

   -   

Parent Undertaking (Seller and Collection Agent)

 

iv



--------------------------------------------------------------------------------

RECEIVABLE INTEREST PURCHASE AGREEMENT

Dated as of March 31, 2009

IR RECEIVABLES FUNDING TRUST, a Delaware statutory trust (the “Seller”), CAFCO,
LLC, a Delaware limited liability company, as an Investor (as defined herein),
ENTERPRISE FUNDING COMPANY LLC, a Delaware limited liability company, as an
Investor, JS SILOED TRUST, a Delaware statutory trust, as an Investor, CITIBANK,
N.A., as a Bank (as defined herein), BANK OF AMERICA, N.A., as a Bank and an
Investor Agent (as defined herein), JPMORGAN CHASE BANK, N.A., as a Bank and an
Investor Agent, CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”),
as an Investor Agent and as program agent (the “Program Agent”) for the
Investors and the Banks, INGERSOLL-RAND COMPANY, a New Jersey corporation, as
Collection Agent (as defined herein), each of the Originators named on Schedule
III hereto and each of the Designated Entities and Intermediate SPVs named on
Schedule V hereto, agree as follows:

PRELIMINARY STATEMENT. The Seller has acquired, and, subject to the provisions
of the Purchase Agreements referred to below, will continue to acquire,
Receivables originated by the Originators (as hereinafter defined). The Seller
is prepared to sell undivided fractional interests (referred to herein as
“Receivable Interests”) in the Receivables. The Investors may, in their
respective sole discretion, purchase such Receivable Interests, and the Banks
are prepared to purchase such Receivable Interests, in each case on the terms
set forth herein. Accordingly, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“2004 Credit Agreement” means that certain Credit Agreement dated as of June 25,
2004 among Ingersoll-Rand Company Limited, IR Company, the lenders party thereto
and the agents party thereto, as amended, supplemented or otherwise modified
from time to time.

“2005 Credit Agreement” means that certain Credit Agreement dated as of
August 12, 2005 among Ingersoll-Rand Company Limited, IR Company, the lenders
party thereto and the agents party thereto, as amended, supplemented or
otherwise modified from time to time.

“2008 Credit Agreement” means that certain Credit Agreement dated as of June 27,
2008 among Ingersoll-Rand Company Limited, Parent, the lenders party thereto and
the agents party thereto, as amended, supplemented or otherwise modified from
time to time.

“Accounting-Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Investor that are the subject of this Agreement, the Asset
Purchase Agreement of any Bank or



--------------------------------------------------------------------------------

any other Transaction Document with all or any portion of the assets and
liabilities of any Bank or the Investor Agent in such Investor’s Group (or, with
respect to CAFCO, the Program Agent) or any of their respective affiliates as
the result of the existence of, or occurrence of any change in, accounting
standards or the issuance of any pronouncement, interpretation or release, by
any accounting body or any other body charged with the promulgation or
administration of accounting standards, including, without limitation, the
Financial Accounting Standards Board, the International Accounting Standards
Board, the American Institute of Certified Public Accountants, the Federal
Reserve Board of Governors and the SEC, and shall occur as of the date that such
consolidation (i) shall have occurred with respect to the financial statements
of any such Bank, Investor Agent, the Program Agent or any of their respective
affiliates or (ii) shall have been required to have occurred, regardless of
whether such financial statements were prepared as of such date.

“Adjusted Eurodollar Rate” means, for any Fixed Period, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the Eurodollar Rate
for such Fixed Period by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Fixed Period.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.

“Affected Person” has the meaning specified in Section 2.08(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

“Agent” means any of the Program Agent or any Investor Agent and “Agents” means,
collectively, the Program Agent and the Investor Agents.

“Aggregate Loss and Dilution Reserve” means, on any date, an amount equal to the
product of (a) the Aggregate Loss and Dilution Reserve Percentage on such date
multiplied by (b) the Net Receivables Pool Balance on such date.

“Aggregate Loss and Dilution Reserve Percentage” means, as of any date, the
greater of (a) the sum of (i) the Dynamic Loss Reserve Percentage as of such
date plus (ii) the Dynamic Dilution Reserve Percentage as of such date and
(b) the sum of (i) the Loss Reserve Floor Percentage as of such date plus
(ii) the Dilution Reserve Floor Percentage as of such date.

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time as Citibank’s base rate;

 

2



--------------------------------------------------------------------------------

(b) 1/2 of one percent above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, in
either case adjusted to the nearest 1/4 of one percent or, if there is no
nearest 1/4 of one percent, to the next higher 1/4 of one percent;

(c) the Federal Funds Rate; and

(d) the Adjusted Eurodollar Rate for a deemed Fixed Period of one month plus
4.50%.

“Applicable Margin” means, at any time, a percentage equal to the sum of (i) the
“Euro-Currency Margin” and (ii) the “Commitment Fee Rate” determined pursuant to
the provisions of Section 2.7 of the 2008 Credit Agreement and based on the
Ratings of IR Parent at such time. For the purposes of this definition, the term
“Rating” shall have the meaning set forth in the 2008 Credit Agreement.

“ASI Purchase Agreement” means the Purchase Agreement identified as the “ASI
Purchase Agreement” on Schedule IV hereto.

“Asset Purchase Agreement” means (a) in the case of any Bank other than
Citibank, BofA and JPMC, the asset purchase agreement or other similar liquidity
agreement entered into by such Bank concurrently with the Assignment and
Acceptance pursuant to which it became party to this Agreement and (b) in the
case of Citibank, BofA and JPMC, the secondary market agreement, asset purchase
agreement or other similar liquidity agreement entered into by such Bank for the
benefit of its respective Investor, to the extent relating to the sale or
transfer of interests in Receivable Interests, in each case as amended,
restated, supplemented or otherwise modified from time to time.

“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the Alternate Base Rate in effect from time to
time during such Fixed Period, plus (at any time when an Event of Termination
shall exist) 2.00%.

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank, an Eligible Assignee, such Bank’s Investor Agent and the Program
Agent, pursuant to which such Eligible Assignee may become a party to this
Agreement, in substantially the form of Annex D hereto.

“Bank Commitment” of any Bank means (a) with respect to Citibank, $125,000,000
or such amount as reduced or increased by any Assignment and Acceptance entered
into among Citibank, another Bank, the Investor Agent for Citibank and the
Program

 

3



--------------------------------------------------------------------------------

Agent, (b) with respect to BofA, $100,000,000 or such amount as reduced or
increased by any Assignment and Acceptance entered into among BofA, another
Bank, the Investor Agent for BofA and the Program Agent, (c) with respect to
JPMC, $100,000,000 or such amount as reduced or increased by any Assignment and
Acceptance entered into among JPMC, another Bank, the Investor Agent for JPMC
and the Program Agent, or (d) with respect to a Bank (other than Citibank, BofA
or JPMC) that has entered into an Assignment and Acceptance, the amount set
forth therein as such Bank’s Bank Commitment, in each case as such amount may be
reduced or increased by an Assignment and Acceptance entered into among such
Bank, an Eligible Assignee, the Investor Agent for such Bank and the Program
Agent, and as may be further reduced (or terminated) pursuant to the next
sentence. Any reduction (or termination) of the Purchase Limit pursuant to the
terms of this Agreement shall reduce ratably (or terminate) each Bank’s Bank
Commitment; provided that if the Investors and Banks in any Group (the
“Departing Group”) shall determine not to extend the Commitment Termination Date
or shall approve an extension of the Commitment Termination Date based on a
reduced Investor Purchase Limit for their Group, then, if the Investors and the
Banks in the other Groups shall nonetheless determine to extend the Commitment
Termination Date, effective from such Commitment Termination Date, the Bank
Commitment of each Bank in the Departing Group shall be reduced (ratably, or as
otherwise mutually agreed by such Banks) or terminated.

“Banks” means Citibank, BofA, JPMC and each Eligible Assignee that shall become
a party to this Agreement pursuant to Section 11.03.

“Base Financial Statements” means the consolidated balance sheet of
Ingersoll-Rand Company Limited, and its Consolidated Subsidiaries as of
December 31, 2008, and the related consolidated statements of income,
shareowners’ equity and cash flows for the fiscal year then ended, reported on
by PricewaterhouseCoopers LLP and set forth in Ingersoll-Rand Company Limited’s
2008 Form 10-K.

“BofA” means Bank of America, N.A.

“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City or Charlotte, North Carolina, and (ii) if this
definition of “Business Day” is utilized in connection with the Eurodollar Rate,
dealings are carried out in the London interbank market.

“CAFCO” means CAFCO, LLC, a Delaware limited liability company, and any
successor or assign of CAFCO that is a receivables investment company which in
the ordinary course of its business issues commercial paper or other securities
to fund its acquisition and maintenance of receivables.

“Canadian Receivable” means any Receivable originated by Trane U.S., the Obligor
of which has a billing address in Canada.

“Capital” of any Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase by an Investor
or a Bank pursuant to this Agreement, or such amount divided or combined in
accordance with Section 2.07, in each case reduced from time to time by
Collections distributed on account of such Capital pursuant to

 

4



--------------------------------------------------------------------------------

Section 2.04(d); provided that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution, as though it had not been
made.

“Citibank” means Citibank, N.A., a national banking association.

“CNAI” has the meaning specified in the introductory paragraph hereof.

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to administer and collect Pool Receivables.

“Collection Agent Default” means any Event of Termination relating to the
Collection Agent set forth in Sections 7.01(a), (c), (g) or (j).

“Collection Agent Fee” has the meaning specified in Section 2.05(a).

“Collection Agent Fee Reserve Percentage” means, on any date, an amount equal
to:

CAF x RTD

360

where:

 

CAF

   =    the percentage per annum used in the calculation of the Collection Agent
Fee in effect on such date.

RTD

   =    the Receivable Turnover Days on such date.

“Collection Delay Period” means, on any date, a number of days equal to the
product of (i) Receivable Turnover Days on such date and (ii) 0.25.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and any Collection
of such Receivable deemed to have been received pursuant to Section 2.04.

“Commitment Termination Date” means the earliest of (a) March 30, 2010, unless,
prior to such date (or the date so extended pursuant to this clause), upon the
Seller’s request, made not more than 90 nor less than 45 days prior to the then
Commitment Termination Date, one or more Banks in each Group which, immediately
after giving effect to such extension would have Bank Commitments in an
aggregate amount equal to the Investor Purchase Limit of such Group to be in
effect immediately after giving effect to such extension, shall in their sole
discretion consent, which consent shall be given not more than 30 days prior to
the then Commitment Termination Date, to the extension of the Commitment
Termination Date to the date occurring not more than 364 days after the then
Commitment Termination Date; provided, however, that any failure of any Bank to
respond to the Seller’s request for such extension shall

 

5



--------------------------------------------------------------------------------

be deemed a denial of such request by such Bank, (b) the Facility Termination
Date, (c) the date determined pursuant to Section 7.01, and (d) the date the
Purchase Limit reduces to zero pursuant to Section 2.01(b).

“Concentration Limit” for any Obligor means at any time 4.00% (“Normal
Concentration Limit”), or such other higher percentage or dollar amount
(“Special Concentration Limit”) for any Obligor set forth in Schedule VII hereto
or otherwise designated by the Program Agent and each Investor Agent in a
writing delivered to the Seller; provided that: (a) upon Seller’s request the
Program Agent and each Investor Agent shall consider the application of Special
Concentration Limits to additional Obligors but the approval of any such request
shall be in the sole discretion of the Agents; (b) in the case of an Obligor
with any Affiliated Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliated Obligor are one Obligor; (c) if the debt rating
of an Obligor with respect to which a Special Concentration Limit is in effect
is not at least BBB by S&P and Baa2 by Moody’s, the Special Concentration Limit
applicable to such Obligor shall cease to be in effect and the Normal
Concentration Limit shall thereafter apply with respect to such Obligor; and
(d) if the Program Agent or any Investor Agent has reasonably determined that
there has been a material change in the financial profile of an Obligor that is
subject to a Special Concentration Limit, such Agent may cancel or reduce such
Special Concentration Limit upon three Business Days’ notice to the Seller (with
a copy to each of the other Agents).

“Consolidated Debt” means, at any date, without duplication, the sum of (i) all
amounts which would be set forth opposite the captions “Loans payable” and
“Long-term debt” on a balance sheet of IR Parent and its Consolidated
Subsidiaries as of such date prepared in accordance with generally accepted
accounting principles consistent with those utilized in preparing the Base
Financial Statements, (ii) capitalized lease obligations of IR Parent and its
Consolidated Subsidiaries and (iii) the higher of the voluntary or involuntary
liquidation value of any preferred stock (other than auction-rate preferred
stock the higher of the voluntary or involuntary liquidation value of which does
not in the aggregate exceed $100,000,000) of a Consolidated Subsidiary held on
such date by a Person other than IR Parent or a wholly-owned Consolidated
Subsidiary, but in any event excluding subordinated debentures issued by IR
Parent to one or more Delaware statutory business trusts and purchased by such
trusts with the proceeds of the issuance of trust preferred securities (the
“Equity-Linked Subordinated Debentures”). The foregoing definition is based on
the understanding of the parties that the obligations covered by clauses (i) and
(ii) above are co-extensive in all material respects with the obligations
covered by the definition of Debt herein, and the reference to specific balance
sheet captions is for the purpose of affording both greater simplicity and
greater certainty in determining whether an Event of Termination has occurred
and/or is continuing under Section 7.01(n). If the foregoing assumption is at
some future time determined not to be correct, and if the Program Agent notifies
the Seller and/or the Originators that the Program Agent wishes to amend the
foregoing definition to include an obligation covered by the definition of Debt
(or if the Seller and/or the Originators notify the Program Agent that the
Seller and/or the Originators wish to amend the foregoing definition to exclude
an obligation not covered by the definition of Debt), then whether an Event of
Termination has occurred and/or is continuing under Section 7.01(n) shall be
determined by including in (or excluding from, as the case may be) Consolidated
Debt the consolidated amount, determined in accordance with generally accepted
accounting principles, of the obligation in question until either such notice is
withdrawn or this definition is amended in a manner satisfactory to the Program
Agent.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, in accordance with Section 1.02, at any date,
the consolidated stockholders’ equity of IR Parent and its Consolidated
Subsidiaries, exclusive of adjustments resulting from any accumulated other
comprehensive income, any impairment of tangible assets, or any non-cash
charges, but including the amount shown on the balance sheet of IR Parent as of
such date in respect of any Equity-Linked Subordinated Debentures (as such term
is defined in the definition of Consolidated Debt).

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of IR Parent in its
consolidated financial statements if such statements were prepared as of such
date.

“Contract” means an agreement between any Originator and an Obligor, in each
case substantially in the form of one of the written contracts or (in the case
of any open account agreement) one of the invoices approved by the Program
Agent, pursuant to or under which such Obligor shall be obligated to pay (i) for
merchandise, insurance or services from time to time or (ii) any principal,
interest, fees, expenses or other amounts with respect to a Two-Step Dealer
Receivable.

“Core Liability” means, on any date of determination in connection with an
Eligible Receivable originated at any time by Thermal King Corporation, that
amount, if any, of such Receivable which is allocable to the payment of a
refundable fee or deposit on the compressor engine, starter, injection, water
pump or alternator core; provided, however if on or prior to such date of
determination, Thermo King Corporation has paid such refundable fee or deposit
to the relevant Obligor or the time period during which Thermo King Corporation
is contractually obligated to pay such refundable fee or deposit to the relevant
Obligor has expired, the Core Liability of such Receivable shall be $0.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originators in effect on the date of this
Agreement and described in Schedule II hereto, as modified in compliance with
this Agreement.

“Cure Account” means a bank account maintained by the Seller at the Cure Account
Bank, which shall be subject to a Cure Account Control Agreement.

“Cure Account Bank” means Citibank, N.A., ABA #021000089, or such other bank as
the Seller may select to hold the Cure Account.

“Cure Account Control Agreement” means the certain Amended and Restated Cure
Account Control Agreement dated as of the date hereof by and among the
Collection Agent, the Seller, the Program Agent and the Cure Account Bank, as
amended, restated, supplemented and/or otherwise modified from time to time.

“Cure Amount” means on any date the amount (if any) by which the outstanding
Capital plus Total Reserves as of the most recent Report Date with respect to a
Daily Report exceeds the Maximum Percentage Factor multiplied by the Net
Receivables Pool Balance as of the most recent Report Date with respect to such
Daily Report.

 

7



--------------------------------------------------------------------------------

“Daily Report” means a report in substantially the form of Annex A-3 hereto and
containing such additional information as any Agent may reasonably request from
time to time, furnished by the Collection Agent pursuant to
Section 6.02(g)(iii).

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted U.S. accounting principles, recorded as capital leases, and
(v) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(iv) above.

“Default Ratio” means the ratio (expressed as a percentage) computed as of the
last day of each calendar month by dividing (i) the aggregate Outstanding
Balance of all Originator Receivables that were Defaulted Receivables on such
day or that would have been Defaulted Receivables on such day had they not been
written off the books of the applicable Originator or the Seller during such
month by (ii) the aggregate Outstanding Balance of all Originator Receivables on
such day.

“Defaulted Receivable” means an Originator Receivable:

(i) as to which any payment, or part thereof, remains unpaid for 61 or more days
from the original due date for such payment;

(ii) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in Section 7.01(g); or

(iii) which, consistent with the Credit and Collection Policy, would be written
off the applicable Originator’s or the Seller’s books as uncollectible.

“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
the last day of each calendar month by dividing (i) the aggregate Outstanding
Balance of all Originator Receivables that were Delinquent Receivables on such
day by (ii) the aggregate Outstanding Balance of all Originator Receivables on
such day.

“Delinquent Receivable” means an Originator Receivable that is not a Defaulted
Receivable and:

(i) as to which any payment, or part thereof, remains unpaid for 31 or more days
from the original due date for such payment; or

(ii) which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the applicable Originator or the Seller.

 

8



--------------------------------------------------------------------------------

“Departing Group” has the meaning specified within the definition of “Bank
Commitment” in this Section 1.01.

“Designated Entity” means an entity identified as a “Designated Entity” on
Schedule V hereto.

“Diluted Receivable” means that portion (and only that portion) of any
Originator Receivable which is either (a) reduced or canceled as a result of
(i) any defective, rejected or returned merchandise or services or any failure
by an Originator or the applicable Distributor (in the case of a Two-Step Dealer
Receivable) to deliver any merchandise or provide any services or otherwise to
perform under the underlying Contract, (ii) any change in the terms of or
cancellation of, a Contract or any cash discount, discount for quick payment or
other adjustment by an Originator which reduces the amount payable by the
Obligor on the related Originator Receivable (except any such change or
cancellation resulting from or relating to the financial inability to pay or
insolvency of the Obligor of such Originator Receivables) or (iii) any set-off
by an Obligor in respect of any claim by such Obligor as to amounts owed by it
on the related Originator Receivable (whether such claim arises out of the same
or a related transaction or an unrelated transaction) or (b) subject to any
specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof); provided that, notwithstanding
any of the foregoing, no Originator Receivable or portion of an Originator
Receivable shall be considered a Diluted Receivable because of the financial
inability to pay or insolvency of the Obligor of such Originator Receivable.

“Dilution Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the sum of (x) the aggregate original Outstanding Balance of all Originator
Receivables created by the Originators during the two most recently ended
calendar months plus (y) 50% of the aggregate original Outstanding Balance of
all Originator Receivables created by the Originators during the calendar month
immediately preceding the two most recently ended months by (ii) the Net
Receivables Pool Balance as at the last day of the most recently ended calendar
month.

“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by dividing (a) the
aggregate amount of Originator Receivables which became Diluted Receivables
during such calendar month (but excluding, solely for the purpose of calculating
the Dilution Reserve Floor Percentage and the Dynamic Dilution Reserve
Percentage, any portion of such Diluted Receivables constituting amounts
relating to accrual of (i) claims and claim-backs, (ii) co-op advertising and
pricing, (iii) Off-Invoice Allowance Accruals and (iv) Core Liabilities by
(b) the aggregate Outstanding Balance (in each case, at the time of creation) of
all Originator Receivables created during the second calendar month immediately
preceding such calendar month.

“Dilution Reserve Floor Percentage” means, as of any date, the greater of
(a) the product of (i) the average of the Dilution Ratios for each of the twelve
most recently ended calendar months and (ii) the Dilution Horizon Factor, and
(b) 4.00%.

 

9



--------------------------------------------------------------------------------

“Dilution Volatility Ratio” means, as of any date, a ratio (expressed as a
percentage) equal to the product of (a) the highest of the Two-Month Average
Dilution Ratios calculated for each of the twelve most recently ended calendar
months minus the average of the Dilution Ratios calculated for each of the
twelve most recently ended calendar months, and (b) a ratio calculated by
dividing the highest of the Two-Month Average Dilution Ratios calculated for
each of the twelve most recently ended calendar months by the average of the
Dilution Ratios calculated for each of the twelve most recently ended calendar
months.

“Distributor” means a distributor of Trane U.S.

“Division” means a Division of an Originator’s business listed on Schedule III
hereto, as such Schedule may be amended from time to time with the prior written
consent of the Program Agent and the Investor Agents.

“Dynamic Dilution Reserve Percentage” means, as of any date, the product of
(a) the sum of (i) the product of (x) the Stress Factor, multiplied by (y) the
average of the Dilution Ratios for each of the twelve most recently ended
calendar months, plus (ii) the Dilution Volatility Ratio as at the last day of
the most recently ended calendar month, multiplied by (b) the Dilution Horizon
Factor as of such date.

“Dynamic Loss Reserve Percentage” means, as of any date, the product of (i) the
Stress Factor as of such date multiplied by (ii) the Loss Horizon Factor as of
such date multiplied by (iii) the highest of the Loss Ratios calculated for each
of the twelve most recently ended calendar months.

“E-Mail Seller Report” has the meaning specified in Section 6.02(g).

“Eligible Assignee” means:

(a) with respect to the Group which includes CAFCO, (i) CNAI or any of its
Affiliates, (ii) any Person managed by Citibank, CNAI or any of their Affiliates
or (iii) any financial or other institution acceptable to the Investor Agent for
such Group and approved by the Seller (which approval by the Seller shall not be
unreasonably withheld or delayed and shall not be required if an Event of
Termination or an Incipient Event of Termination has occurred and is
continuing);

(b) with respect to the Group which includes Enterprise, (i) BofA or any of its
Affiliates, (ii) any Person managed by BofA or any of its Affiliates or
(iii) any financial or other institution acceptable to the Investor Agent for
such Group and approved by the Seller (which approval by the Seller shall not be
unreasonably withheld or delayed and shall not be required if an Event of
Termination or an Incipient Event of Termination has occurred and is
continuing); and

(c) with respect to the Group which includes JSST, (i) JPMC or any of its
Affiliates, (ii) any Person managed by JPMC or any of its Affiliates or
(iii) any financial or other institution acceptable to the Investor Agent for
such Group and approved by the Seller (which approval by the Seller shall not be
unreasonably withheld or delayed and shall not be required if an Event of
Termination or an Incipient Event of Termination has occurred and is
continuing).

 

10



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which has a billing address in the United States (or, if such
Receivable was originated by Trane U.S., in Canada), is not an Affiliate of any
of the parties hereto, and is not a government or a governmental subdivision or
agency, or, in the case of a Canadian Receivable, a federal or provincial Crown
corporation;

(ii) which is not a Defaulted Receivable;

(iii) the Obligor of which is not the Obligor of any Defaulted Receivables which
in the aggregate constitute 15.00% or more of the aggregate Outstanding Balance
of all Receivables of such Obligor;

(iv) which, according to the Contract related thereto, is required to be paid in
full (A) except in the case of a Seasonal Receivable, within 90 days of the
original billing date therefor or, in the case of a Two-Step Dealer Receivable,
of the date of creation thereof or (B) in the case of a Seasonal Receivable,
within 120 days of the original billing date therefor or, in the case of a
Seasonal Receivable constituting a Two-Step Dealer Receivable, of the date of
creation thereof;

(v) which is an obligation representing all or part of the sales price of
merchandise, insurance or services within the meaning of Section 3(c)(5) of the
Investment Company Act of 1940, as amended (except in the case of Two-Step
Dealer Receivables constituting “payment intangibles”, as such term is defined
in clause (vi) below), and the nature of which is such that its purchase with
the proceeds of notes would constitute a “current transaction” within the
meaning of Section 3(a)(3) of the Securities Act of 1933, as amended;

(vi) which is an “account” or “chattel paper” (other than “electronic chattel
paper”) or, in the case of a Two-Step Dealer Receivable, a “payment intangible”
within the meaning of Article 9 of the UCC of the applicable jurisdictions
governing the perfection of the interest created by a Receivable Interest;

(vii) which is denominated and payable only in United States dollars in the
United States;

(viii) which arises under a Contract governed by the laws of the United States
which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the Obligor of such
Receivable and is not subject to any Adverse Claim or any dispute, offset, right
of recission, counterclaim or defense whatsoever (except the potential discharge
in bankruptcy of such Obligor);

(ix) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and

 

11



--------------------------------------------------------------------------------

with respect to which none of the Seller, any Intermediate Seller, any
Originator or the Obligor is in violation of any such law, rule or regulation in
any material respect;

(x) which arises under a Contract which (A) does not require the Obligor
thereunder to consent to the transfer, sale or assignment of the rights and
duties of the Seller, any applicable Intermediate Seller or the applicable
Originator thereunder and (B) does not contain a confidentiality provision that
purports to restrict the ability of any Agent, the Investors or the Banks to
exercise their rights under this Agreement, including, without limitation, their
right to review the Contract;

(xi) which was generated by the sale of products or services of an Originator
(or, in the case of a Two-Step Dealer Receivable, by a loan by Trane U.S. to the
Obligor to finance the purchase by the Obligor from a Distributor of products of
Trane U.S. and/or related products or services) in the ordinary course of such
Originator’s business;

(xii) which has not been compromised, adjusted, extended, rewritten or otherwise
modified from the original terms thereof (except as permitted by
Section 6.02(c));

(xiii) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

(xiv) which (A) satisfies all applicable requirements of the Credit and
Collection Policy and (B) complies with such other criteria and requirements as
either (x) the Program Agent or (y) any Investor Agent of a Group with respect
to which the Bank Commitments of the Bank or Banks in such Group exceed 30.00%
of the Purchase Limit (or, if the Bank Commitments have been terminated, Banks
either holding Receivable Interests (or interests therein) or obligated to
purchase interests in Receivable Interests pursuant to their respective Asset
Purchase Agreements which aggregate an amount in excess of 30.00% of all
outstanding Receivable Interests, may from time to time specify to the Seller
upon 30 days’ notice (with a copy of such notice to the other Agents);

(xv) as to which, at or prior to the later of the date of this Agreement and the
date 30 days prior to the date such Receivable is created, an Investor Agent has
not notified the Seller that such Receivable (or the Obligor of such Receivable)
is no longer acceptable for purchase by the Investor or any Bank for which such
Investor Agent is acting as Investor Agent due to either (A) criteria deemed
necessary by such Investor for compliance with rating agency and third-party
guaranty provider requirements, or (B) bona fide credit reasons as determined by
such Investor Agent;

(xvi) which arises under a Contract which is not an executory contract;

 

12



--------------------------------------------------------------------------------

(xvii) as to which (A) the applicable Originator has satisfied and fully
performed all obligations with respect to such Receivable required to be
fulfilled by it other than customary warranty obligations, and (B) no further
action is required to be performed by any Person other than the issuance of an
invoice (except in the case of a Two-Step Dealer Receivable, for which no
invoice need be issued) to, and payment thereon by, the applicable Obligor;

(xviii) as to which, in the case of a Two-Step Dealer Receivable, the proceeds
of the related loan have been paid directly by Trane U.S. to the applicable
Distributor (and not to the Obligor of such Receivable) in payment of the
purchase price for the goods and/or services sold by such Distributor to such
Obligor and/or credited against amounts owed by such Distributor to Trane U.S.;

(xix) as to which, if such Receivable is a Canadian Receivable, (1) the
Originator of such Canadian Receivable is Trane U.S., (2) none of the services
(if any) giving rise to such Receivable were rendered to the Obligor thereof in
Canada, (3) if the Obligor has a billing address in the Province of Quebec,
(A) the Contract with respect to such Canadian Receivable is governed by the
laws of one of the States of the United States, (B) pursuant to the express
terms of such Contract, all Collections with respect thereto are payable only to
locations outside of Canada, and (C) the Originator of such Canadian Receivable
has entered into and filed with the appropriate government authority in the
Province of Quebec, an assignment, in form and substance satisfactory to the
Program Agent, governed by the laws of the Province of Quebec, pursuant to which
the Canadian Receivable is assigned from the Originator to the related purchaser
under the related Purchase Agreement, and with respect to which evidence of the
filing of such assignment has been delivered to the Program Agent, (4) such
Canadian Receivable satisfies the requirements of Section 4.01(y), and (5) a UCC
financing statement has been filed (and an acknowledgment copy of such financing
statement has been delivered to the Program Agent) naming the Originator
therefor as “debtor/seller” and naming, whether directly or by assignment, the
Program Agent as “buyer/secured party” at the appropriate filing location within
the State in which the chief executive office of the Originator for such
Canadian Receivable is located, satisfactory in form and substance to the
Program Agent; and

(xx) which is not a Hussmann Progress Receivable;

provided, that, from the occurrence of any Level 1 Downgrade Event, no
Receivable which is (A) a Seasonal Receivable which, according to the Contract
related thereto, is not required to be paid in full within 90 days of the
original billing date therefor or (B) a Two-Step Dealer Receivable, shall be an
Eligible Receivable.

“Eligible Receivables Balance” means at any time the Outstanding Balance of
Eligible Receivables then in the Receivables Pool reduced by the sum of (without
duplication) (i) the aggregate amount of unapplied cash on account of any
Eligible Receivables at such time, (ii) the aggregate amount of unapplied
credits on account of any Eligible Receivables at such

 

13



--------------------------------------------------------------------------------

time to the extent deemed Collections have not been paid pursuant to
Section 2.04(e), (iii) the then aggregate outstanding balance of all accruals
for dilution of Eligible Receivables due to claims and claim-backs and co-op
advertising and pricing, (iv) the aggregate amount of payables then due from the
Originators or the Seller to any Obligor of Eligible Receivables and deposits
received by the Originators or the Seller from any Obligor with respect to
Eligible Receivables (but not in excess of the Outstanding Balance of Eligible
Receivables of such Obligor), (v) the then aggregate amount of the Core
Liabilities, (vi) an amount equal to the then aggregate outstanding balance of
all Off-Invoice Allowance Accruals, In-Transit Accruals and Home Depot ROG
Accruals, and (vii) with respect to any Eligible Receivable originated by Thermo
King SVC, Inc. the portion (if any) of the Outstanding Balance thereof which
Thermo King SVC, Inc. is required to remit to any dealer which performed
services for the applicable Obligor.

“Enterprise” means Enterprise Funding Company LLC and any successor or assign of
Enterprise that is a receivables investment company which in the ordinary course
of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
successor statute, as amended from time to time, and the regulations promulgated
and rulings issued thereunder.

“ERISA Group” means IR Parent and all trades or businesses (whether or not
incorporated) that, together, are treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, are treated
as a single employer under Section 414 of the Internal Revenue Code.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” means, for any Fixed Period, the rate appearing on the
relevant page of the Reuters screen (or on any successor or substitute page of
such service, or any successor to or substitute for such service, as determined
by the Program Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in U.S. dollars in the London interbank
market) at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Fixed Period, as the rate for such deposits with a maturity
comparable to such Fixed Period (or, if an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, an interest rate per
annum equal to the rate per annum at which deposits in U.S. dollars are offered
by the principal office of Citibank in London, England to prime banks in the
London interbank market at 11:00 A.M. (London Time) two Business Days before the
first day of such Fixed Period in an amount substantially equal to the Capital
associated with such Fixed Period on such first day and for a period equal to
such Fixed Period).

“Eurodollar Rate Reserve Percentage” of any Investor or Bank for any Fixed
Period in respect of which Yield is computed by reference to the Eurodollar Rate
means the reserve percentage applicable two Business Days before the first day
of such Fixed Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System

 

14



--------------------------------------------------------------------------------

(or any successor) (or if more than one such percentage shall be applicable, the
daily average of such percentages for those days in such Fixed Period during
which any such percentage shall be so applicable) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Investor or Bank with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Liabilities is determined)
having a term equal to such Fixed Period.

“Event of Termination” has the meaning specified in Section 7.01.

“Facility Termination Date” means the earliest of (a) March 30, 2010 or (b) the
date determined pursuant to Section 7.01 or (c) the date the Purchase Limit
reduces to zero pursuant to Section 2.01(b), or (d) the Commitment Termination
Date.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Program Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Agreement” has the meaning specified in Section 2.05(b).

“Fees” has the meaning specified in Section 2.05(b).

“Fixed Period” means, with respect to any Receivable Interest:

(a) in the case of any Fixed Period in respect of which Yield is computed by
reference to the Investor Rate, each successive period beginning on (and
including) the 15th day of each calendar month and ending on (and excluding) the
15th day of the subsequent calendar month, except that the first Fixed Period
for such Receivable Interest shall commence on the date of purchase of such
Receivable Interest and end on the 15th day of the calendar month in which such
purchase occurs (or if such purchase occurs on or after the 15th day of a
calendar month, the 15th day of the next calendar month); and

(b) in the case of any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate, each successive period of one day;

provided, however, that:

(i) any Fixed Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day;

 

15



--------------------------------------------------------------------------------

(ii) in the case of any Fixed Period of one day, (A) if such Fixed Period is the
initial Fixed Period for a Receivable Interest, such Fixed Period shall be the
day of the purchase of such Receivable Interest; (B) any subsequently occurring
Fixed Period which is one day shall, if the immediately preceding Fixed Period
is more than one day, be the last day of such immediately preceding Fixed Period
and, if the immediately preceding Fixed Period is one day, be the day next
following such immediately preceding Fixed Period; and (C) if such Fixed Period
occurs on a day immediately preceding a day which is not a Business Day, such
Fixed Period shall be extended to the next succeeding Business Day; and

(iii) in the case of any Fixed Period for any Receivable Interest which
commences before the Termination Date for such Receivable Interest and would
otherwise end on a date occurring after such Termination Date, such Fixed Period
shall end on such Termination Date and the duration of each Fixed Period which
commences on or after the Termination Date for such Receivable Interest shall be
of such duration (including, without limitation, one day) as shall be selected
by the Program Agent with the consent of the Investor Agents (or, if such
Termination Date occurs solely as a result of the occurrence of a Facility
Termination Date under clause (e) of the defined term Facility Termination Date
for less than all the Groups, as shall be selected by the Investor Agent for the
Investor and Banks for which such Facility Termination Date under clause (e) is
applicable) or, in the absence of any such selection, each period of thirty days
from the last day of the immediately preceding Fixed Period.

“Funds Transfer Letter” means a letter in substantially the form of Annex E
hereto executed and delivered by the Seller to the Program Agent and the
Investor Agents, as the same may be amended or restated in accordance with the
terms thereof.

“Group” means (a) with respect to CAFCO, its Investor Agent, its Related Banks
and CAFCO, (b) with respect to Enterprise, its Investor Agent, its Related Banks
and Enterprise, and (c) with respect to JSST, its Investor Agent, its Related
Banks and JSST.

“Home Depot ROG Accruals” means, at any time, with respect to a Receivable
originated by Schlage Lock Company LLC or Von Duprin LLC, an accrual accounting
for the period between the related invoice and the transfer of title to Home
Depot, as Obligor, upon delivery.

“Hussmann Progress Receivable” means, at any time, to the extent not collected
at such time, a Receivable which arises under a Contract for the sale and
installation by Hussmann Corporation of equipment for the display of
refrigerated goods pursuant to which Contract the applicable Obligor is
obligated to make periodic payments during the term of the sale and
installation, but for which Hussmann Corporation recognizes revenue only when
Hussmann Corporation has fully performed all obligations under such Contract
with respect to the subject equipment and the Obligor has accepted such
equipment, it being understood that upon completion of performance and
acceptance by the Obligor, the Receivable shall no longer constitute a “Hussmann
Progress Receivable”.

 

16



--------------------------------------------------------------------------------

“Impairment Amendment” has the meaning specified in Section 6.06(b).

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Indemnified Party” has the meaning specified in Section 10.01.

“Ingersoll-Rand Agreement Financial Amendment” has the meaning specified in
Section 5.02(g).

“Ingersoll-Rand Agreement Default Amendment” has the meaning specified in
Section 5.02(g).

“Ingersoll-Rand Agreements” means financing arrangements of Ingersoll-Rand
Company Limited or any of its subsidiaries which are material to Ingersoll-Rand
Company Limited and its subsidiaries taken as a whole, including without
limitation the 2008 Credit Agreement and those certain other agreements listed
as items 4.4 through 4.12 and 10.6 through 10.9 of Ingersoll-Rand Company
Limited’s Form 10-K for the fiscal year ended December 31, 2008 filed with the
SEC, as each such financing arrangement is amended, restated or otherwise
modified from time to time.

“Initial Purchase Agreements” means each of the Purchase Agreements identified
as “Initial Purchase Agreements” on Schedule IV hereto.

“Intermediate Seller” means any Designated Entity or Intermediate SPV.

“Intermediate SPV” means an entity identified as an “Intermediate SPV” on
Schedule V hereto.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“In-Transit Accruals” means, at any time, with respect to a Receivable
originated by Club Car, Inc., an accrual accounting for the period between the
related invoice and the transfer of title to the applicable Obligor upon
delivery.

“Investor” means CAFCO, Enterprise and JSST, and all other owners by assignment
or otherwise of a Receivable Interest originally purchased by CAFCO, Enterprise
or JSST and, to the extent of the undivided interests so purchased, shall
include any participants.

“Investor Agent’s Account” means (a) with respect to CAFCO and its Related
Banks, the special account (account number 40636695) of their Investor Agent
maintained at the office of Citibank at 399 Park Avenue, New York, New York, ABA
#021-000-089, or such other account as such Investor Agent shall designate in
writing to the Seller, the Collection Agent and the Program Agent, (b) with
respect to Enterprise and its Related Banks, the special account

 

17



--------------------------------------------------------------------------------

(account number 01 476 289) of their Investor Agent maintained at the office of
Deutsche Bank (New York, NY) for the benefit of “DBTCA as Agent for Enterprise
Funding”, at 60 Wall Street, 26th Floor, New York, NY 10005, ABA #021-001-033,
or such other account as such Investor Agent shall designate in writing to the
Seller, the Collection Agent and the Program Agent, and (c) with respect to JSST
and its Related Banks, the special account (account number 758660542) of their
Investor Agent maintained at the office of JPMC at 10 South Dearborn, 13th
Floor, Chicago, IL 60603, Suite IL1-0079, ABA #021-000-021, SWIFT CHASUS33XXX,
or such other account as such Investor Agent shall designate in writing to the
Seller, the Collection Agent and the Program Agent.

“Investor Agent” means (a) with respect to CAFCO and its Related Banks, CNAI or
any successor investor agent designated by such parties, (b) with respect to
Enterprise and its Related Banks, BofA or any successor investor agent
designated by such parties, and (c) with respect to JSST and its Related Banks,
JPMC or any successor investor agent designated by such parties.

“Investor Purchase Limit” means (a) with respect to the Group consisting of
CAFCO and its Related Banks, $125,000,000, (b) with respect to the Group
consisting of Enterprise and its Related Banks, $100,000,000 and (c) with
respect to the Group consisting of JSST and its Related Banks, $100,000,000. Any
reduction (or termination) of the Purchase Limit pursuant to the terms of this
Agreement shall reduce ratably (or terminate) each Group’s Investor Purchase
Limit; provided, that if any Departing Group shall determine not to extend the
Commitment Termination Date or shall approve an extension of the Commitment
Termination Date based on a reduced Investor Purchase Limit for their Group,
then, if the Investors and Banks in the other Groups shall nonetheless determine
to extend the Commitment Termination Date, effective from such Commitment
Termination Date, the Investor Purchase Limit of the Departing Group shall be so
reduced or terminated.

“Investor Rate” means for any Fixed Period for any Receivable Interest:

(a) with respect to CAFCO, the per annum rate equivalent to the weighted average
of the per annum rates paid or payable by such Investor from time to time as
interest on or otherwise (by means of interest rate hedges or otherwise) in
respect of those promissory or commercial paper notes issued by such Investor
that are allocated, in whole or in part, by such Investor’s Investor Agent (on
behalf of such Investor) to fund the purchase or maintenance of such Receivable
Interest during such Fixed Period as determined by such Investor Agent (on
behalf of such Investor) and reported to the Seller, the Program Agent and, if
the Collection Agent is not the Seller, the Collection Agent, which rates shall
reflect and give effect to the commissions of placement agents and dealers in
respect of such promissory or commercial paper notes, to the extent such
commissions are allocated, in whole or in part, to such promissory or commercial
paper notes by such Investor Agent (on behalf of such Investor); provided,
however, that (a) if any component of such rate is a discount rate, in
calculating the “Investor Rate” for such Fixed Period such Investor Agent shall
for such component use the rate resulting from converting such discount rate to
an interest bearing equivalent rate per annum; and (b) the per annum rate
determined pursuant hereto shall be increased by 2.00% at any time when an Event
of Termination shall exist; and

 

18



--------------------------------------------------------------------------------

(b) with respect to JSST or Enterprise, the per annum rate equivalent to the
weighted average of the per annum rates paid or payable by such Investor from
time to time as interest on or otherwise (by means of interest rate hedges or
otherwise) in respect of those promissory or commercial paper notes issued by
such Investor (or its related commercial paper issuer) that are allocated, in
whole or in part, by such Investor’s Investor Agent (on behalf of such Investor)
to fund the purchase or maintenance of such Receivable Interest during such
Fixed Period as determined by such Investor Agent (on behalf of such Investor)
and reported to the Seller, the Program Agent and, if the Collection Agent is
not the Seller, the Collection Agent, which rates shall reflect and give effect
to the commissions of placement agents and dealers in respect of such promissory
or commercial paper notes, to the extent such commissions are allocated, in
whole or in part, to such promissory or commercial paper notes by such Investor
Agent (on behalf of such Investor); provided, however, that (a) if any component
of such rate is a discount rate, in calculating the “Investor Rate” for such
Fixed Period such Investor Agent shall for such component use the rate resulting
from converting such discount rate to an interest bearing equivalent rate per
annum; and (b) the per annum rate determined pursuant hereto shall be increased
by 2.00% at any time when an Event of Termination shall exist.

“IR Company” means Ingersoll-Rand Company, a New Jersey corporation.

“IR Parent” shall mean , (x) until such time as a Subsequent Parent Company
qualifies as such under the definition thereof, Ingersoll-Rand Company Limited,
a Bermuda company, or (y) the Subsequent Parent Company. For purposes of this
Agreement, the “Subsequent Parent Company” shall be the Person that becomes the
owner, directly or indirectly, of 100% of the outstanding shares of common stock
of, or otherwise merges, amalgamates or consolidates with, Ingersoll-Rand
Company Limited (or, if applicable, the existing Subsequent Parent Company) in a
transaction where the direct or indirect holders of the capital stock of
Ingersoll-Rand Company Limited (or, if applicable, the existing Subsequent
Parent Company) that are entitled to vote generally in the election of the board
of directors of such company immediately following such transaction are
substantially the same as the holders of such capital stock immediately prior to
the consummation of such transaction, so long as such Person (1) is organized
under the laws of Bermuda, Ireland, the United States of America (or any State
thereof or the District of Columbia) or any other jurisdiction that is, after
consultation with the Agents, reasonably satisfactory to the Agents (it being
understood that, upon the consummation of such transaction and compliance with
the requirements set forth in the immediately preceding clause (1),
Ingersoll-Rand Company Limited or the existing Subsequent Parent Company, as
applicable, shall no longer be “IR Parent” for purposes of this Agreement).

“IR Parties” has the meaning specified in Section 2.10(g), and “IR Party” has
the corresponding meaning.

“JPMC” means JPMorgan Chase Bank, N.A.

“JSST” means JS Siloed Trust and any successor or assign of JSST that is a
receivables investment company which in the ordinary course of its business
issues commercial

 

19



--------------------------------------------------------------------------------

paper or other securities (or such commercial paper or other securities is
issued by its related commercial paper issuer) to fund its acquisition and
maintenance of receivables.

“Level 1 Downgrade Event” means, at any time, the long term public senior
unsecured non-credit-enhanced debt securities of the Undertaking Party are rated
below BBB- by S&P or below Baa3 by Moody’s or both S&P and Moody’s shall not
have in effect such a debt rating.

“Level 2 Downgrade Event” means, at any time, the long term public senior
unsecured non-credit-enhanced debt securities of the Undertaking Party are rated
below BB by S&P or below Ba2 by Moody’s or both S&P and Moody’s shall not have
in effect such a debt rating.

“Liquidation Day” means, for any Receivable Interest, (i) each day during a
Fixed Period for such Receivable Interest on which the conditions set forth in
Section 3.02 are not satisfied or on which a Pool Non-compliance Date exists,
and (ii) each day which occurs on or after the Termination Date for such
Receivable Interest.

“Liquidation Fee” means, for (i) any Fixed Period for which Yield is computed by
reference to the Investor Rate and a reduction of Capital is made for any reason
on any day or (ii) any Fixed Period for which Yield is computed by reference to
the Eurodollar Rate and a reduction of Capital is made for any reason on any day
other than the last day of such Fixed Period, the amount, if any, by which
(A) the additional Yield (calculated without taking into account any Liquidation
Fee or any shortened duration of such Fixed Period pursuant to clause (iii) of
the definition thereof) which would have accrued from the date of such repayment
to the last day of such Fixed Period (or, in the case of clause (i) above, the
maturity of the underlying commercial paper tranches) on the reductions of
Capital of the Receivable Interest relating to such Fixed Period had such
reductions remained as Capital, exceeds (B) the income, if any, received by the
Investors or the Banks which hold such Receivable Interest from the investment
of the proceeds of such reductions of Capital.

“Lock-Box Account” means a post office box administered by a Lock-Box Bank or an
account maintained at a Lock-Box Bank, in each case for the purpose of receiving
Collections and shall include accounts maintained at a Lock-Box Bank into which
(i) Collections in the form of checks and other items are deposited that have
been sent to one or more post office boxes by Obligors and/or (ii) Collections
in the form of electronic funds transfers and other items are paid directly by
Obligors.

“Lock-Box Agreement” means an agreement, in substantially the form of Annex B.

“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts.

“Long-Term Debt Rating” for any Person means the rating by S&P or Moody’s of
such Person’s long-term public senior unsecured non-credit enhanced debt.

 

20



--------------------------------------------------------------------------------

“Loss Horizon Factor” means, as of any date, a ratio computed by dividing
(i) the aggregate Outstanding Balance (in each case, at the time of creation) of
all Originator Receivables created by the Originators during the four most
recently ended calendar months by (ii) the Net Receivables Pool Balance as at
the last day of the most recently ended calendar month.

“Loss Ratio” means, as of any date, the average of the ratios (each expressed as
a percentage) for each of the three most recently ended calendar months computed
for each such month by dividing (a) the sum of the aggregate Outstanding Balance
of Originator Receivables which were 61-90 days past due (or otherwise would
have been classified during such month as Defaulted Receivables in accordance
with clauses (ii) or (iii) of the definition of “Defaulted Receivables”) as at
the last day of such month plus (without duplication) write-offs of Receivables
during such month which were less than 61 days past due, by (b) the aggregate
Outstanding Balance (in each case, at the time of creation) of Originator
Receivables created during the third preceding month.

“Loss Reserve Floor Percentage” means, as of any date:

(i) before the occurrence of a Level 1 Downgrade Event, (A) four times the
Normal Concentration Limit, multiplied by (B) the Eligible Receivables Balance,
divided by (C) the Net Receivables Pool Balance; and

(ii) on or after the occurrence of a Level 1 Downgrade Event, (A) five times the
Normal Concentration Limit, multiplied by (B) the Eligible Receivables Balance,
divided by (C) the Net Receivables Pool Balance.

“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage) computed
as of the last day of each calendar month by dividing (i) the aggregate
Outstanding Balance of all Originator Receivables written off by the Originators
or the Seller, or which should have been written off by the Originators or the
Seller in accordance with the Credit and Collection Policy, during such calendar
month by (ii) the aggregate amount of Collections of Originator Receivables
actually received during such calendar month.

“Majority Banks” shall mean (i) at any time when there are only two Banks party
hereto, both such Banks, and (ii) at all other times, Banks having Bank
Commitments that aggregate an amount greater than 50% of the Purchase Limit or,
if the Bank Commitments have been terminated, Banks either holding Receivable
Interests (or interests therein) or obligated to purchase interests in
Receivable Interests pursuant to their respective Asset Purchase Agreements
which aggregate an amount greater than 50% of all outstanding Receivable
Interests.

“Material Adverse Effect” means, with respect to any Person, any event or
circumstance that has a material adverse effect on (i) the ability of such
Person to perform its obligations under this Agreement or any other Transaction
Document, (ii) the legality, validity or enforceability of this Agreement or any
other Transaction Document or (iii) the collectibility of the Receivables taken
as a whole.

 

21



--------------------------------------------------------------------------------

“Material Debt” means, with respect to each of IR Parent, Parent, the
Originators and the Designated Entities, (i) any Public Debt and (ii) any Debt
of any of IR Parent, Parent, the Originators or the Designated Entities and
their respective Subsidiaries, arising in one or more related or unrelated
transactions in an aggregate principal amount exceeding (x) $50,000,000, until
such time as each of the 2004 Credit Agreement and the 2005 Credit Agreement are
either terminated or amended to increase the dollar amount set forth in the
definition of “Material Debt” therein above $50,000,000 and (y) thereafter, the
lesser of (1) $100,000,000 and (2) if either or both of the 2004 Credit
Agreement and 2005 Credit Agreement have been amended to increase the dollar
amount set forth in the definition of “Material Debt” therein above $50,000,000,
such amended dollar amount (and if both of such credit agreements have been so
amended, the lesser of such amended dollar amounts).

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in an amount which, if the Plan then terminated, would have a
Material Adverse Effect or a material adverse effect on the business, financial
position or results of operations or property of IR Parent and its Consolidated
Subsidiaries, taken as a whole.

“Maximum Percentage Factor” means, at any time, 100% minus the Minimum Required
Seller Interest Percentage.

“Minimum Required Seller Interest Percentage” means, at any time, 7.00%;
provided that, for any period (x) during which the Collection Agent is required
to deliver a Weekly Report pursuant to Section 6.02(g)(ii), the Minimum Required
Seller Interest Percentage shall be determined by the Program Agent (with the
approval of the Investor Agents) but shall not be greater than 7.00% nor less
than 0.00%, (y) during which the Collection Agent is required to deliver a Daily
Report pursuant to Section 6.02(g)(iii), the Minimum Required Seller Interest
Percentage shall be 0.00%, or (z) from February 1 to June 30 of any calendar
year, the Minimum Required Seller Interest Percentage shall be 0.00%; provided
further, however, that upon the occurrence and during the continuance of any
failure by the Collection Agent to deliver any Seller Report when due or to make
any payment or deposit to be made by it under this Agreement when due, the
Minimum Required Seller Interest Percentage shall be 7.00%.

“Monthly Report” means a report in substantially the form of Annex A-1 hereto
and containing such additional information as any Agent may reasonably request
from time to time, furnished by the Collection Agent pursuant to
Section 6.02(g)(i).

“Monthly Settlement Date” means the Business Day immediately following the due
date of each Monthly Report.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.

“Net Receivables Pool Balance” means at any time the Eligible Receivables
Balance reduced by the sum of (without duplication): (i) the aggregate amount by
which the Outstanding Balance of Eligible Receivables of each Obligor then in
the Receivables Pool

 

22



--------------------------------------------------------------------------------

exceeds the product of (A) the Concentration Limit for such Obligor multiplied
by (B) the Eligible Receivables Balance (or, if the Concentration Limit for such
Obligor is a dollar amount and not a percentage, exceeds the Concentration Limit
for such Obligor); (ii) the aggregate amount by which the then Outstanding
Balance of all Eligible Receivables that are Two-Step Dealer Receivables exceeds
2.00% of the Eligible Receivables Balance; (iii) the aggregate amount by which
the then Outstanding Balance of the portion of all Eligible Receivables which,
according to the respective Contract related thereto, are required to be paid
within more than 60 days but no more than 90 days of the original billing date
therefor (or of the date of creation thereof, in the case of a Receivable
constituting a Two-Step Dealer Receivable) exceeds 2.50% of the Eligible
Receivables Balance, (iv) the aggregate amount by which the then Outstanding
Balance of the portion of all Eligible Receivables that are Seasonal Receivables
which, according to the respective Contract related thereto, are required to be
paid within more than 90 days but no more than 120 days of the original billing
date therefor (or of the date of creation thereof, in the case of a Seasonal
Receivable constituting a Two-Step Dealer Receivable), exceeds 2.50% of the
Eligible Receivables Balance, and (v) the aggregate amount by which the then
Outstanding Balance of all Eligible Receivables that are Canadian Receivables
exceeds 2.50% of the Eligible Receivables Balance.

“Normal Concentration Limit” has the meaning specified in the definition of
“Concentration Limit”.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Off-Invoice Allowance Accruals” means, at any time, with respect to a
Receivable, a rebate, volume discount, competitive allowance, incentive payment
or similar allowance that does not appear on the face of the related invoice.

“Original PCA” means that certain Purchase and Contribution Agreement dated as
of September 11, 2002 (as amended prior to the date hereof) between Trane U.S.,
as seller, and ASI Receivables Funding LLC, as purchaser.

“Original RIPA” means that certain Receivable Interest Purchase Agreement dated
as of September 11, 2002 (as amended prior to the date hereof) among ASI
Receivables Funding LLC, as seller, CAFCO, LLC, Citibank, N.A., CNAI, as agent
and Trane U.S., as originator and collection agent.

“Originator” means each of the “Originators” named on Schedule III hereto.

“Originator Receivable” means (a) the indebtedness of any Obligor that has a
billing address in the United States (or, if such Originator Receivable was
originated by Trane U.S., in Canada) resulting from the provision or sale of
merchandise, insurance or services by any Originator (in the case of Trane U.S.,
only to the extent such provision or sale is consummated in connection with its
activities conducted through any of its Divisions) under a Contract (whether
constituting an account, instrument, chattel paper or general intangible) or
(b) a Two-Step Dealer Receivable, and in each case includes the right to payment
of any interest or finance charges and other obligations of such Obligor with
respect thereto; provided that if the Two-Step Dealer Receivable Transfer
Termination Date shall occur as provided in Section 2.13, then no Two-Step
Dealer Receivables created by Trane U.S. on or after such date shall constitute
Originator Receivables hereunder.

 

23



--------------------------------------------------------------------------------

“Other Companies” means the Originators, the Intermediate SPVs, the Designated
Entities and all of their respective Subsidiaries except the Seller.

“Outstanding Balance” of any Receivable (or portion thereof) at any time means
the then outstanding principal balance thereof.

“Parent” means Ingersoll-Rand Global Holding Company Limited, a Bermuda company.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” of any Bank means, (a) with respect to Citibank, the percentage set
forth on its signature page to this Agreement, or such amount as reduced or
increased by any Assignment and Acceptance entered into with an Eligible
Assignee, (b) with respect to BofA, the percentage set forth on its signature
page to this Agreement, or such amount as reduced or increased by any Assignment
and Acceptance entered into with an Eligible Assignee, (c) with respect to JPMC,
the percentage set forth on its signature page to this Agreement, or such amount
as reduced or increased by any Assignment and Acceptance entered into with an
Eligible Assignee, or (d) with respect to a Bank that has entered into an
Assignment and Acceptance, the amount set forth therein as such Bank’s
Percentage, or such amount as reduced or increased by an Assignment and
Acceptance entered into between such Bank and an Eligible Assignee, adjusted as
applicable in each case in the event that any Departing Group shall determine
not to extend the Commitment Termination Date or shall approve an extension of
the Commitment Termination Date based on a reduced Investor Purchase Limit for
their Group.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group.

“Pool Non-compliance Date” means any day on which the Net Receivables Pool
Balance as shown in the most recent Seller Report is less than the Required Net
Receivables Pool Balance.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Program Agent” has the meaning specified in the introductory paragraph hereof.

“Program Agent’s Account” means the special account (account number 40636695) of
the Program Agent (as program agent for the Investors and the Banks) maintained

 

24



--------------------------------------------------------------------------------

at the office of Citibank at 399 Park Avenue, New York, New York, ABA
#021-000-089, or such replacement account as the Program Agent shall designate
from time to time in writing to the Investor Agents, the Seller and the
Collection Agent.

“Public Debt” means any publicly traded notes, bonds, debentures or similar
indebtedness set forth in (a) IR Parent’s Form 10-K for the most recently ended
fiscal year or (b) any filings by IR Parent on Form 10-Q or Form 8-K made after
the end of the most recently ended fiscal year.

“Purchase Agreements” means each of the Initial Purchase Agreements, the
Secondary Purchase Agreements and the Tertiary Purchase Agreements.

“Purchase Limit” means $325,000,000, as such amount may be reduced pursuant to
the immediately succeeding sentence or Section 2.01(b). In the event that the
Facility Termination Date shall occur solely under clause (e) of such defined
term, then on such Facility Termination Date the Purchase Limit shall be reduced
by the aggregate Bank Commitments of the Banks in the Group for which such
Facility Termination Date has occurred (as such Bank Commitments were in effect
immediately prior to such Facility Termination Date). References to the unused
portion of the Purchase Limit shall mean, at any time, the Purchase Limit, as
then reduced pursuant to Section 2.01(b), minus the then outstanding Capital of
Receivable Interests under this Agreement.

“Receivable” means any Originator Receivable which has been acquired by the
Seller from the Intermediate SPVs by purchase pursuant to the Purchase
Agreements.

“Receivable Interest” means, at any time, an undivided percentage interest in
(i) all then outstanding Pool Receivables arising prior to the time of the most
recent computation or recomputation of such undivided percentage interest
pursuant to Section 2.03, (ii) all Related Security with respect to such Pool
Receivables, and (iii) all Collections with respect to, and other proceeds of,
such Pool Receivables. Such undivided percentage interest shall be computed as

C + YFR + [ALDR × (C/AC)]

NRPB

where:

 

C    =    the Capital of such Receivable Interest at the time of computation.
YFR    =    the Yield and Fee Reserve of such Receivable Interest at the time of
computation. ALDR    =    the Aggregate Loss and Dilution Reserve at the time of
computation. AC    =    the aggregate Capital of all Receivable Interests at the
time of computation. NRPB    =    the Net Receivables Pool Balance at the time
of computation.

 

25



--------------------------------------------------------------------------------

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.03.

“Receivable Turnover Days” means, on any date, an amount equal to

 

  OBOR      ×    30     CO          

where:

 

OBOR    =    the aggregate Outstanding Balance of all Pool Receivables at the
end of the most recently ended month. CO    =    Collections received during
such month.

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable.

“Related Bank” means (a) with respect to CAFCO, Citibank, each Bank which has
entered into an Assignment and Acceptance with Citibank, and each assignee
(directly or indirectly) of any such Bank, which assignee has entered into an
Assignment and Acceptance, (b) with respect to Enterprise, BofA, each Bank which
has entered into an Assignment and Acceptance with BofA, and each assignee
(directly or indirectly) of any such Bank, which assignee has entered into an
Assignment and Acceptance, and (c) with respect to JSST, JPMC, each Bank which
has entered into an Assignment and Acceptance with JPMC, and each assignee
(directly or indirectly) of any such Bank, which assignee has entered into an
Assignment and Acceptance.

“Related Security” means with respect to any Receivable

(i) all of the Seller’s interest in any merchandise (including returned
merchandise) relating to any sale giving rise to such Receivable;

(ii) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements or other registrations filed against an Obligor describing any
collateral securing such Receivable;

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and

 

26



--------------------------------------------------------------------------------

(iv) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor.

“Report Date” means the date as of which information is presented in any Seller
Report.

“Required Net Receivables Pool Balance” means, as of any day, the sum of
(i) Total Reserves calculated as of such day plus (ii) the aggregate outstanding
Capital for all Receivable Interests as of such day plus (iii) the Minimum
Required Seller Interest Percentage then in effect of the Net Receivables Pool
Balance as of such day.

“S&P” means Standard and Poors, a division of the McGraw-Hill Companies, Inc.

“Seasonal Receivables” means Receivables created by Club Car, Inc., Thermo King
de Puerto Rico, Inc., Thermo King Corporation, and Trane U.S. in any of January,
February, March or April of any calendar year.

“SEC” means the Securities and Exchange Commission.

“Secondary Purchase Agreements” means each of the Purchase Agreements identified
as “Secondary Purchase Agreements” on Schedule IV hereto.

“Seller” has the meaning specified in the introductory paragraph hereof.

“Seller Report” means a Monthly Report, a Weekly Report or a Daily Report.

“Settlement Date (Capital)” for any Receivable Interest means, (i) each day on
which funds from the Cure Account are remitted to the Investor Agents’ Accounts
pursuant to the last paragraph of Section 2.04(b) and (ii) (x) if the
Termination Date for such Receivable Interest has not occurred, (A) the Business
Day immediately following the due date of each Monthly Report or Weekly Report
or (B) at any time that the Collection Agent is required to deliver Daily
Reports in accordance with Section 6.02(g)(iii), the due date of each Daily
Report, or (y) if the Termination Date for such Receivable Interest has
occurred, the last day of each Fixed Period for such Receivable Interest.

“Settlement Date (Yield and Fees)” for any Receivable Interest means the Monthly
Settlement Date (and if Yield with respect to such Receivable Interest is
computed by reference to the Assignee Rate, Yield and Fees accrued to such date
shall be payable on such date and if Yield with respect to such Receivable
Interest is computed by reference to the Investor Rate, Yield and Fees accrued
to the end of the most recent Fixed Period shall be payable on such date);
provided, however, that if the Termination Date for such Receivable Interest has
occurred, the Settlement Date (Yield and Fees) for such Receivable interest may
be such more frequent dates as selected by the Program Agent.

 

27



--------------------------------------------------------------------------------

“Short-Term Debt Rating” for any Person means the rating by S&P or Moody’s of
such Person’s short-term public unsecured non-credit enhanced debt.

“Stress Factor” means, (i) at any time that a Level 1 Downgrade Event has
occurred but a Level 2 Downgrade Event has not occurred, 2.25, (ii) at any time
that a Level 2 Downgrade Event has occurred, 2.50, and (iii) at any other time,
2.0.

“Subject Credit Agreement Parties” has the meaning specified in Section 5.02(g).

“Subservicer” means an entity identified as a “Subservicer” on Schedule V
hereto.

“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Seller, an Intermediate SPV, an Originator, Parent or IR Parent, as
the case may be, or by one or more Subsidiaries, or by the Seller, an
Intermediate SPV, an Originator, Parent, or IR Parent, as the case may be, and
one or more Subsidiaries.

“Tax Act” means the Income Tax Act (Canada) and the Regulations thereunder, as
amended, modified or replaced from time to time.

“Tax Convention” means a convention for the avoidance of double income taxation
between Canada and another country.

“Termination and Release Agreement” means that certain Termination and Release
Agreement relating to the Original RIPA and dated as of the date hereof among
ASI Receivables Funding LLC, CAFCO, LLC, Citibank, CNAI, as agent and Trane U.S.

“Termination Date” for any Receivable Interest means (i) in the case of a
Receivable Interest owned by an Investor, the earlier of (a) the Business Day
which the Seller or the Investor Agent for such Investor so designates by notice
to the other (with a copy to the Program Agent and the other Investor Agents) at
least one Business Day in advance for such Receivable Interest and (b) the
Facility Termination Date and (ii) in the case of a Receivable Interest owned by
a Bank, the earlier of (a) the Business Day which the Seller so designates by
notice to the Program Agent and the Investor Agents at least one Business Day in
advance for such Receivable Interest and (b) the Commitment Termination Date.

“Tertiary Purchase Agreements” means each of the Purchase Agreements identified
as “Tertiary Purchase Agreements” on Schedule IV hereto.

“Total Reserves” means at any time the sum of (i) the Aggregate Loss and
Dilution Reserve, and (ii) the aggregate Yield and Fee Reserves for all
Receivable Interests.

“Trane U.S.” means Trane U.S. Inc., a Delaware corporation.

“Transaction Document” means any of this Agreement, the Purchase Agreements, the
Lock-Box Agreements, the Cure Account Control Agreement, the Fee Agreement, the
Undertakings and all other agreements and documents delivered and/or related
hereto or thereto.

 

28



--------------------------------------------------------------------------------

“Trigger Event” means the occurrence of an Event of Termination or the
occurrence of the Termination Date for all outstanding Receivable Interests.

“Two-Month Average Dilution Ratio” means, for any calendar month, the average of
the Dilution Ratios for such month and the immediately preceding calendar month.

“Two-Step Dealer Receivable” means the indebtedness of any Obligor under a
Contract (whether constituting an account, instrument, chattel paper, payment
intangible or general intangible) resulting from a loan by Trane U.S. to such
Obligor to finance the purchase by such Obligor from a Distributor of
(i) merchandise sold by the Trane Residential Systems Division of Trane U.S. to
such Distributor or (ii) other merchandise or services incidental to the sale of
Trane Residential Systems merchandise to such Obligor, provided that the
Obligor, at the time of creation of such indebtedness, is a dealer of such
Distributor.

“Two-Step Dealer Receivable Transfer Termination Date” has the meaning specified
in Section 2.13.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unfunded Liabilities” means, with respect to any Plan during the term of this
Agreement, the amount (if any) by which (i) the present value of all accrued
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits (excluding any accrued but unpaid contributions), all
determined on the basis of a Plan termination as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Underlying Inventory Security Interest” means, with respect to a Receivable,
any security interest in inventory granted by the Obligor of such Receivable to
secure the repayment of such Receivable.

“Undertakings (Originators)” means either (i) the agreements dated as of the
date hereof executed by Parent substantially in the form of Annexes G-1 through
G-4 hereto or (ii) if IR Parent has delivered such agreements to the Program
Agent pursuant to Section 7.01(p) hereof, the agreements executed by IR Parent
substantially in the form of Annexes G-1 through G-4 hereto, in each case as the
same may be amended, modified or restated from time to time.

“Undertaking Party” means Parent, or, if IR Parent has delivered replacement
Undertakings pursuant to Section 7.01(p) hereof, IR Parent.

“Undertakings” means, collectively, either (i) the agreements dated as of the
date hereof executed by Parent substantially in the form of Annexes G-1 through
G-5 hereto or (ii) if IR Parent has delivered such agreements to the Program
Agent pursuant to Section 7.01(p) hereof, the agreements executed by IR Parent
substantially in the form of Annexes G-1 through G-5 hereto, in each case as the
same may be amended, modified or restated from time to time.

 

29



--------------------------------------------------------------------------------

“Week” means each calendar week beginning on Saturday and ending on (and
including) the following Friday.

“Weekly Report” means a report in substantially the form of Annex A-2 hereto and
containing such additional information as any Agent may reasonably request from
time to time, furnished by the Collection Agent pursuant to Section 6.02(g)(ii).

“Yield” means for each Receivable Interest for each Fixed Period:

(i) for each day during such Fixed Period to the extent an Investor will be
funding its portion of such Receivable Interest through the issuance of
commercial paper or other promissory notes, as the case may be,

 

  IR  ×  C  ×   ED       360  

(ii) for each day during such Fixed Period to the extent (x) an Investor will
not be funding its portion of such Receivable Interest through the issuance of
commercial paper or other promissory notes, as the case may be, or (y) a Bank
will be funding its portion of such Receivable Interest,

 

  AR  ×  C  ×   ED       360  

where:

 

AR    =    the Assignee Rate for such portion of such Receivable Interest for
such Fixed Period C    =    the Capital of such portion of such Receivable
Interest during such Fixed Period IR    =    the Investor Rate for such portion
of such Receivable Interest for such Fixed Period ED    =    the actual number
of days elapsed during such portion of such Fixed Period

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Yield and Fee Reserve” means, for any Receivable Interest on any date, an
amount equal to:

(C x YFRP) + (CAFP x OB) + AUYF

 

30



--------------------------------------------------------------------------------

where:

 

C    =    the Capital of such Receivable Interest at the close of business of
the Collection Agent on such date. YFRP    =    the Yield and Fee Reserve
Percentage on such date. CAFP    =    the Collection Agent Fee Reserve
Percentage on such date. OB    =    the aggregate Outstanding Balance of all
Receivables at the end of the most recently ended calendar month. AUYF    =   
accrued and unpaid Yield, Collection Agent Fee and Fees on such date, in each
case for such Receivable Interest.

“Yield and Fee Reserve Percentage” means, on any date, the greater of (a) 2.00%
and (b) a percentage equal to:

[(AER × 1.50) + AM + PF] × (RTD + CDP)

360

where:

 

AER    =    the Adjusted Eurodollar Rate for a deemed Fixed Period of one month
in effect on such date. AM    =    the percentage figure set forth in clause (d)
of the definition of “Alternate Base Rate” above. PF    =    the Program Fee (as
defined in the Fee Agreement), in effect on such date. RTD    =    the
Receivable Turnover Days on such date. CDP    =    the Collection Delay Period
on such date.

SECTION 1.02. Other Terms; GAAP. (a) Subject to clause (b) of this Section 1.02,
all accounting terms not specifically defined herein shall be construed in
accordance with generally accepted U.S. accounting principles.

(b) All calculations determining compliance with Section 7.01(n) (including with
respect to the definitions used therein) shall be made for the relevant Person
and its Consolidated Subsidiaries on a consolidated basis in accordance with,
and all financial statements required to be delivered hereunder shall be
prepared in accordance with, generally accepted U.S. accounting principles as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by IR Parent’s independent public accountants) with the most recent
audited consolidated financial statements of IR Parent and its Consolidated
Subsidiaries

 

31



--------------------------------------------------------------------------------

delivered to the Program Agent and the Investor Agents; provided that, (x) if
the Seller and/or the Originators notify the Program Agent and each Investor
Agent that the Seller and/or the Originators wish to amend such Section 7.01(n)
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such Event of Termination (or if the Program
Agent or any Investor Agent notifies the Seller and/or the Originators that such
Agent wishes to amend Section 7.01(n) for such purpose), then compliance with
tests set forth in the applicable section shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such section is amended in accordance
with the terms of Section 11.01 hereof, and (y) for purposes of determining
Consolidated Net Worth, generally accepted accounting principles as in effect at
the time of and as used to prepare the Base Financial Statements shall be used
for such determination, notwithstanding any change in such generally accepted
accounting principles after the date of such financial statements, provided that
Consolidated Net Worth shall be determined excluding the effect of goodwill
impairment charges, net of taxes, to the extent that such effect would not
otherwise have been included in such determination but for the application of
FAS 142.

(c) All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

(d) Notwithstanding any termination of the 2008 Credit Agreement, the provisions
of this Agreement and each of the other Transaction Documents, and references to
the 2008 Credit Agreement herein and therein, will be interpreted as if the 2008
Credit Agreement was still in effect.

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

SECTION 2.01. Purchase Facility. (a) On the terms and conditions hereinafter set
forth, each of the Investors may, in its sole discretion, ratably in accordance
with the Investor Purchase Limit of its Group, and, if and to the extent such
Investor does not make a purchase, the Related Banks for such Investor shall,
ratably in accordance with their respective Bank Commitments, purchase
Receivable Interests from the Seller from time to time during the period from
the date hereof to the Facility Termination Date (in the case of the Investors)
and to the Commitment Termination Date (in the case of the Banks). Under no
circumstances shall any Investor make any such purchase, or the Banks be
obligated to make any such purchase, if after giving effect to such purchase the
aggregate outstanding Capital of Receivable Interests would exceed the Purchase
Limit.

(b) The Seller may at any time, upon at least five Business Days’ notice to the
Program Agent and the Investor Agents, terminate the facility provided for in
this Agreement in whole or, from time to time, reduce in part the unused portion
of the Purchase Limit; provided that each partial reduction shall be in the
amount of at least $3,000,000 or an integral multiple thereof.

 

32



--------------------------------------------------------------------------------

(c) Until the Program Agent (or any Investor Agent with respect to its Investor)
gives the Seller the notice provided in Section 3.02(c)(iii), the Program Agent,
on behalf of the Investors which own Receivable Interests, may have the
Collections attributable to such Receivable Interests automatically reinvested
pursuant to Section 2.04 in additional undivided percentage interests in the
Pool Receivables by making an appropriate readjustment of such Receivable
Interests. The Program Agent, on behalf of the Banks which own Receivable
Interests, shall have the Collections attributable to such Receivable Interests
automatically reinvested pursuant to Section 2.04 in additional undivided
percentage interests in the Pool Receivables by making an appropriate
readjustment of such Receivable Interests.

(d) The Seller, Investors, Banks, Investor Agents and Program Agent intend that
sales of Receivables Interests made pursuant to this Agreement will constitute a
sale, transfer, and assignment of the Receivable Interests, for all purposes
other than tax, to the Investors or the Banks, as applicable.

SECTION 2.02. Making Purchases. (a) Each purchase by any of the Investors or the
Banks shall be made on at least two Business Days’ notice from the Seller to the
Program Agent and each Investor Agent; provided that no more than 2 purchases
shall be made in any one calendar month (and during such period that the
Collection Agent is required to deliver a Weekly Report pursuant to
Section 6.02(g)(ii) or a Daily Report pursuant to Section 6.02(g)(iii) an
additional 2 purchases may be made in any one calendar month). Each such notice
of a purchase shall specify (i) the amount requested to be paid to the Seller
(such amount, which shall not be less than $5,000,000, being referred to herein
as the initial “Capital” of the Receivable Interest then being purchased),
(ii) the allocation of such amount among each of the Groups (which shall be
proportional to the Investor Purchase Limit of each Group), and (iii) the date
of such purchase (which shall be a Business Day). Each Investor shall promptly
notify the Program Agent whether such Investor has determined to make the
requested purchase on the terms specified by the Seller. The Program Agent shall
promptly thereafter notify the Seller whether the Investors have determined to
make the requested purchase and, if so, whether all of the terms specified by
the Seller are acceptable to the Investors. If, on the date any Investor Agent
receives any notice of purchase (and provided that such notice is received by
2:00 p.m. (New York City time) on a Business Day), such Investor Agent is aware
that the Investor for which such Investor Agent is acting as Investor Agent will
not make such purchase, such Investor Agent will notify the Seller, the Program
Agent and each other Investor Agent thereof by the end of such day (which notice
may be by telephone).

If any Investor has determined not to make the entire amount of a purchase
requested to be made by it, the Investor Agent for such Investor shall promptly
send notice of the proposed purchase to all of the Related Banks for such
Investor concurrently by telecopier or e-mail, specifying the date of such
purchase, the aggregate amount of Capital of Receivable Interest being purchased
by such Related Banks (which amount shall be equal to the portion of the initial
Capital not funded by such Investor), and each such Related Bank’s portion
thereof (determined ratably in accordance with its respective Bank Commitment).

(b) On the date of each such purchase of a Receivable Interest, the applicable
Investors and/or Banks, as the case may be, shall, upon satisfaction of the
applicable conditions set forth in this Article II and Article III, make
available to the Program Agent, in same day

 

33



--------------------------------------------------------------------------------

funds at the Program Agent’s Account, and Program Agent shall, on such date and
upon receipt of such amounts from the Investors and/or Banks, as the case may
be, make available to the Seller in same day funds, at the account set forth in
the Funds Transfer Letter, an aggregate amount equal to the initial Capital of
such Receivable Interest; provided, however, if such purchase is being made by
the applicable Banks following the designation by the Investor Agent for an
Investor of a Termination Date for a Receivable Interest owned by such Investor
pursuant to clause (i)(a) of the definition of Termination Date and any Capital
of such Receivable Interest is outstanding on such date of purchase, the Seller
hereby directs the applicable Banks to pay the proceeds of such purchase (to the
extent of the outstanding Capital and accrued Yield on such Receivable Interest
of such Investor) to the relevant Investor Agent’s Account, for application to
the reduction of the outstanding Capital and accrued Yield on such Receivable
Interest of such Investor.

(c) Effective on the date of each purchase pursuant to this Section 2.02 and
each reinvestment pursuant to Section 2.04, the Seller hereby sells and assigns
to the Program Agent, for the benefit of the parties making such purchase, an
undivided percentage interest, to the extent of the Receivable Interest then
being purchased, in each Pool Receivable then existing and in the Related
Security and Collections with respect thereto.

(d) Notwithstanding the foregoing, (i) none of CAFCO, Enterprise or JSST shall
make purchases under this Section 2.02 at any time in an amount which would
exceed the Investor Purchase Limit of such Investor’s Group and (ii) a Bank
shall not be obligated to make purchases under this Section 2.02 at any time in
an amount which would exceed such Bank’s Bank Commitment less the sum of (A) the
aggregate outstanding and unpaid amount of any purchases made by such Bank under
such Bank’s Asset Purchase Agreement plus (B) such Bank’s ratable share of the
aggregate outstanding portion of Capital held by the Investor in such Bank’s
Group (whether or not any portion thereof has been assigned under an Asset
Purchase Agreement), after giving effect to reductions of the Capital held by
the Investor in such Bank’s Group to be made on the date of such purchase
(whether from the distribution of Collections or from the proceeds of purchases
by such Bank). Each Bank’s obligation shall be several, such that the failure of
any Bank to make available to the Seller any funds in connection with any
purchase shall not relieve any other Bank of its obligation, if any, hereunder
to make funds available on the date of such purchase, but no Bank shall be
responsible for the failure of any other Bank to make funds available in
connection with any purchase.

(e) Interests in all of the Originator Receivables originated by the Trane
Residential Systems Division of Trane U.S. in existence immediately prior to the
effectiveness of this Agreement (and all Related Security with respect to such
Originator Receivables) have heretofore been sold by Trane U.S. to ASI
Receivables Funding LLC pursuant to the Original PCA and by ASI Receivables
Funding LLC to CAFCO pursuant to the Original RIPA. The Seller hereby agrees
that it will cause any Adverse Claim or other interests granted in favor of ASI
Receivables Funding LLC, CAFCO, or CNAI, as agent under the Original RIPA, to be
released on the date hereof.

(f) The failure of any Group to deposit its ratable portion of any purchase
pursuant to this Section 2.01 in accordance with the Investor Purchase Limit of
its Group into the Program Agent’s account on the date of such purchase shall
not relieve any other Group of its

 

34



--------------------------------------------------------------------------------

obligations hereunder to fund its ratable portion of any purchase pursuant to
this Section 2.01 in accordance with the Investor Purchase Limit of its Group on
such date. Unless Program Agent shall have been notified in writing by any
Investor Agent at least two Business Days preceding the purchase date for any
purchase pursuant to this Section 2.01 that the Investors and Banks in such
Investor Agent’s Group do not intend to fund such Group’s ratable portion of any
purchase pursuant to this Section 2.01 in accordance with the Investor Purchase
Limit of such Group, the Program Agent may assume that the Investors and/or
Banks in such Group have funded their ratable portion of any purchase pursuant
to this Section 2.01 in accordance with the Investor Purchase Limit of such
Group and are depositing such sums into the Program Agent’s Account on the
purchase date. The Program Agent in its discretion may, but shall not be
obligated to, disburse a corresponding amount to the Seller on such date
together with the proceeds funded by the other Groups. If the Program Agent
disburses the amounts for any purchase but any Group fails to fund its ratable
portion of any purchase pursuant to this Section 2.01 in accordance with the
Investor Purchase Limit of its Group on or prior to the purchase date therefor,
the Investor Agent for such Group shall pay to the Program Agent on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is disbursed to the Seller until the date such amount is paid or
repaid to the Program Agent, at the Eurodollar Rate. If the Program Agent so
requests, the Seller shall return to the Program Agent such corresponding amount
pursuant to documentation reasonably acceptable to the Seller and the Program
Agent.

SECTION 2.03. Receivable Interest Computation. Each Receivable Interest shall be
initially computed on its date of purchase. Thereafter until the Termination
Date for such Receivable Interest, such Receivable Interest shall be
automatically recomputed (or deemed to be recomputed) on each day other than a
Liquidation Day. Any Receivable Interest, as computed (or deemed recomputed) as
of the day immediately preceding the Termination Date for such Receivable
Interest, shall thereafter remain constant; provided, however, that from and
after the date on which the Termination Date shall have occurred for all
Receivable Interests and until each Receivable Interest becomes zero in
accordance with the next sentence, each Receivable Interest shall be calculated
as the percentage equivalent of a fraction the numerator of which is the
percentage representing such Receivable Interest immediately prior to such date
and the denominator of which is the sum of the percentages representing all
Receivable Interests which were outstanding immediately prior to such date. Each
Receivable Interest shall become zero when Capital thereof and Yield thereon
shall have been paid in full, and all Fees and other amounts owed by the Seller
hereunder to the Investors, the Banks, the Investor Agents or the Program Agent
are paid and the Collection Agent shall have received the accrued Collection
Agent Fee thereon.

SECTION 2.04. Settlement Procedures. (a) Collection of the Pool Receivables
shall be administered by a Collection Agent, in accordance with the terms of
Article VI of this Agreement. The Seller shall provide to the Collection Agent
(if other than the Seller) on a timely basis all information needed for such
administration, including notice of the occurrence of any Liquidation Day and
current computations of each Receivable Interest.

 

35



--------------------------------------------------------------------------------

(b) The Collection Agent shall, on each day on which Collections of Pool
Receivables are received by it:

(i) with respect to each Receivable Interest, set aside on its books and hold
for the benefit of (and, at the request of the Program Agent following the
taking of any action permitted by the first sentence of Section 6.03(a),
segregate for) the Investors or the Banks that hold such Receivable Interest and
for the Investor Agents, out of the percentage of such Collections represented
by such Receivable Interest, an amount equal to the Yield, Fees and Collection
Agent Fee accrued through such day for such Receivable Interest and not
previously set aside;

(ii) on each such date which is a day following a Report Date on which a Daily
Report was delivered showing that (x) outstanding Capital plus Total Reserves
exceeded (y) the sum of the Maximum Percentage Factor multiplied by the Net
Receivables Pool Balance (as of the related Report Date) plus the amount (if
any) on deposit in the Cure Account as of the related Report Date, the
Collection Agent shall remit to the Cure Account the remaining Collections in
the Lock-Box Accounts and Collections received by the Collection Agent on such
date, provided that the Collection Agent shall not be obligated to remit
Collections to the Cure Account pursuant to this clause (ii) to the extent that
after giving effect thereto the amount on deposit in the Cure Account would
exceed the Cure Amount;

(iii) with respect to each Receivable Interest, if such day is not a Liquidation
Day for such Receivable Interest, reinvest with the Seller on behalf of the
Investors or the Banks that hold such Receivable Interest the percentage of such
Collections represented by such Receivable Interest, to the extent representing
a return of Capital, by recomputation of such Receivable Interest pursuant to
Section 2.03;

(iv) if such day is a Liquidation Day for any one or more Receivable Interests,
set aside on its books and hold for the benefit of (and, at the request of the
Program Agent, segregate for) the Investors and/or the Banks that hold such
Receivable Interests and for the Investor Agents (x) if such day is a
Liquidation Day for less than all of the Receivable Interests, the percentage of
such Collections represented by such Receivable Interests, and (y) if such day
is a Liquidation Day for all of the Receivable Interests, all of the remaining
Collections (but not in excess of the Capital of such Receivable Interests and
any other amounts payable by the Seller hereunder); provided that if amounts are
set aside and held for the benefit of any Investors or Banks on any Liquidation
Day occurring prior to the Termination Date, and thereafter prior to the next
Settlement Date (Capital) the conditions set forth in Section 3.02 are satisfied
or waived by the Agents, such previously set aside amounts shall, to the extent
they represent a return of Capital and have not been deposited to the Investor
Agent’s Accounts pursuant to Section 2.04(c), be reinvested in accordance with
the preceding subsection (iii) on the day of such subsequent satisfaction or
waiver of conditions; and

 

36



--------------------------------------------------------------------------------

(v) during such times as amounts are required to be reinvested in accordance
with the foregoing subsection (iii) or the proviso to subsection (iv), release
to the Seller for its own account any Collections in excess both of such amounts
and of the amounts that are required to be set aside pursuant to subsections
(i) and (ii) above.

On any Business Day on which funds are on deposit in the Cure Account, the
Collection Agent (i) shall, upon the occurrence and continuance of a Trigger
Event or upon the written request of Investor Agents representing the Majority
Banks, and may (if the funds in the Cure Account exceed $2,500,000), upon
written notice to the Program Agent and each of the Investor Agents, remit such
funds from the Cure Account to the Program Agent’s Account, and the Program
Agent shall thereafter deposit each Investor Agent’s allocable portion thereof
to the Investor Agent’s Accounts for the ratable payment of Capital and any
other amounts owed by the Seller hereunder to the relevant Investors and Banks
pursuant to Section 2.04(d), or (ii) may, following delivery of a Seller Report
to the Program Agent and each of the Investor Agents, withdraw from the Cure
Account and remit to the Seller all or a portion of the funds in the Cure
Account; provided that (x) no Trigger Event shall have occurred and be
continuing and (y) such Seller Report shall state that, as of the related Report
Date after taking account of the proposed withdrawal, (A) the sum of the Maximum
Percentage Factor multiplied by the Net Receivables Pool Balance and the
remaining amount on deposit in the Cure Account will be equal to or greater than
(B) outstanding Capital plus Total Reserves, and such Seller Report shall set
forth the calculation supporting such statement.

(c) The Collection Agent shall deposit into the Program Agent’s Account, and the
Program Agent shall thereafter, after taking into account any deductions that
the Program Agent may make in accordance with clause “first” of
Section 2.04(d)(ii), deposit in the applicable Investor Agent’s Account of each
Investor Agent, (i) on the Settlement Date (Yield and Fees) for each Receivable
Interest, Collections held for the Investors or the Banks in each Investor
Agent’s Group with respect to Yield, Fees and other amounts (other than Capital)
that relate to such Receivable Interest pursuant to Section 2.04(b); provided
that, if such Settlement Date (Yield and Fees) is not a Liquidation Day or a
Pool Non-compliance Date, the Collection Agent may withhold from each such
deposit an amount equal to all accrued Collection Agent Fee payable by the
Investors and Banks in each Group, and (ii) on the Settlement Date (Capital) for
each Receivable Interest, all other Collections held for the Investors or the
Banks in each Investor Agent’s Group that relate to such Receivable Interest
pursuant to Section 2.04(b). On the Business Day immediately following the
delivery of any Monthly Report or Weekly Report which sets forth a Pool
Non-compliance Date as of the close of business on the last Business Day of the
preceding calendar month or Week, as applicable, and on each Business Day
thereafter until a Pool Non-compliance Date no longer exists, the Collection
Agent shall deposit into the Program Agent’s Account, and the Program Agent
shall thereafter deposit each Investor Agent’s allocable portion thereof to the
Investor Agent’s Accounts, Collections set aside pursuant to subsection (iv) of
Section 2.04(b); provided that the aggregate amount deposited pursuant to this
sentence with respect to any Monthly Report or Weekly Report shall not exceed an
amount such that, after giving effect to the application of such amount to the
reduction of Capital, the Net Receivables Pool Balance is equal to the Required
Net Receivables Pool Balance.

 

37



--------------------------------------------------------------------------------

(d) Upon receipt of funds deposited into an Investor Agent’s Account, the
relevant Investor Agent shall distribute them as follows:

(i) if such distribution occurs on a day that is not a Liquidation Day, first to
the Investors or the Banks in its Group that hold the relevant Receivable
Interest and to such Investor Agent in payment in full of all accrued Yield and
Fees, second to the Collection Agent in payment in full of all accrued
Collection Agent Fee payable by the Investors and Banks in its Group, except to
the extent such Collection Agent Fee has been withheld by the Collection Agent
pursuant to Section 2.04(c) above, and third to such Investor Agent and/or the
Investors and Banks in its Group in payment of any other amounts (other than
Capital) owed by the Seller hereunder; provided, however, that the portion (if
any) of such deposit withdrawn from the Cure Account pursuant to the last
paragraph of Section 2.04(b) shall be first paid ratably to the Investors or
Banks in such Group holding any portion of the relevant Receivable Interests in
reduction of Capital.

(ii) if such distribution occurs on a Liquidation Day, first to the Program
Agent (if such Investor Agent is CNAI) in payment of any amounts owed by the
Seller to the Program Agent and/or CNAI pursuant to Section 11.04(a) in
connection with out-of-pocket costs and expenses incurred by the Program Agent
and to such Investor Agent in payment of any amounts owed by the Seller to such
Investor Agent pursuant to Section 11.04(a) in connection with out-of pocket
costs and expenses incurred by such Investor Agent (it being understood and
agreed that the amounts payable under this clause “first” may, if the Program
Agent so elects, be deducted by the Program Agent from the amounts deposited by
the Program Agent into the applicable Investor Agent’s Account), second to the
Collection Agent (if the Collection Agent is not IR Company or an Affiliate of
IR Company) in payment in full of all accrued Collection Agent Fee payable by
the Investors and Banks in such Investor Agent’s Group, third to the Investors
or the Banks in such Investor Agent’s Group that hold the relevant Receivable
Interest and to such Investor Agent in payment in full of all accrued Yield,
Fees and Liquidation Fee, fourth to such Investors and/or Banks in reduction to
zero of all Capital, fifth to such Investors, Banks or such Investor Agent in
payment of any other amounts owed by the Seller hereunder, and sixth to the
Collection Agent (if the Collection Agent is IR Company or an Affiliate of IR
Company); provided, however, that if such funds were deposited into such
Investor Agent’s Account pursuant to the second sentence of Section 2.04(c) as
the result of the occurrence of a Pool Non-compliance Date, such funds shall
instead be distributed ratably to the Investors or the Banks in such Group that
hold the relevant Receivable Interest in reduction of the Capital thereof.

After the Capital, Yield, Fees and Collection Agent Fee with respect to all
Receivable Interests, and any other amounts payable by the Seller to the
Investors, the Banks, the Investor Agents or the Program Agent hereunder, have
been paid in full and any contingent obligations of the Program Agent under any
Lock-Box Agreement or the Cure Account Agreement have been released, all
additional Collections with respect to such Receivable Interest shall be paid to
the Seller for its own account.

 

38



--------------------------------------------------------------------------------

(e) For the purposes of this Section 2.04:

(i) if on any day any Pool Receivable becomes (in whole or in part) a Diluted
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in the amount of such Diluted Receivable;

(ii) if on any day any of the representations or warranties contained in
Section 4.01(i) is no longer true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full;

(iii) except as provided in subsection (i) or (ii) of this Section 2.04(e), or
as otherwise required by applicable law or the relevant Contract, all
Collections received from an Obligor of any Receivables shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables; and

(iv) if and to the extent the Program Agent or any of the Investor Agents, the
Investors or the Banks shall be required for any reason to pay over to an
Obligor any amount received on its behalf hereunder, such amount shall be deemed
not to have been so received but rather to have been retained by the Seller and,
accordingly, the Program Agent or such Investor Agent, the Investors or the
Banks, as the case may be, shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.

(f) Within one Business Day after the end of each Fixed Period in respect of
which Yield is computed by reference to the Investor Rate, each Investor Agent
shall furnish the Program Agent with, and the Program Agent shall forward to the
Seller, an invoice setting forth the amount of the accrued and unpaid Yield and
Fees for such Fixed Period with respect to the Receivable Interests held by the
Investors and the Banks in such Investor Agent’s Group.

(g) For the avoidance of doubt, to the extent that cash is released to the
Seller pursuant to and in accordance with Section 2.04(b) and is subsequently
applied by the Seller to purchase Receivables under a Purchase Agreement, such
cash shall, upon the completion of such purchase of Receivables, be
automatically released from any security interest granted in such cash pursuant
to Section 2.11.

SECTION 2.05. Fees. (a) Each Investor and Bank shall pay (which payment may be
satisfied by a withholding by the Collection Agent pursuant to Section 2.04(c)
above) to the Program Agent, and the Program Agent shall pay to the Collection
Agent upon receipt thereof, a fee (the “Collection Agent Fee”) of 0.75% per
annum on an amount equal to the Receivable Interest of such Investor or Bank
(expressed as a percentage) multiplied by the average daily Outstanding Balance
of all Receivables, from the date of purchase of such Receivable Interest until
the later of the Termination Date for such Receivable Interest or the date on
which the Capital of such Receivable Interest is reduced to zero, payable on
each

 

39



--------------------------------------------------------------------------------

Settlement Date (Yield and Fees) for such Receivable Interest. Upon three
Business Days’ notice to the Program Agent and each Investor Agent, and the
prior written consent of Investor Agents representing the Majority Banks, the
Collection Agent (if not an Originator, the Seller or its designee or an
Affiliate of the Seller) may elect to be paid, as such fee, another percentage
per annum on the average daily Outstanding Balance of all Receivables, but in no
event in excess for all Receivable Interests of 110% of the reasonable costs and
expenses of the Collection Agent in administering and collecting the Receivables
in the Receivables Pool. The Collection Agent Fee shall be payable only from
Collections pursuant to, and subject to the priority of payment set forth in,
Section 2.04. So long as an Originator is acting as the Collection Agent
hereunder, amounts paid as the Collection Agent Fee pursuant to this
Section 2.05(a) shall reduce, on a dollar-for-dollar basis, the obligations of
the Seller, the Intermediate SPVs and the Designated Entities to pay the
“Collection Agent Fee” pursuant to Section 6.03 of the any Purchase Agreement,
provided that such obligation of the Seller, any Intermediate SPV, or any
Designated Entity shall in no event be reduced below zero.

(b) The Seller shall pay to the Program Agent and the Investor Agents, as
applicable, certain fees (collectively, the “Fees”) in the amounts and on the
dates set forth in a separate fee agreement of even date among the Seller, the
Program Agent and the Investor Agents, as the same may be amended or restated
from time to time (the “Fee Agreement”).

SECTION 2.06. Payments and Computations, Etc.(a) All amounts to be paid or
deposited by (i) the Seller or the Collection Agent to the Program Agent
hereunder shall be paid or deposited no later than 11:00 A.M. (New York City
time) on the day when due in same day funds to the Program Agent’s Account, and
(ii) any Investor Agent hereunder to the Program Agent shall be paid or
deposited no later than 1:00 P.M. (New York City time) on the day when due in
same day funds to the Program Agent’s Account.

(b) All computations of Yield, fees, and other amounts hereunder shall be made
on the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed. Whenever any payment or deposit to be
made hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

(c) The Seller shall provide the Agents with prior written notice of any
proposed voluntary repayment of Capital no later than 11:00 A.M. (New York City
time) on the Business Day immediately preceding such voluntary repayment,
provided that the delivery of such notice will not affect any Liquidation Fees,
breakage or other expenses payable to the Program Agent, the Investor Agents,
the Investors and the Banks in relation to such voluntary repayment.

SECTION 2.07. Dividing or Combining Receivable Interests. Either the Seller or
any Investor Agent may, upon notice to the other party (with a copy of such
notice to the Program Agent) received at least three Business Days prior to the
last day of any Fixed Period in the case of the Seller giving notice, or up to
the last day of such Fixed Period in the case of an Investor Agent giving
notice, either (i) divide any Receivable Interest held by one or more Investors
and/or Banks in its Group into two or more Receivable Interests of such
Investors

 

40



--------------------------------------------------------------------------------

and/or Banks having aggregate Capital equal to the Capital of such divided
Receivable Interest, or (ii) combine any two or more Receivable Interests held
by one or more Investors and/or Banks in its Group originating on such last day
or having Fixed Periods ending on such last day into a single Receivable
Interest having Capital equal to the aggregate of the Capital of such Receivable
Interests; provided, however, that no Receivable Interest owned by an Investor
may be combined with a Receivable Interest owned by any Bank.

SECTION 2.08. Increased Costs. (a) If CNAI, any Investor, any Investor Agent,
any Bank, any entity (including any bank or other financial institution
providing liquidity and/or credit support to any Investor in connection with
such Investor’s commercial paper program) which purchases or enters into a
commitment to purchase Receivable Interests or interests therein, any related
commercial paper issuer of an Investor, or any of their respective Affiliates
(each an “Affected Person”) determines that (i) compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of the capital required or expected to be maintained by such
Affected Person and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of or otherwise to maintain the investment in Pool Receivables or
interests therein related to this Agreement or to the funding thereof and other
commitments of the same type, or (ii) an Accounting-Based Consolidation Event
has occurred with respect to any Investor and such Affected Person, then, upon
demand by such Affected Person (with a copy to the Program Agent and the
Investor Agent for such Affected Person’s Group), the Seller shall pay to the
Investor Agent for such Affected Person’s Group for the account of such Affected
Person (as a third-party beneficiary), from time to time as specified by such
Affected Person, additional amounts sufficient to compensate such Affected
Person in the light of such circumstances, in the case of clause (i), to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments, and in the case of
clause (ii), to the extent of any increased cost or reduced return resulting
from the consolidation of the assets and liabilities which are the subject of
this Agreement and the other Transaction Documents, as reasonably determined by
such Affected Person.

(b) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements referred to in
Section 2.09) in or in the interpretation of any law or regulation or
(ii) compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Investor or Bank of agreeing to purchase or
purchasing, or maintaining the ownership of Receivable Interests in respect of
which Yield is computed by reference to the Eurodollar Rate, then, upon demand
by such Investor or Bank (with a copy to the Program Agent and the Investor
Agent for such Investor or such Bank), the Seller shall pay to such Investor
Agent, for the account of such Investor or Bank (as a third-party beneficiary),
from time to time as specified by such Investor or Bank, additional amounts
sufficient to compensate such Investor or Bank for such increased costs.

(c) An Affected Person requesting compensation pursuant to this Section 2.08
shall provide the Seller with (i) reasonably prompt notice of the event or
circumstance giving rise to such Affected Person’s increased costs or reduced
returns, together with a non-binding estimate of the amount of such increased
costs or reduced returns, to be followed within a

 

41



--------------------------------------------------------------------------------

reasonable period of time by (ii) a certificate of such Affected Person setting
forth the amount or amounts necessary to compensate such Affected Person as
specified in paragraph (a) or (b) of this Section 2.08 and explaining in
reasonable detail the method by which such amount or amounts were determined,
together with supporting documentation or computations, which shall be presumed
conclusive and binding for all purposes, absent manifest error. The Seller shall
pay such Affected Person the amount shown as due on any such certificate within
10 Business Days after receipt thereof. Notwithstanding the foregoing, however,
the Affected Person shall have a duty, consistent with its customary practices
and applicable legal restrictions, to mitigate the damages that may arise as a
consequence of paragraph (a) or (b) above to the extent that such mitigation
will not, in the judgment of such Affected Person, entail any cost or
disadvantage to such Affected Person that such Affected Person is not reimbursed
or compensated for by the Seller.

(d) Failure or delay on the part of any Affected Person to demand compensation
pursuant to this Section 2.08 shall not constitute a waiver of such Affected
Person’s right to demand such compensation; provided that the Seller shall not
be required to compensate an Affected Person pursuant to this Section 2.08 for
any increased costs or reduced returns incurred more than 120 days prior to the
date that such Affected Person notifies the Seller of the event or circumstance
giving rise to such increased costs or reduced returns and of such Affected
Person’s intention to claim compensation therefor, provided further that, if the
event or circumstance giving rise to such increased costs or reduced returns is
retroactive, then the 120-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.09. Additional Yield on Receivable Interests Bearing a Eurodollar
Rate. The Seller shall pay to the Program Agent, and upon receipt thereof the
Program Agent shall pay to any Investor or Bank, so long as such Investor or
Bank shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional Yield on
the unpaid Capital of each Receivable Interest of such Investor or Bank during
each Fixed Period relating to any portion of the Capital of such Investor or
Bank in respect of which Yield is computed by reference to the Eurodollar Rate,
for such Fixed Period, at a rate per annum equal at all times during such Fixed
Period to the remainder obtained by subtracting (i) the Eurodollar Rate for such
Fixed Period from (ii) the rate obtained by dividing such Eurodollar Rate
referred to in clause (i) above by that percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Investor or Bank for such Fixed
Period, payable on each date on which Yield is payable on such Receivable
Interest. Such additional Yield shall be determined by such Investor or Bank and
notice thereof given to the Seller and the Program Agent through the Investor
Agent for such Investor or Bank within 30 days after any Yield payment is made
with respect to which such additional Yield is requested. A certificate as to
such additional Yield submitted to the Seller, the Program Agent and the
applicable Investor Agent by such Investor or Bank shall be conclusive and
binding for all purposes, absent manifest error.

SECTION 2.10. Taxes. (a) Any and all payments and deposits required to be made
hereunder or under any other Transaction Document by the Collection Agent or the
Seller shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding net income taxes that are
imposed by the United States, franchise taxes and net income

 

42



--------------------------------------------------------------------------------

taxes that are imposed on an Affected Person by the state or foreign
jurisdiction under the laws of which such Affected Person is organized or any
political subdivision thereof and taxes that are imposed or withheld solely by
reason of the existence of any present or future connection between the Affected
Person and a taxing authority imposing such tax (other than a connection arising
as a consequence of actions or payments contemplated hereunder or under the
other Transaction Documents) (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Seller or the Collection Agent shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Affected
Person, (i) the Seller shall make an additional payment to such Affected Person,
in an amount sufficient so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.10), such
Affected Person receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Seller or the Collection Agent, as the
case may be, shall make such deductions and (iii) the Seller or the Collection
Agent, as the case may be, shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b) In addition, the Seller agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).

(c) The Seller will indemnify each Affected Person for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.10) paid by such
Affected Person and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted. Without limiting the foregoing, the
Seller agrees to indemnify each Affected Person for the full amount of any
withholding taxes that are imposed by Canada or any political subdivision
thereof on any Affected Person or that are withheld from any Collections or
other payments made hereunder, and any taxes attributable to the transactions
contemplated by this Agreement or any other Transaction Documents that are
imposed on any Affected Person as a result of such Affected Person having a
permanent establishment in Canada for the purposes of a Tax Convention or
engaging in business in Canada for purposes of the Tax Act (unless it acquired
such permanent establishment or carried on such business, as the case may be,
otherwise than as a result of the transactions contemplated hereby), together in
each case with any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, and whether or not such taxes were
correctly or legally asserted. The foregoing indemnifications shall be made
within thirty days from the date the Affected Person makes written demand
therefor (and a copy of such demand shall be delivered to the Program Agent and
the Investor Agent for such Affected Person’s Group). A certificate as to the
amount of such indemnification submitted to Seller, the Program Agent and the
applicable Investor Agent by such Affected Person, setting forth, in reasonable
detail, the basis for and the calculation thereof, shall be conclusive and
binding for all purposes absent manifest error.

 

43



--------------------------------------------------------------------------------

(d) Each Affected Person which is organized outside the United States shall, on
or prior to the date hereof (or, in the case of any Person who becomes an
Affected Person after the date hereof, on or prior to the date on which it so
becomes an Affected Person), deliver to the Seller such certificates, documents
or other evidence, as required by the Internal Revenue Code or Treasury
Regulations issued pursuant thereto, including Internal Revenue Service Form
W-8BEN or Form W-8ECI and any other certificate or statement of exemption
required by Treasury Regulation Section 1.1441-1(a) or Section 1.1441-6(c) or
any subsequent version thereof, properly completed and duly executed by such
Affected Person as will permit such payments to be made without withholding.
Each such Affected Person shall from time to time thereafter, upon written
request from the Seller, deliver to the Seller any new certificates, documents
or other evidence as described in the preceding sentence as will permit payments
under this Agreement to be made without withholding or at a reduced rate (but
only so long as such Affected Person is legally able to do so).

(e) Each Affected Person which is organized in the United States shall, to the
extent it is legally able to do so, on or prior to the date hereof (or, in the
case of any Person who becomes an Affected Person after the date hereof, on or
prior to the date on which it so becomes an Affected Person), deliver to the
Seller such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto or by any
income tax treaty, including Internal Revenue Service Form W-9 or any subsequent
version thereof, properly completed and duly executed by such Affected Person as
will permit any and all payments required to be made under this Agreement to be
made without withholding. Each such Affected Person shall from time to time
thereafter, upon written request from the Seller, deliver to the Seller any new
certificates, documents or other evidence as described in the preceding sentence
as will permit payments under this Agreement to be made without withholding or
at a reduced rate (but only so long as such Affected Person is legally able to
do so).

(f) The Seller shall not be required to pay any amounts to any Affected Person
in respect of Taxes and Other Taxes pursuant to paragraphs (a), (b) and
(c) above if the obligation to pay such amounts is attributable to the failure
by such Affected Person to comply with the provisions of paragraphs (d) or
(e) above; provided, however, that should an Affected Person become subject to
Taxes because of its failure to deliver a form required hereunder, the Seller
shall take such steps, at the expense of such Affected Person, as such Affected
Person shall reasonably request to assist such Affected Person to recover such
Taxes.

(g) If an Affected Person determines in good faith that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the
Undertaking Party, an Originator, a Designated Entity, an Intermediate SPV or
the Seller (collectively, the “IR Parties”) or with respect to which an IR Party
has paid additional amounts pursuant to this Section 2.10 or pursuant to the
Undertakings, it shall pay over such refund to the Seller, as agent for the IR
Parties (but only to the extent of indemnity payments made, or additional
amounts paid, by the IR Parties under this Section 2.10 or pursuant to the
Undertakings with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Affected Person and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund); provided, that the Seller, upon the request of such
Affected Person, agrees to repay the amount paid over to the Seller, as agent
for the IR Parties (plus any penalties,

 

44



--------------------------------------------------------------------------------

interest or other charges imposed by the relevant taxing authority) to such
Affected Person in the event such Affected Person determines that it is required
to repay such refund to such taxing authority. This Section 2.10 shall not be
construed to require any Affected Person to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to any
IR Party or any other Person.

(h) Any Affected Person claiming any amounts payable under this Section 2.10
shall, if requested in writing by the Seller, (i) to the extent legally able to
do so file, within a reasonable period after such request, any certificate or
document if such filing would avoid the need for or reduce the amount of any
such additional amounts which may thereafter accrue, and (ii) consistent with
its customary practices and applicable legal and regulatory restrictions, use
reasonable efforts to change the jurisdiction of its applicable funding office
if the making of such change would avoid the need for or reduce the amount of
any additional amounts which may thereafter accrue and, in the case of clause
(i) above, the filing of such certificate or document or, in the case of clause
(ii) above, the making of such change of its applicable funding office, would
not, in the sole determination of such Affected Person, entail any cost not
reimbursed by the Seller or be otherwise disadvantageous to such Affected
Person.

SECTION 2.11. Security Interest. As collateral security for the performance by
the Seller of all the terms, covenants and agreements on the part of the Seller
(whether as Seller or otherwise) to be performed under this Agreement or any
document delivered in connection with this Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, fees,
expenses or otherwise, the Seller hereby assigns to the Program Agent for its
benefit and the ratable benefit of the Investors, the Banks and the Investor
Agents, and hereby grants to the Program Agent for its benefit and the ratable
benefit of the Investors, the Banks and the Investor Agents, a security interest
in, all of the Seller’s right, title and interest in and to (A) the Purchase
Agreements and the Undertakings (Originators), including, without limitation,
(i) all rights of the Seller to receive moneys due or to become due under or
pursuant to such agreements, (ii) all security interests and property subject
thereto from time to time purporting to secure payment of monies due or to
become due under or pursuant to such agreements, (iii) all rights of the Seller
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to such agreements, (iv) claims of the Seller for damages arising out of
or for breach of or default under such agreements, and (v) the right of the
Seller to compel performance and otherwise exercise all remedies thereunder,
(B) all Receivables, whether now owned and existing or hereafter acquired or
arising, the Related Security with respect thereto and the Collections and all
other assets, including, without limitation, accounts, chattel paper,
instruments, payment intangibles and general intangibles (as those terms are
defined in the UCC), including undivided interests in any of the foregoing,
(C) the Lock-Box Accounts and the Cure Account and (D) to the extent not
included in the foregoing, all proceeds of any and all of the foregoing. In the
event that (i) an Intermediate SPV shall purchase or repurchase from the Seller
a Receivable as required pursuant to Section 2.04(b) of any Purchase Agreement
to which such Intermediate SPV is a party as a seller, and the Seller is party
as the purchaser, (ii) such Intermediate SPV shall have paid to the Collection
Agent the purchase or repurchase price for such Receivable in accordance with
such Section 2.04(b) and (iii) the proceeds of such purchase or repurchase
constituting a deemed Collection in respect of such Receivable shall have been
applied by the Collection Agent as required by Section 2.04 of this Agreement,
then the security interest in such Receivable created by the immediately
preceding sentence shall be, and is hereby automatically, released.

 

45



--------------------------------------------------------------------------------

SECTION 2.12. Substitution of Banks. If the Seller shall become obligated to pay
amounts under Section 2.10 on account of Taxes attributable to any Bank or if
any Bank shall request any indemnity under Section 2.10, the Seller shall have
the right to require such Bank to sell and assign, and upon request by the
Seller to such effect such Bank shall sell and assign, all of its interests,
rights and obligations under this Agreement and under the Asset Purchase
Agreement to which such Bank is a party to another Bank (but no Bank shall have
any obligation to make any such purchase) or assignee identified by the Seller
and with the consent of the Program Agent and the Investor Agent acting as
Investor Agent for the assigning Bank, which consent shall not be unreasonably
withheld; provided, however, that (i) such assignment shall not conflict with
any statute, law, rule, regulation, order or decree of any governmental
authority, (ii) the assigning Bank shall have received from such other Bank or
such assignee full payment in immediately available funds of all amounts payable
to it and its related Investor in respect of Capital, accrued Yield and Fees and
other amounts owing to it under or in connection with each of this Agreement and
such Asset Purchase Agreement, (iii) the assigning Bank shall have been released
of any and all liabilities and obligations under this Agreement and such Asset
Purchase Agreement, (iv) such assignment shall be without recourse and shall be
at the sole expense of the Seller and (v) the assigning Bank shall continue to
have the benefit of all indemnities and other agreements under this Agreement
and such Asset Purchase Agreement which survive the termination of this
Agreement or such Asset Purchase Agreement, as the case may be.

SECTION 2.13. Termination of Transfers of Two-Step Dealer Receivables. The
Program Agent, the Investor Agents, the Banks, the Investors and the Seller
understand that Trane U.S. and ASI Receivables Funding LLC may elect at some
time in the future that no further Two-Step Dealer Receivables created by Trane
U.S. shall be transferred, directly or indirectly, by Trane U.S. to the Seller.
Each of Trane U.S., ASI Receivables Funding LLC and the Seller hereby agrees
that they shall deliver to the Program Agent and each Investor Agent a joint
written notice notifying the Program Agent and each Investor Agent that Trane
U.S. and ASI Receivables Funding LLC have so elected that no further Two-Step
Dealer Receivables created by Trane U.S. shall be transferred, directly or
indirectly by Trane U.S. to the Seller. Such joint written notice shall specify
the effective date of the termination of transfers of Two-Step Dealer
Receivables by Trane U.S. to ASI Receivables Funding LLC and/or the Seller, as
applicable (such effective date in such notice, the “Two-Step Dealer Receivable
Transfer Termination Date”), which Two-Step Dealer Receivable Transfer
Termination Date shall be no earlier than 10 Business Days after the latest date
of delivery to the Program Agent and each of the Investor Agents of such written
notice. Upon and after the Two-Step Dealer Receivable Transfer Termination Date,
no Two-Step Dealer Receivables created by Trane U.S. on or after such date shall
be transferred by Trane U.S. to ASI Receivables Funding LLC or the Seller (and
such Two-Step Dealer Receivables shall not constitute Originator Receivables or
Receivables hereunder or under any Purchase Agreement). Trane U.S., ASI
Receivables Funding LLC and the Seller agree that once such written notice is
first delivered to the Program Agent and/or any Investor Agent such election
shall be irrevocable and permanent. Neither the delivery of such written notice
to the Program Agent or any Investor Agent nor the effectiveness of the
termination of such transfers shall affect the transfer by Trane U.S. to ASI
Receivables Funding

 

46



--------------------------------------------------------------------------------

LLC or the Seller or by ASI Receivables Funding LLC to the Seller of Two-Step
Dealer Receivables created by Trane U.S. prior to the Two-Step Dealer Receivable
Transfer Termination Date. Without limiting any other provisions of this
Agreement, Trane U.S., ASI Receivables Funding LLC and the Seller agree that no
collections of Two-Step Dealer Receivables created by Trane U.S. after the
Two-Step Dealer Receivable Transfer Termination Date shall be deposited or
otherwise credited to any Lock-Box Account. Each of the Program Agent, each
Investor Agent, each Bank, each Investor and the Seller hereby consents to Trane
U.S. and ASI Receivables Funding LLC making any such election terminating the
transfer, directly or indirectly, of Two-Step Dealer Receivables by Trane U.S.
to the Seller in accordance with the provisions of this Section 2.13.

SECTION 2.14. Sharing of Payments. If any Investor or any Bank (for purposes of
this Section only, referred to as a “Recipient”) shall obtain payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Capital of, or Yield on, any Receivable Interest or
portion thereof owned by it in excess of its ratable share of payments made on
account of the Capital of, or Yield on, all of the Receivable Interests owned by
the Investors and the Banks (other than as a result of different methods for
calculating Yield or payments made to less than all of the Groups as a result of
the occurrence of a Facility Termination Date under clause (e) of the defined
term Facility Termination Date for less than all of the Groups), such Recipient
shall forthwith purchase from the Investors or the Banks which received less
than their ratable share participations in the Receivable Interests owned by
such Persons as shall be necessary to cause such Recipient to share the excess
payment ratably with each such other Person; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such Recipient,
such purchase from each such other Person shall be rescinded and each such other
Person shall repay to the Recipient the purchase price paid by such Recipient
for such participation to the extent of such recovery, together with an amount
equal to such other Person’s ratable share (according to the proportion of
(a) the amount of such other Person’s required payment to (b) the total amount
so recovered from the Recipient) of any interest or other amount paid or payable
by the Recipient in respect of the total amount so recovered.

ARTICLE III

CONDITIONS OF PURCHASES

SECTION 3.01. Conditions Precedent to the Initial Purchase. The initial purchase
of a Receivable Interest under this Agreement is subject to the conditions
precedent that (a) there has not been any material adverse change in (x) the
collectibility of the Receivables taken as a whole since January 31, 2009,
(y) the financial condition of any Originator, ASI Receivables Funding LLC, the
Parent or the IR Parent since December 31, 2008, or (z) the financial condition
of the Seller or any Intermediate SPV (other than ASI Receivables Funding LLC)
since the date of its organization and (b) the Program Agent shall have received
on or before the date of such purchase the following, each (unless otherwise
indicated) dated such date, in form and substance satisfactory to the Program
Agent and each Investor Agent:

(i) Certified copies of the resolutions (or similar authorization, if not a
corporation) of the Board of Directors (or similar governing body or Persons, if

 

47



--------------------------------------------------------------------------------

not a corporation) of the Seller, the Parent and each Intermediate SPV and
Originator approving this Agreement, the Purchase Agreements and any other
Transaction Documents to which it is a party and certified copies of all
documents evidencing other necessary trust, corporate or limited liability
company, as the case may be, action and governmental approvals, if any, with
respect to this Agreement, the Purchase Agreements and any such Transaction
Documents.

(ii) A certificate of the Secretary or Assistant Secretary of the Seller, the
Parent, each Intermediate SPV and Originator certifying the names and true
signatures of the officers of the Seller, the Parent and each Intermediate SPV
and Originator, as applicable, authorized to sign the Transaction Documents to
be delivered by it hereunder and thereunder.

(iii) Acknowledgment copies or time stamped receipt copies of proper financing
statements and financing statement amendments or other similar instruments or
documents, duly filed on or before the date of such initial purchase under the
UCC or other applicable law of all jurisdictions that the Program Agent may deem
necessary or desirable in order to perfect the ownership and security interests
contemplated by this Agreement and the Purchase Agreements, provided that any
such necessary or desirable financing statement assignments may be delivered
promptly following the date of such initial purchase.

(iv) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in (i) the Receivables, Contracts or Related Security previously
granted by the Seller, any Intermediate SPV or any Originator and (ii) the
collateral security referred to in Section 2.11 previously granted by the
Seller, other than the interests to be released pursuant to Section 2.02(e).

(v) Completed requests for information, dated on or before the date of such
initial purchase, listing the financing statements referred to in subsection
(iv) above and all other effective financing statements filed in the
jurisdictions referred to in subsection (iv) above that name the Seller, ASI
Receivables Funding LLC or any Originator as debtor, together with copies of
such other financing statements (none of which shall cover any Receivables,
Contracts, Related Security or the collateral security referred to in
Section 2.11, other than financing statements evidencing interests to be
released pursuant to Section 2.02(e)).

(vi) Copies of tax and judgment lien searches with respect to the Seller and
each Originator in all jurisdictions reasonably requested by the Program Agent,
dated on or before the date of such initial purchase.

(vii) Executed copies of (i) an amendment and restatement of the Lock-Box
Agreement with Bank of America, N.A., as a Lock-Box Bank regarding Lock-Box
Accounts 3751992448 and 3751967693 and (ii) Lock-Box Agreements with the
Lock-Box Banks regarding each other Lock-Box Account.

 

48



--------------------------------------------------------------------------------

(viii) Favorable opinions of (A) McDermott, Will & Emery LLP, counsel for the
Seller, the Parent, the Intermediate SPVs, the Designated Entities and the
Originators, (B) Patricia Nachtigal, internal counsel for the Designated
Entities and the Originators, (C) Conyers, Dill & Pearman, Bermuda counsel for
the Parent, (D) Eileen Petito, internal counsel for Hussmann Corporation, an
Originator, and (E) Richards, Layton & Finger, Delaware counsel for the Seller
and for Wilmington Trust Company, in its capacity as Owner Trustee of the
Seller.

(ix) The Fee Agreement.

(x) An executed copy of each Purchase Agreement.

(xi) Executed copies of the Undertakings.

(xii) An executed copy of the Cure Account Control Agreement.

(xiii) A copy of the statutory trust agreement, limited liability company
agreement or by-laws of each of the Seller, the Parent, each Intermediate SPV
and each Originator certified by the Secretary or Assistant Secretary of the
Seller, the Parent, such Intermediate SPV or such Originator, as the case may
be.

(xiv) A copy of the certificate of trust, certificate of formation or
certificate or articles of incorporation of each of the Seller, the Parent, each
Intermediate SPV and each Originator, certified as of a recent date by the
Secretary of State or other appropriate official of the state of its
organization, and a certificate as to the good standing of the Seller, the
Parent, such Intermediate SPV or such Originator, as the case may be, from such
Secretary of State or other official, dated as of a recent date.

(xv) The Termination and Release Agreement.

(xvi) Evidence that the Seller has paid all fees, costs and expenses and other
amounts owed by the Seller to the Investor, the Banks, the Program Agent and the
Investor Agents as of the date of such initial purchase.

SECTION 3.02. Conditions Precedent to All Purchases and Reinvestments. Each
purchase (including the initial purchase) and each reinvestment shall be subject
to the conditions precedent that (a) in the case of each purchase, the
Collection Agent shall have delivered to the Program Agent and each Investor
Agent at least one Business Day prior to such purchase, in form and substance
satisfactory to the Program Agent, a completed Monthly Report or, if required by
Section 6.02(g)(ii), a completed Weekly Report, or, if required by
Section 6.02(g)(iii), a completed Daily Report, in each case, containing
information covering the most recently ended reporting period for which
information is required pursuant to Section 6.02(g)(i), (ii) or (iii), as the
case may be, and demonstrating that after giving effect to such purchase no
Event of Termination or Incipient Event of Termination under Section 7.01(i)
would occur, (b) in the case of each reinvestment, the Collection Agent shall
have delivered to the Program Agent and each Investor Agent on or prior to the
date of such reinvestment, in form

 

49



--------------------------------------------------------------------------------

and substance satisfactory to the Program Agent, a completed Monthly Report or,
if required by Section 6.02(g)(ii), a completed Weekly Report, or, if required
by Section 6.02(g)(iii), a completed Daily Report, in each case containing
information covering the most recently ended reporting period for which
information is required pursuant to Section 6.02(g)(i), (ii) or (iii), as the
case may be, (c) on the date of such purchase or reinvestment the following
statements shall be true, except that the statement in clause (iii) below is
required to be true only if such purchase or reinvestment is by an Investor (and
acceptance of the proceeds of such purchase or reinvestment shall be deemed a
representation and warranty by the Seller and the Collection Agent (each as to
itself) that such statements are then true):

(i) The representations and warranties contained in Sections 4.01 and 4.02 are
correct on and as of the date of such purchase or reinvestment as though made on
and as of such date,

(ii) No event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes an Event of Termination or an Incipient Event
of Termination,

(iii) The Program Agent shall not have given the Seller at least one Business
Day’s notice that the Investors have terminated the reinvestment of Collections
in Receivable Interests, or, in the case of any reinvestment by a particular
Investor, the Investor Agent for such Investor shall not have given the Seller
notice that such Investor has terminated the reinvestment of Collections in
Receivables Interests (unless such notice has been revoked by such Investor
Agent),

(iv) The Originators shall have sold or contributed to the Intermediate SPVs,
directly or indirectly, and the Intermediate SPVs shall have sold to the Seller,
pursuant to the Purchase Agreements, all Originator Receivables arising or
created on or prior to such date, and

(v) There shall have been no material adverse change in the collectibility of
the Receivables taken as a whole since the date hereof, and

(d) the Program Agent shall have received such other approvals, opinions or
documents as it or any Investor Agent may reasonably request in response to any
change in law or factual circumstances after the date of this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Seller. The Seller hereby
represents and warrants as follows:

(a) The Seller is a statutory trust duly organized, validly existing and in good
standing under the laws of Delaware, and is duly qualified to do business, and
is in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified.

 

50



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Seller of the Transaction
Documents and the other documents to be delivered by it hereunder, including the
Seller’s use of the proceeds of purchases and reinvestments, (i) are within the
Seller’s statutory trust powers, (ii) have been duly authorized by all necessary
statutory trust action, (iii) do not contravene (1) the Seller’s certificate of
trust or trust agreement, (2) any law, rule or regulation applicable to the
Seller, (3) any contractual restriction binding on or affecting the Seller or
its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting the Seller or its property, and (iv) do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties (except for the
interest created pursuant to this Agreement). Each of the Transaction Documents
has been duly executed and delivered by the Seller.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
or any other document to be delivered thereunder, except for the filing of UCC
financing statements which are referred to therein.

(d) Each of the Transaction Documents constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity, whether considered
in an action at law or equity).

(e) [Intentionally omitted.]

(f) There is no pending or, to the knowledge of the Seller, threatened, action,
investigation or proceeding affecting the Seller before any court, governmental
agency or arbitrator which may have a Material Adverse Effect on the Seller.

(g) On the date of each purchase and reinvestment (and after giving effect
thereto), the sum of the Receivable Interests is not greater than the Maximum
Percentage Factor.

(h) No proceeds of any purchase or reinvestment will be used (i) to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934, (ii) to acquire any security in any transaction
which is subject to Section 13 or 14 of such Act or (iii) for any other purpose
that violates applicable law, including Regulation G or U of the Federal Reserve
Board.

(i) Immediately prior to the purchase by the relevant Investor and/or Banks, as
the case may be, the Seller is the legal and beneficial owner of the Pool
Receivables and Related Security free and clear of any Adverse Claim other than,
with respect to the initial purchase, any Adverse Claim to be released pursuant
to Section 2.02(e); upon each purchase or reinvestment, the Investors or the
Banks, as the case may be, shall acquire a valid and perfected first priority
undivided percentage interest to the extent of the pertinent Receivable Interest
in each Pool Receivable then existing or thereafter arising and in the Related
Security and Collections with respect thereto. No effective financing statement
or other instrument similar in

 

51



--------------------------------------------------------------------------------

effect covering any Contract or any Pool Receivable or the Related Security or
Collections with respect thereto is on file in any recording office, except
those filed in favor of the Program Agent relating to this Agreement and those
filed in favor of the Designated Entities and the Intermediate SPVs pursuant to
the Purchase Agreements. Each Receivable characterized in any Seller Report or
other written statement made by or on behalf of the Seller as an Eligible
Receivable or as included in the Net Receivables Pool Balance is, as of the date
of such Seller Report or other statement, an Eligible Receivable or properly
included in the Net Receivables Pool Balance. Nothing in this Section 4.01(i)
shall constitute a representation or warranty by the Seller as to the priority,
as against any other secured creditors of the relevant Obligor, of any
Underlying Inventory Security Interest.

(j) Each Seller Report (if prepared by the Seller or one of its Affiliates, or
to the extent that information contained therein is supplied by the Seller or an
Affiliate), information, exhibit, financial statement, document, book, record or
report furnished or to be furnished at any time by or on behalf of the Seller to
the Program Agent, the Investor Agents, the Investors or the Banks in connection
with this Agreement is or will be accurate in all material respects as of its
date or (except as otherwise disclosed to the Program Agent, the Investor Agents
the Investors or the Banks, as the case may be, at such time) as of the date so
furnished.

(k) The principal place of business and chief executive office of the Seller and
the offices where the Seller keeps its records concerning the Pool Receivables
are located at the address or addresses referred to in Section 5.01(b).

(l) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts of the Seller at such Lock-Box Banks, are as
specified in Schedule I hereto, as such Schedule I may be updated from time to
time pursuant to Section 5.01(g). The Lock-Box Accounts are the only accounts
into which Collections of Receivables are deposited or remitted, except as
expressly permitted pursuant to the terms of Section 5.01(h) hereof.

(m) Each purchase of a Receivable Interest and each reinvestment of Collections
in Pool Receivables will constitute (i) a “current transaction” within the
meaning of Section 3(a)(3) of the Securities Act of 1933, as amended, and
(ii) except with respect to Two-Step Dealer Receivables, a purchase or other
acquisition of notes, drafts, acceptances, open accounts receivable or other
obligations representing part or all of the sales price of merchandise,
insurance or services within the meaning of Section 3(c)(5) of the Investment
Company Act of 1940, as amended.

(n) The Seller is not known by and does not use any tradename or
doing-business-as name.

(o) The Seller was formed on February 27, 2009, and the Seller did not engage in
any business activities prior to the date of this Agreement. The Seller has no
Subsidiaries.

(p) (i) The fair value of the property of the Seller is greater than the total
amount of liabilities, including contingent liabilities, of the Seller, (ii) the
present fair salable

 

52



--------------------------------------------------------------------------------

value of the assets of the Seller is not less than the amount that will be
required to pay all probable liabilities of the Seller on its debts as they
become absolute and matured, (iii) the Seller does not intend to, and does not
believe that it will, incur debts or liabilities beyond the Seller’s abilities
to pay such debts and liabilities as they mature and (iv) the Seller is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which the Seller’s property would constitute unreasonably
small capital.

(q) With respect to each Pool Receivable, the Seller shall have purchased such
Pool Receivable from the applicable Intermediate SPV in exchange for payment
(made by the Seller to such Intermediate SPV in accordance with the provisions
of the applicable Purchase Agreement) in an amount which constitutes fair
consideration and reasonably equivalent value, and each such sale shall not have
been made for or on account of an antecedent debt owed by any Intermediate SPV
to the Seller and no such sale is or may be voidable or subject to avoidance
under any section of the Federal Bankruptcy Code.

(r) The Seller has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns, and
(iii) paid or made adequate provision for the payment of all taxes, assessments
and other governmental charges (other than any tax, assessment or governmental
charge which is being contested in good faith and by proper proceedings, and
with respect to which the obligation to pay such amount is adequately reserved
against in accordance with and to the extent required by generally accepted U.S.
accounting principles).

(s) The Seller is not, and is not controlled by, an “investment company” within
the meaning of the Investment Company Act of 1940, or is exempt from all
provisions of such act.

(t) No event or circumstance has occurred since the date of this Agreement that
has a Material Adverse Effect on the Seller.

(u) The Seller does not carry on business from premises in Bermuda, at which it
employs staff and pays salaries and other expenses.

(v) The location of the Seller’s chief executive office and domicile for the
purposes of the Personal Property Security Act (or, in the case of the Province
of Quebec, the Civil Code) of any Canadian province or territory the laws of
which are required to be applied in connection with the issue of perfection of
interests in the Canadian Receivables is at the address referred to in
Section 5.01(b).

(w) The Seller does not carry on business in Canada for the purposes of the Tax
Act and is not registered under Canadian goods and services or provincial sales
tax legislation.

(x) None of the services (if any) rendered to the Obligor which give rise to any
Canadian Receivables are rendered in Canada.

(y) No Contract or any other books, records or other information relating to any
Canadian Receivable, contain any “personal information” as defined in, or any
other

 

53



--------------------------------------------------------------------------------

information regulated under (i) the Personal Information Protection and
Electronic Documents Act (Canada), or (ii) any other similar statutes of Canada
or any province in force from time to time which restrict, control, regulate or
otherwise govern the collection, holding, use or communication of information.

SECTION 4.02. Representations and Warranties of the Collection Agent. The
Collection Agent hereby represents and warrants as follows:

(a) The Collection Agent is a corporation duly incorporated, validly existing
and in good standing under the laws of New Jersey, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, unless the failure to so qualify would
not have a material adverse effect on (i) the interests of the Investors and the
Banks hereunder, (ii) the collectibility of the Receivables Pool, or (iii) the
ability of the Collection Agent to perform its obligations hereunder.

(b) The execution, delivery and performance by the Collection Agent of this
Agreement and any other documents to be delivered by it hereunder (i) are within
the Collection Agent’s corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) do not contravene (1) the Collection Agent’s
charter or by-laws, (2) any law, rule or regulation applicable to the Collection
Agent, (3) any contractual restriction binding on or affecting the Collection
Agent or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting the Collection Agent or its property, and (iv) do
not result in or require the creation of any lien, security interest or other
charge or encumbrance upon or with respect to any of its properties. This
Agreement has been duly executed and delivered by the Collection Agent.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of this Agreement or
any other document to be delivered by it hereunder.

(d) This Agreement constitutes the legal, valid and binding obligation of the
Collection Agent enforceable against the Collection Agent in accordance with its
terms (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity, whether considered
in an action at law or equity).

(e) [Intentionally omitted.]

(f) Except for the litigation disclosed under the heading “The European
Commission Investigation” in IR Parent’s report filed with the SEC on Form 10-K
for the fiscal year ended December 31, 2008, there is no pending or, to the
knowledge of the Collection Agent, threatened, action, investigation or
proceeding affecting the Collection Agent or any of its Subsidiaries before any
court, governmental agency or arbitrator which may have a Material Adverse
Effect on the Collection Agent.

(g) On the date of each purchase and reinvestment (and after giving effect
thereto), the sum of the Receivable Interests is not greater than the Maximum
Percentage Factor

 

54



--------------------------------------------------------------------------------

then in effect. Each Receivable characterized in any Seller Report as an
Eligible Receivable or as included in the Net Receivables Pool Balance is, as of
the date of such Seller Report, an Eligible Receivable or properly included in
the Net Receivables Pool Balance. Each Seller Report is or will be accurate in
all material respects as of its date or (except as otherwise disclosed to the
Program Agent, the Investor Agents, the Investors or the Banks, as the case may
be, at such time) as of the date so furnished, and no Seller Report contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading.

(h) The Collection Agent has (i) timely filed all federal tax returns required
to be filed, (ii) timely filed all other material state and local tax returns
and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge that is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with and to the extent required by
generally accepted U.S. accounting principles).

(i) The Collection Agent is not, and is not controlled by, an “investment
company” within the meaning of the Investment Company Act of 1940, or is exempt
from all provisions of such act.

(j) The receivables credit and collection policies and practices of the
Originators attached hereto as Schedule II are in effect as of the date of this
Agreement. Since the date of this Agreement, there have been no material changes
in the Credit and Collection Policy other than in accordance with this
Agreement.

(k) No event or circumstance has occurred since the date of this Agreement that
has a material adverse effect on (i) the ability of the Collection Agent to
perform its obligations under this Agreement or any other Transaction Document,
(ii) the legality, validity or enforceability of any Transaction Document or
(iii) the collectibility of the Receivables.

(l) Each Division is a division of the applicable Originator set forth opposite
such Division on Schedule III attached hereto and is not separately incorporated
or organized as a separate legal entity in any jurisdiction.

(m) The Collection Agent, in its capacity as such, does not carry on business in
Canada for the purposes of the Tax Act and is not registered under Canadian
goods and services or provincial sales tax legislation.

(n) All services rendered by the Collection Agent with respect to the servicing,
administration and collection of the Canadian Receivables are rendered outside
of Canada, other than occasional activities in Canada which the Collection Agent
has reasonably determined, after consultation with a Canadian tax advisor, would
not result in any of the Agents, the Banks, the Investors, the Seller or the
Intermediate SPVs carrying on business in Canada for purposes of the Tax Act.

 

55



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01. Covenants of the Seller. Until the latest of the Facility
Termination Date or the date on which no Capital of or Yield on any Receivable
Interest shall be outstanding or the date all other amounts owed by the Seller
hereunder to the Investors, the Banks, the Investor Agents or the Program Agent
are paid in full:

(a) Compliance with Laws, Etc. The Seller will comply in all material respects
with all applicable laws, rules, regulations and orders and preserve and
maintain its existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such rights, franchises,
qualifications, and privileges would not materially adversely affect the
collectibility of the Receivables Pool or the ability of the Seller to perform
its obligations under the Transaction Documents.

(b) Offices, Records, Name and Organization. The Seller will keep (x) its
principal place of business and chief executive office at the address of the
Seller set forth under its name on the signature pages to this Agreement and
(y) the office where it keeps its records concerning the Pool Receivables at the
addresses set forth on Schedule VI attached hereto, or, in each case upon 30
days’ prior written notice to the Program Agent and each Investor Agent, at any
other locations within the United States. The Seller will not change its name or
its state of organization, unless (i) the Seller shall have provided the Program
Agent and each Investor Agent with at least 30 days’ prior written notice
thereof and (ii) no later than the effective date of such change, all actions
reasonably requested by the Program Agent and each Investor Agent to protect and
perfect the interest in the Pool Receivables have been taken and completed. The
Seller also will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Pool Receivables (including, without limitation, records adequate to permit the
daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(c) [Intentionally omitted.]

(d) Sales, Liens, Etc. Except for the ownership and security interests created
hereunder in favor of the Program Agent, the Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, the Seller’s undivided interest
in any Pool Receivable, Related Security, related Contract or Collections, or
upon or with respect to any account to which any Collections of any Pool
Receivable are sent, or assign any right to receive income in respect thereof.
Nothing in this Section 5.01(d) shall require the Seller to maintain or cause to
be maintained any inventory of an Obligor in which the Seller has an Underlying
Inventory Security Interest as free of any Adverse Claim which may have been
created by such Obligor.

 

56



--------------------------------------------------------------------------------

(e) Extension or Amendment of Receivables. Except as provided in
Section 6.02(c), the Seller will not extend, amend or otherwise modify the terms
of any Pool Receivable, or amend, modify or waive any term or condition of any
Contract related thereto.

(f) Change in Business. The Seller will not make any change in the character of
its business that would materially adversely affect the collectibility of the
Receivables Pool or the ability of the Seller to perform its obligations under
this Agreement.

(g) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any bank or bank account as a Lock-Box Bank or Lock-Box Account from
those listed in Schedule I to this Agreement, or make any change in its
instructions to Obligors regarding payments to be made to the Seller or payments
to be made to any Lock-Box Bank, unless the Program Agent and each Investor
Agent shall have (i) received notice of such addition, termination or change
(including an updated Schedule I) and a fully executed Lock-Box Agreement with
each new Lock-Box Bank or with respect to each new Lock-Box Account and
(ii) provided its prior written consent to such addition, termination or change,
such consent not to be unreasonably withheld.

(h) Deposits to Lock-Box Accounts. The Seller will (or will arrange pursuant to
the Purchase Agreements for the Originators to) instruct all Obligors to remit
all their payments in respect of Receivables to Lock-Box Accounts. If the Seller
shall receive any Collections directly, it shall immediately (and in any event
within two Business Days) deposit the same to a Lock-Box Account. The Seller
will not deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Lock-Box Account cash or cash proceeds other than Collections
of Receivables. Notwithstanding the immediately preceding sentence, the Seller
may deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any Lock-Box Account cash or cash proceeds other than Collections
of Receivables (“Out-of-Program Collections”), provided that (i) Seller shall
use reasonable commercial efforts to instruct Obligors to, as soon as possible,
cease paying Out-of-Program Collections into a Lock-Box Account and in lieu
thereof to pay Out-of-Program Collections to an account other than a Lock-Box
Account, (ii) effective as of July 31, 2009, (A) no Out-of-Program Collections
shall be deposited into any Lock-Box Account other than the Lock-Box Account
designated for the receipt of Collections on Receivables originated by Trane
U.S., and (B) the aggregate amount of such Out-of Program Collections submitted
to such Lock-Box Account in any calendar month may not exceed an amount equal to
0.75% of the aggregate Collections of Receivables during such month, and
(iii) all Out-of-Program Collections submitted to any Lock-Box Account shall be
identifiable to the satisfaction of Program Agent in its sole discretion. If any
Out-of-Program Collections are deposited or credited to any Lock-Box Account,
the Seller shall transfer such Out-of-Program Collections to an account of the
Seller or the Originator other than the Lock-Box Accounts, or shall cause such
Out-of-Program Collections to be so transferred, promptly and in any event
within two Business Days of the deposit or credit thereof to the applicable
Lock-Box Account. Notwithstanding anything to the contrary set forth in this
Section 5.01(h), it shall not be a breach of this Section 5.01(h) if
Out-of-Program Collections are deposited into a Lock-Box Account solely to the
extent that (x) such deposits have been made in error and by any Obligor with
respect to whom Seller has used reasonable commercial efforts to instruct such
Obligor to cease paying such Out-of-Program Collections into a Lock-Box Account
and in lieu thereof to pay such Out-of-Program Collections to an account other
than a Lock-Box Account, and (y) the

 

57



--------------------------------------------------------------------------------

Seller shall transfer such Out-of-Program Collections to an account of the
Seller or an Originator other than the Lock-Box Accounts or shall cause such
Out-of-Program Collections to be so transferred, promptly and in any event
within two Business Days of the deposit or credit thereof to the applicable
Lock-Box Account.

(i) Marking of Records. At its expense, the Seller will mark its master data
processing records evidencing Pool Receivables with a legend evidencing that
Receivable Interests related to such Pool Receivables have been sold in
accordance with this Agreement.

(j) Further Assurances. (i) The Seller agrees from time to time, at its expense,
promptly to execute and deliver all further instruments and documents, and to
take all further actions, that may be necessary or desirable, or that the
Program Agent or any Investor Agent may reasonably request, to perfect, protect
or more fully evidence the Receivable Interests purchased under this Agreement,
or to enable the Investors, the Banks, the Investor Agents or the Program Agent
to exercise and enforce their respective rights and remedies under this
Agreement.

(ii) The Seller authorizes the Program Agent to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the Pool
Receivables and the Related Security and the Collections with respect thereto
which financing statements may describe the collateral covered thereby as “all
assets of the Seller,” “all personal property of the Seller” or words of similar
effect.

(k) Reporting Requirements. The Seller will provide to the Program Agent and the
Investor Agents (in multiple copies, if requested by the Program Agent or any
Investor Agent) the following:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters and within 100 days after the end of the fourth
fiscal quarter of each fiscal year of the Seller, a balance sheet of the Seller
as of the end of such quarter and a statement of income and retained earnings of
the Seller for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, certified by the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
the Seller;

(ii) as soon as possible and in any event within two days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the chief financial officer of the Seller setting forth details of such Event of
Termination or Incipient Event of Termination and the action that the Seller has
taken and proposes to take with respect thereto;

(iii) (x) promptly after the sending or filing thereof, copies of all material
reports, if any, that either of Parent or IR Parent sends to any of its security
holders, and copies of all reports and registration statements, if any, that
either of Parent or IR Parent or any of their respective Subsidiaries files with
the SEC or any national securities exchange;

 

58



--------------------------------------------------------------------------------

(y) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of IR Parent, a consolidated
balance sheet of IR Parent and its Consolidated Subsidiaries as of the end of
such quarter (including consolidating information with respect to Parent) and as
of the end of the preceding fiscal year, condensed consolidated statements of
income for such quarter and for the portion of IR Parent’s fiscal year ended at
the end of such quarter (including in each case consolidating information with
respect to Parent) and for the corresponding portion of IR Parent’s previous
fiscal year and condensed consolidated statements of cash flows for the portion
of IR Parent’s fiscal year ended at the end of such quarter (including in each
case consolidating information with respect to Parent) and for the corresponding
portion of IR Parent’s previous fiscal year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, generally accepted
accounting principles and consistency by the chief financial officer or the
treasurer of IR Parent; and

(z) as soon as available and in any event within 90 days after the end of each
fiscal year of IR Parent, a consolidated balance sheet of IR Parent and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, shareowners’ equity and cash flows for such
fiscal year (including in each case consolidating information with respect to
Parent), setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the SEC by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing;

(iv) promptly after the filing or receiving thereof by the Seller or an
applicable member of the ERISA Group, copies of all reports and notices that the
Seller or any member of the ERISA Group files under ERISA with the Internal
Revenue Service, the PBGC or the U.S. Department of Labor or that the Seller or
any member of the ERISA Group receives from any of the foregoing or from any
Multiemployer Plan) to which the Seller or any member of the ERISA Group is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability from a Multiemployer Plan or
an event or condition of the Plans which could reasonably be expected, in the
aggregate, to result in the imposition of aggregate liability on the Seller
and/or any such member of the ERISA Group in excess of $200,000,000;

(v) at least 30 days prior to any change in the name or jurisdiction of
organization of any Originator or Intermediate SPV, a notice setting forth the
new name or jurisdiction of organization and the effective date thereof;

(vi) promptly (and in any event within two Business Days) after the Seller
obtains knowledge thereof, notice of any “Event of Termination” or “Facility
Termination Date” under any Purchase Agreement;

 

59



--------------------------------------------------------------------------------

(vii) so long as any Capital shall be outstanding, as soon as possible and in
any event no later than the day of occurrence thereof, notice that any
Originator, Designated Entity or Intermediate SPV has stopped selling or
contributing to the Seller, directly or indirectly, pursuant to any Purchase
Agreement, all newly arising or created Originator Receivables originated or
otherwise acquired by such Originator, Designated Entity or Intermediate SPV;

(viii) at the time of the delivery of the financial statements provided for in
clause (i) of this paragraph, a certificate of the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
the Seller to the effect that, (A) to the best of such officer’s knowledge, no
Event of Termination has occurred and is continuing or, if any Event of
Termination has occurred and is continuing, specifying the nature and extent
thereof and the action which is being taken or is proposed to be taken with
respect thereto, and (B) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.01(n);

(ix) [intentionally omitted];

(x) [intentionally omitted];

(xi) promptly after receipt thereof, copies of all notices received by the
Seller from any Originator, Designated Entity or Intermediate SPV under any
Purchase Agreement; and

(xii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller, IR Parent, Parent or any
Originator, Designated Entity or Intermediate SPV as the Program Agent or any
Investor Agent may from time to time reasonably request.

Reports and financial statements required to be delivered pursuant to clause
(iii) of this Section 5.01(k) shall be deemed to have been delivered when such
reports, financial statements, or reports containing such financial statements,
are posted on the SEC’s website at www.sec.gov; provided that (x) such reports
or financial statements otherwise satisfy the requirements of such clause
(iii) (including with respect to the inclusion of consolidating information,
where applicable) and (y) the Seller shall, if requested by the Program Agent,
any Investor Agent, any Investor and/or any Bank, deliver paper copies of the
reports and financial statements referred to in clause (iii) of this
Section 5.01(k) to such Person, and continue to deliver such paper copies until
written notice to cease delivering paper copies is given by such Person.

(l) Separateness. (i) [Intentionally omitted.]

(ii) The Seller shall not direct or participate in the management of any of the
Other Companies’ operations or any other Person’s operations.

(iii) The Seller shall conduct its business from an office separate from that of
the Other Companies (other than the Intermediate SPVs) and any other Person (but
which may be located in the same facility as one or more of the Other

 

60



--------------------------------------------------------------------------------

Companies). The Seller shall have stationery and other business forms and a
mailing address and a telephone number separate from that of the Other Companies
and any other Person, provided that the Seller may maintain the same mailing
address and telephone number as the Intermediate SPVs or any one of them.

(iv) The Seller shall at all times be adequately capitalized in light of its
contemplated business.

(v) The Seller shall at all times provide for its own operating expenses and
liabilities from its own funds.

(vi) The Seller shall maintain its assets and transactions separately from those
of the Other Companies and any other Person and reflect such assets and
transactions in financial statements separate and distinct from those of the
Other Companies and any other Person and evidence such assets and transactions
by appropriate entries in books and records separate and distinct from those of
the Other Companies and any other Person. The Seller shall hold itself out to
the public under the Seller’s own name as a legal entity separate and distinct
from the Other Companies. The Seller shall not hold itself out as having agreed
to pay, or as being liable, primarily or secondarily, for, any obligations of
the Other Companies and any other Person.

(vii) The Seller shall not maintain any joint account with any Other Company or
any other Person or become liable as a guarantor or otherwise with respect to
any Debt or contractual obligation of any Other Company and any other Person.

(viii) The Seller shall not make any payment or distribution of assets with
respect to any obligation of any Other Company and any other Person or grant an
Adverse Claim on any of its assets to secure any obligation of any Other Company
and any other Person.

(ix) The Seller shall not make loans, advances or otherwise extend credit to any
of the Other Companies (except as contemplated by the Transaction Documents with
respect to any monies of the Seller held by the Collection Agent pending the
payment thereof to the Program Agent or the Seller as herein provided).

(x) [Intentionally omitted.]

(xi) The Seller shall have, if appropriate, UCC-1 financing statements with
respect to all assets purchased from any of the Other Companies.

(xii) The Seller shall not engage in any transaction with any of the Other
Companies, except as permitted by this Agreement and as contemplated by the
Purchase Agreements to which it is a party.

 

61



--------------------------------------------------------------------------------

(m) Purchase Agreements. The Seller will not amend, waive or modify (or consent
to any such amendment, waiver or modification of) any provision of any Purchase
Agreement (provided that the Seller may extend and consent to the extension of
the “Facility Termination Dates” thereunder) or waive the occurrence of any
“Event of Termination” under any Purchase Agreement, without in each case the
prior written consent of the Program Agent and each Investor Agent. The Seller
will perform all of its obligations under Purchase Agreements to which it is a
party in all material respects and will enforce the Purchase Agreements in
accordance with their terms in all material respects.

(n) Nature of Business. The Seller will not engage in any business other than
the purchase of Receivables, Related Security and Collections from the
Intermediate SPVs and the transactions contemplated by this Agreement. The
Seller will not create or form any Subsidiary.

(o) Mergers, Etc. The Seller will not merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by this Agreement and the Purchase Agreements.

(p) Distributions, Etc. The Seller will not declare or make any dividend payment
or other distribution of assets, properties, cash, rights, obligations or
securities on account of any beneficial interests of the Seller, or return any
capital to the holders of beneficial interests in the Seller as such, or
purchase, retire, defease, redeem or otherwise acquire for value or make any
payment in respect of any beneficial interests of the Seller or any warrants,
rights or options to acquire any such membership interests, now or hereafter
outstanding; provided, however, that the Seller may declare and pay cash
distributions on its capital to the holders of beneficial interests in the
Seller so long as (i) no Event of Termination or Incipient Event of Termination
shall then exist or would occur as a result thereof, (ii) such distributions are
in compliance with all applicable law including the Delaware Statutory Trust
Act, and (iii) such distributions have been approved by all necessary and
appropriate statutory trust action of the Seller.

(q) Debt. The Seller will not incur any Debt, other than any Debt incurred
pursuant to this Agreement.

(r) Trust Agreement. The Seller will not amend its trust agreement.

(s) [Intentionally omitted.]

(t) Business in Canada. The Seller will not carry on any business in Canada for
the purposes of the Tax Act.

(u) Rendering of Services. The Seller will not render any services giving rise
to Canadian Receivables to the Obligor thereof in Canada.

 

62



--------------------------------------------------------------------------------

(v) Other Cross Defaults. If the Parent, IR Parent or any Originator shall incur
any Material Debt the terms of which include a cross default provision more
favorable to the holder of such Material Debt (or more restrictive of the
actions of the Parent, IR Parent or any Originator) than Section 7.01(e) of this
Agreement, Seller shall contemporaneously with such incurrence have entered into
an amendment to this Agreement and any other Transaction Documents containing a
provision comparable to such Section 7.01(e), to which the Majority Banks shall
not unreasonably withhold their consent, providing a cross default no less
favorable to the Investors and Banks than the provisions of the cross default
governing such other Debt.

SECTION 5.02. Covenants of the Seller and the IR Parties. (a) Until the latest
of the Facility Termination Date or the date on which no Capital of or Yield on
any Receivable Interest shall be outstanding or the date all other amounts owed
by the Seller hereunder to the Investors, the Banks, the Investor Agents or the
Program Agent are paid in full, each of the Seller and each Originator,
Designated Entity and Intermediate SPV will, from time to time during regular
business hours as reasonably requested by the Program Agent or any Investor
Agent, permit the Program Agent or any Investor Agent or their respective agents
or representatives (including independent audit and consulting firms with
expertise in securitization transactions and independent public accountants,
which may be the Seller’s or such Originator’s independent public accountants),
(i) to conduct periodic audits of the Receivables, the Related Security and the
related books and records and collections systems of the Seller or such IR
Party, (ii) to, at the expense of the Seller or such IR Party, examine and make
copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of such IR Party relating to Pool Receivables and the Related Security,
including, without limitation, the Contracts, and (iii) to visit the offices and
properties of such IR Party for the purpose of examining such materials
described in clause (ii) above, and to discuss matters relating to Pool
Receivables and the Related Security or such IR Party’s performance under the
Transaction Documents or under the Contracts with any of the officers or
employees of such IR Party having knowledge of such matters.

(b) [Intentionally omitted.]

(c) In addition to the rights of the Program Agent and the Investor Agents and
the obligations of the Seller and the IR Parties set forth above, upon the
Program Agent’s reasonable request not more than once per year (or more
frequently, if an Event of Termination has occurred and is continuing), the
Seller will, at its expense, appoint an independent audit and consulting firm
with expertise in securitization transactions selected by the Program Agent to
prepare and deliver to the Program Agent and each Investor Agent a written
report with respect to the Receivables and the Credit and Collection Policy
(including, in each case, the systems, procedures and records relating thereto)
on a scope and in a form reasonably requested by the Program Agent and the
Investor Agents.

(d) [Intentionally omitted.]

(e) Each of the Agents agrees that if any audit referred to in clause (i) of
Section 5.02(a) which is at the expense of the Seller or any IR Party is
conducted by such Agent or any of its Affiliates, the Seller or such IR Party,
as the case may be, shall be liable only for the reasonable out-of-pocket
expenses incurred by such Agent or any such Affiliate with respect thereto.

 

63



--------------------------------------------------------------------------------

(f) [Intentionally omitted.]

(g) The Collection Agent shall provide the Program Agent with a copy of any
amendment, restatement, supplement and/or other modification to any
Ingersoll-Rand Agreement, the effect of which is to (i) add any additional
financial covenant or similar provision with respect to Parent, IR Parent, the
Collection Agent, any Originator or the Seller (collectively, the “Subject
Credit Agreement Parties”), or increasing the burden on any Subject Credit
Agreement Party of any financial covenant or similar provision in such
Ingersoll-Rand Agreement (any such modification, an “Ingersoll-Rand Agreement
Financial Amendment”), or (ii) add or modify any event of default in the nature
of a cross-default or similar provision with respect to the Subject Credit
Agreement Parties (any such addition or modification, an “Ingersoll-Rand
Agreement Default Amendment”), in either case, promptly, and in any event within
five Business Days of the effectiveness of such Ingersoll-Rand Agreement
Financial Amendment or Ingersoll-Rand Agreement Default Amendment. Each of the
Seller, each Originator, each Designated Entity and each Intermediate SPV and
the Collection Agent hereby agree, if requested by the Agents, to enter into
such amendments and other modifications to this Agreement and the other
Transaction Documents, in form and substance satisfactory to the Program Agent
and each of the Investor Agents, in order to provide the Program Agent, the
Investor Agents, the Investors and the Banks with the benefit of the terms of
such Ingersoll-Rand Agreement Financial Amendment with respect to such financial
covenant or similar provision or such Ingersoll-Rand Agreement Default Amendment
with respect to such event of default or similar provision to the satisfaction
of the Program Agent and each Investor Agent within 10 Business Days of the
effectiveness of such Ingersoll-Rand Agreement Financial Amendment or
Ingersoll-Rand Agreement Default Amendment.

(h) ASI Receivables Funding LLC will pay all amounts due under the Termination
and Release Agreement on the date hereof.

ARTICLE VI

ADMINISTRATION AND COLLECTION

OF POOL RECEIVABLES

SECTION 6.01. Designation of Collection Agent. The servicing, administration and
collection of the Pool Receivables shall be conducted by the Collection Agent so
designated hereunder from time to time. Until the Program Agent gives notice to
the Seller of the designation of a new Collection Agent (which notice may only
be given if a Collection Agent Default has occurred and is continuing), IR
Company is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Collection Agent pursuant to the terms hereof. Following the
occurrence and during the continuance of a Collection Agent Default, the Program
Agent may, and shall, at the written direction of Investor Agents representing
the Majority Banks, designate as Collection Agent any Person (including itself)
to succeed IR Company or any successor Collection Agent, if such Person shall
consent and agree to the terms hereof. The Collection Agent may subcontract with
the Subservicers for the servicing, administration or

 

64



--------------------------------------------------------------------------------

collection of the portion of the Pool Receivables set forth next to each
Subservicer’s name in Schedule V hereto. Any such subcontract shall not affect
the Collection Agent’s liability for performance of its duties and obligations
pursuant to the terms hereof, and any such subcontract shall automatically
terminate upon designation of a successor Collection Agent.

SECTION 6.02. Duties of Collection Agent. (a) The Collection Agent shall take or
cause to be taken all such actions as may be necessary or advisable to collect
each Pool Receivable from time to time, all in accordance with applicable laws,
rules and regulations, with reasonable care and diligence, and in accordance
with the Credit and Collection Policy. The Seller, the Program Agent and the
Investor Agents hereby appoint the Collection Agent, from time to time
designated pursuant to Section 6.01, as agent for themselves and for the
Investors and the Banks to enforce their respective rights and interests in the
Pool Receivables, the Related Security and the Collections with respect thereto.
In performing its duties as Collection Agent, the Collection Agent shall
exercise the same care and apply the same policies as it would exercise and
apply if it owned such Receivables and shall act in the best interests of the
Seller, the Investors, the Banks, the Investor Agents and the Program Agent.

(b) The Collection Agent shall administer the Collections in accordance with the
procedures described in Section 2.04.

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, IR Company, while it is the Collection Agent, may,
in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance of any Receivable as IR Company deems appropriate
to maximize Collections thereof, or otherwise amend or modify other terms of any
Receivable, provided that the classification of any such Receivable as a
Delinquent Receivable or Defaulted Receivable shall not be affected by any such
extension.

(d) The Collection Agent shall hold for the benefit of the Seller and each
Investor and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables. The Collection Agent shall mark
the Seller’s master data processing records evidencing the Pool Receivables with
a legend, acceptable to the Program Agent, evidencing that Receivable Interests
therein have been sold.

(e) The Collection Agent shall, as soon as practicable following receipt, turn
over to the Person entitled thereto any cash collections or other cash proceeds
received with respect to Receivables not constituting Pool Receivables.

(f) The Collection Agent shall, from time to time at the request of the Program
Agent or any Investor Agent, furnish to the Program Agent and the Investor
Agents (promptly after any such request) a calculation of the amounts set aside
for the Investors, the Investor Agents and the Banks pursuant to Section 2.04.

(g) (i) On the 15th day of each month (or, if such day is not a Business Day, on
the next succeeding Business Day), the Collection Agent shall prepare and
forward to the Program Agent and each Investor Agent a Monthly Report relating
to the Receivable Interests outstanding on the last day of the immediately
preceding month.

 

65



--------------------------------------------------------------------------------

(ii) If a Level 1 Downgrade Event exists (but no Level 2 Downgrade Event
exists), the Collection Agent shall, by no later than 4:00 P.M. (New York City
time) on the second Business Day of each Week, prepare and forward to the
Program Agent and each Investor Agent a Weekly Report which shall contain
information relating to the Receivables current as of the close of business on
the last Business Day of the preceding Week.

(iii) If a Level 2 Downgrade Event exists, the Collection Agent shall, by no
later than 4:00 P.M. (New York City time) on each Business Day, prepare and
forward to the Program Agent and each Investor Agent a Daily Report which shall
contain information relating to the Receivables current as of the close of
business on the immediately prior Business Day.

The Collection Agent shall, at the or prior to the time specified in clause (i),
(ii) or (iii) above, as applicable, transmit Seller Reports to the Program Agent
and each Investor Agent concurrently by facsimile and by electronic mail (each,
an “E-Mail Seller Report”). Each E-Mail Seller Report shall be sent to the
Program Agent and each Investor Agent at an electronic mail address designated
by each of them.

(h) The Collection Agent may at any time it is required to deliver Monthly
Reports pursuant to Section 6.02(g)(i) elect, upon not less than 10 Business
Days’ prior written notice to the Program Agent and each Investor Agent and no
more often than three times in any three-month period or more often than once in
any calendar month, to deliver (in addition to such Monthly Reports) Weekly
Reports, at the times and containing such information as is required under
Section 6.02(g)(ii). In the event that the Collection Agent makes such an
election pursuant to this Section 6.02(h), then the Collection Agent shall be
deemed to be required to deliver Weekly Reports pursuant to and in accordance
with Section 6.02(g)(ii), and the due date required for the delivery of such
Weekly Reports shall be the due date required by Section 6.02(g)(ii). The
Collection Agent may, upon not less than 5 Business Days’ written notice to the
Program Agent and each Investor Agent, revoke an election made under this
Section 6.02(h); provided that any such revocation of an election shall not
reduce the number of elections made by the Collection Agent for purposes of the
election limitation set forth in the first sentence of this Section 6.02(h).

SECTION 6.03. Certain Rights of the Program Agent. (a) The Program Agent may,
and shall, at the written direction of Investor Agents representing the Majority
Banks, at any time when the long term public senior unsecured
non-credit-enhanced debt securities of the Undertaking Party are rated below BB
by S&P or below Ba2 by Moody’s or no such debt rating by S&P or Moody’s is
available or an Event of Termination or Incipient Event of Termination has
occurred and is continuing to (i) date, and to deliver to the Lock-Box Banks,
the notices of effectiveness attached to the Lock-Box Agreements and the Cure
Account Agreement, (ii) at the Seller’s expense, require the Seller to notify
each Obligor of Pool Receivables of the ownership of Receivable Interests under
this Agreement and direct that payments be made directly to the Program Agent or
its designee, and (iii) if the Seller has not so notified and directed each
Obligor

 

66



--------------------------------------------------------------------------------

within three Business Days of the Program Agent’s request, notify each Obligor
of Pool Receivables of the ownership of Receivable Interests under this
Agreement and direct the Obligors of Pool Receivables that all payments
thereunder be made directly to the Program Agent or its designee. The Seller
hereby transfers to the Program Agent “control” (as such term is defined in
Article 9 of the UCC) of the Lock-Box Accounts to which the Obligors of Pool
Receivables shall make payments, subject to the rights of the Collection Agent
granted by the Program Agent under the terms of the Lock-Box Agreements. The
Program Agent may notify the Obligors of Pool Receivables, at any time and at
the Seller’s expense, of the ownership of Receivable Interests under this
Agreement.

(b) Upon the occurrence and during the continuance of a Collection Agent
Default:

(i) At the Program Agent’s request and at the Seller’s expense, the Seller and
the Collection Agent shall (A) assemble all of the documents, instruments and
other records (including, without limitation, computer tapes and disks) that
evidence or relate to the Pool Receivables and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the Pool
Receivables, and shall make the same available to the Program Agent at a place
selected by the Program Agent or its designee, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections of Pool Receivables in a manner acceptable to the Program Agent and,
promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Program Agent or
its designee.

(ii) The Seller authorizes the Program Agent to take any and all steps in the
Seller’s name and on behalf of the Seller that are necessary or desirable, in
the determination of the Program Agent, to collect amounts due under the Pool
Receivables, including, without limitation, endorsing the Seller’s name on
checks and other instruments representing Collections of Pool Receivables and
enforcing the Pool Receivables and the Related Security and related Contracts.

SECTION 6.04. Rights and Remedies. (a) If the Collection Agent fails to perform
any of its obligations under this Agreement, the Program Agent may (but shall
not be required to) itself perform, or cause performance of, such obligation;
and the Program Agent’s costs and expenses incurred in connection therewith
shall be payable by the Collection Agent.

(b) The Seller and each Originator shall perform their respective obligations,
if any, under the Contracts related to the Pool Receivables to the same extent
as if Receivable Interests had not been sold and the exercise by the Program
Agent on behalf of the Investors, the Banks and the Investor Agents of their
rights under this Agreement shall not release the Collection Agent or the Seller
from any of their duties or obligations with respect to any Pool Receivables or
related Contracts. Neither the Program Agent, the Investors, the Investor Agents
nor the Banks shall have any obligation or liability with respect to any Pool
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of the Seller thereunder.

 

67



--------------------------------------------------------------------------------

(c) In the event of any conflict between the provisions of Article VI of this
Agreement and Article VI of any Purchase Agreement, the provisions of Article VI
of this Agreement shall control.

SECTION 6.05. Further Actions Evidencing Purchases. Each Originator, Designated
Entity and Intermediate SPV agrees from time to time, at its expense, to
promptly execute and deliver all further instruments and documents, and to take
all further actions, that may be necessary or desirable, or that the Program
Agent may reasonably request, to perfect, protect or more fully evidence the
Receivable Interests purchased hereunder, or to enable the Investors, the Banks,
the Investor Agents or the Program Agent to exercise and enforce their
respective rights and remedies hereunder. Without limiting the foregoing, each
Originator, Designated Entity and Intermediate SPV will (i) upon the request of
the Program Agent, execute and file such financing or continuation statements,
or amendments thereto, and such other instruments and documents, that may be
reasonably necessary or desirable, or that the Program Agent may reasonably
request, to perfect, protect or evidence such Receivable Interests; and
(ii) mark its master data processing records evidencing the Pool Receivables
with a legend, acceptable to the Program Agent, evidencing that Receivable
Interests therein have been sold; and each Originator, Designated Entity and
Intermediate SPV authorizes the Seller or the Program Agent to file financing
statements with respect to each Purchase Agreement to which such IR Party is a
party as permitted by the UCC.

SECTION 6.06. Covenants of the Collection Agent and each Originator.

(a) Audits.

(i) The Collection Agent will, from time to time during regular business hours
as reasonably requested by the Program Agent or any Investor Agent, permit the
Program Agent, such Investor Agent, or their agents or representatives
(including independent audit and consulting firms with expertise in
securitization transactions and independent public accountants, which may be the
Collection Agent’s independent public accountants), (x) to conduct periodic
audits of the Receivables, the Related Security and the related books and
records and collections systems of the Collection Agent, (y) to examine and make
copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Collection Agent relating to Pool Receivables and the Related
Security, including, without limitation, the Contracts, and (z) to visit the
offices and properties of the Collection Agent for the purpose of examining such
materials described in clause (y) above, and to discuss matters relating to Pool
Receivables and the Related Security or the Collection Agent’s performance
hereunder with any of the officers or employees of the Collection Agent having
knowledge of such matters.

(ii) At any time when the Collection Agent is an Originator, a Designated
Entity, an Intermediate SPV or the Seller, (x) the liability of the Collection
Agent for expenses incurred in connection with the audits and visits under this
Section 6.06(a) and for the audits and visits contemplated by the applicable
sections of the applicable Purchase Agreements shall be limited as

 

68



--------------------------------------------------------------------------------

provided in Section 5.02(b), and (y) an audit of such Originator, Designated
Entity, Intermediate SPV or the Seller, as applicable, under the applicable
sections of the applicable Purchase Agreement shall be considered an audit of
the Collection Agent for the purposes of the frequency of audits and visits
under this Section 6.06(a).

(iii) [Intentionally omitted.]

(iv) Each Agent agrees that if any audit referred to in clause (x) of
Section 6.06(a)(i) which is at the expense of the Collection Agent is conducted
by such Agent or any of its Affiliates, the Collection Agent shall be liable
only for the reasonable out-of-pocket expenses incurred by such Agent or any
such Affiliate with respect thereto.

(b) Change in Credit and Collection Policy. Neither the Collection Agent nor any
Originator will make any change in the Credit and Collection Policy that would
impair the collectibility of any Pool Receivable or the ability of Parent, IR
Parent, any Originator or any Affiliate of any of them (if it is acting as
Collection Agent) to perform its obligations under this Agreement (any such
change, an “Impairment Amendment”). In the event that the Collection Agent or
any Originator makes any material change to the Credit and Collection Policy
including any Impairment Amendment, notwithstanding the prohibition thereon set
forth in the immediately preceding sentence, it shall, contemporaneously with
such change, provide the Program Agent and each Investor Agent with an updated
Credit and Collection Policy and a summary of all material changes. The
Collection Agent shall, upon the written request of the Program Agent or any
Investor Agent, promptly, and in any event within five Business Days of any such
request, provide the Program Agent and each Investor Agent with a copy of the
current Credit and Collection Policy. The Seller shall, at the time of any
request for an extension of the Commitment Termination Date pursuant to the
terms of the definition thereof, deliver to the Program Agent and each Investor
Agent a copy of the current Credit and Collection Policy.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
Each Originator will, at its expense, timely and fully perform and comply with
all material provisions, covenants and other promises required to be observed by
it under the Contracts related to the Pool Receivables, and timely and fully
comply in all material respects with the Credit and Collection Policy in regard
to each Pool Receivable and the related Contract.

(d) Activities in Canada. The Collection Agent will not itself or through an
agent acting on its behalf conduct any activities in Canada in connection with
the servicing, administration or collection of the Receivables on behalf of any
of the Agents, the Banks, the Investors, the Seller or the Intermediate SPVs,
other than occasional activities in Canada which the Collection Agent reasonably
determines, after consultation with a Canadian tax advisor, would not result in
any of such persons carrying on business in Canada for purposes of the Tax Act.

(e) Canadian Contracts. The Collection Agent will ensure that the Contract with
respect to each Canadian Receivable contains provisions to the effect that
(i) all Collections with respect to such Canadian Receivable are payable only to
locations in the United States in

 

69



--------------------------------------------------------------------------------

United States dollars, (ii) any services rendered by or on behalf of any
Originator or any of its assignees thereunder will not be rendered in Canada,
and (iii) if the relevant Obligor has a billing address in the Province of
Quebec, such Contract is governed by the laws of one of the States of the United
States.

SECTION 6.07. Indemnities by the Collection Agent. Without limiting any other
rights that the Program Agent, any Investor Agent, any Investor, any Bank, or
any of their respective Affiliates or members or any of their respective
officers, directors, employees or advisors (each, a “Special Indemnified Party”)
may have hereunder or under applicable law, and in consideration of its
appointment as Collection Agent, the Collection Agent hereby agrees to indemnify
each Special Indemnified Party from and against any and all claims, losses and
liabilities (including reasonable attorneys’ fees) (all of the foregoing being
collectively referred to as “Special Indemnified Amounts”) arising out of or
resulting from any of the following (excluding, however, (a) Special Indemnified
Amounts to the extent found in a final non-appealable judgment of a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Special Indemnified Party, (b) recourse for
Receivables which are not collected, not paid or uncollectible on account of the
insolvency, bankruptcy or financial inability to pay of the applicable Obligor
or (c) any income taxes, withholding taxes (in the case of withholding taxes,
other than (i) withholding taxes that are imposed by Canada or any political
subdivision thereof on any Affected Person or that are withheld from any
Collections or other payments made hereunder or (ii) due to changes in law) or
any other tax or fee measured by income incurred by such Special Indemnified
Party arising out of or as a result of this Agreement or the ownership of
Receivable Interests or in respect of any Receivable or any Contract):

(i) any representation made or deemed made by the Collection Agent pursuant to
Section 4.02(g) hereof which shall have been incorrect in any respect when made
or any other representation or warranty or statement made or deemed made by the
Collection Agent under or in connection with this Agreement which shall have
been incorrect in any material respect when made;

(ii) the failure by the Collection Agent to comply with any applicable law, rule
or regulation with respect to any Pool Receivable or Contract; or the failure of
any Pool Receivable or Contract to conform to any such applicable law, rule or
regulation;

(iii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool, the Contracts and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;

(iv) any failure of the Collection Agent to perform its duties or obligations in
accordance with the provisions of this Agreement;

 

70



--------------------------------------------------------------------------------

(v) the commingling of Collections of Pool Receivables at any time by the
Collection Agent with other funds;

(vi) any action or omission by the Collection Agent reducing or impairing the
rights of the Investors or the Banks with respect to any Pool Receivable or the
value of any Pool Receivable;

(vii) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable to the Collection Agent hereunder; or

(viii) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Receivable.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

(a) The Collection Agent (i) shall fail to perform or observe any term, covenant
or agreement under this Agreement (other than as referred to in clause (ii),
(iii), (iv) or (v) of this subsection (a)) and such failure shall remain
unremedied for three Business Days, (ii) shall fail to make when due any payment
or deposit to be made by it under this Agreement (and if such failure is with
respect to Yield or Fees, such failure shall remain unremedied for two Business
Days), (iii) shall fail to deliver any Monthly Report when due and such failure
shall remain unremedied for more than one Business Day, (iv) shall fail to
deliver any Ingersoll-Rand Agreement Financial Amendment or Ingersoll-Rand
Agreement Default Amendment or enter into any amendment or modification to any
Transaction Document required by Section 5.02(g) hereof and such failure shall
remain unremedied for more than 10 Business Days, or (v) shall fail to deliver
any Weekly Report or Daily Report when due and, in the case of such a failure
under this clause (v) caused by general legal constraint, general emergency
conditions, action or inaction of governmental, civil or military authority,
fire, strike, lockout or other labor dispute, war, riot, theft, flood,
earthquake or other natural disaster, breakdown of public or private or common
carrier communications or transmission facilities or equipment failure, such
failure shall remain unremedied for more than one Business Day, provided that
the grace period set forth in this clause (v) shall not be applicable to more
than one failure to deliver a Weekly Report or Daily Report in any calendar
quarter; or

(b) The Seller shall fail to make any payment required under Section 2.04(e) and
such failure shall remain unremedied for two Business Days; or

(c) Any representation or warranty made or deemed made by the Seller, the
Undertaking Party, any Originator, Designated Entity or Intermediate SPV or the
Collection Agent (or any of their respective officers) under or in connection
with this Agreement or any other Transaction Document or any information or
report delivered by the Seller, the

 

71



--------------------------------------------------------------------------------

Undertaking Party or the Collection Agent or any Originator, Designated Entity
or Intermediate SPV pursuant to this Agreement or any other Transaction Document
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered; or

(d) (i) The Seller shall fail to observe any term, covenant or agreement
contained in any of Sections 5.01(t) through (v) or (ii) the Seller or any
Originator, Designated Entity or Intermediate SPV shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed and any such failure shall remain unremedied
for 10 Business Days after written notice thereof shall have been given to the
Seller by the Program Agent or any Investor Agent (provided, that there shall be
no such grace period or notice requirement if the Seller shall fail to observe
Section 5.01(q) by becoming an “Additional Borrower” pursuant to the terms of
the 2008 Credit Agreement or otherwise incurring any Debt pursuant to any
Ingersoll-Rand Agreement); or

(e) Seller or any Intermediate SPV shall fail to pay any principal of or premium
or interest on any of its Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt of IR Parent, Parent, any
Originator or Designated Entity; or

(f) Any purchase or any reinvestment pursuant to this Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage interest to the extent of the pertinent
Receivable Interest in each applicable Pool Receivable and the Related Security
and Collections with respect thereto; or the security interest created pursuant
to Section 2.11 shall for any reason cease to be a valid and perfected first
priority security interest in the collateral security referred to in that
section (it being agreed that any failure of any Underlying Inventory Security
Interest to constitute a first priority security interest in the related
inventory shall not, in and of itself, constitute an Event of Termination under
this clause (f)); or

(g) IR Parent, Parent, the Seller, the Collection Agent or any Originator,
Designated Entity or Intermediate SPV shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against IR Parent, Parent, the Seller,
the Collection Agent or any Originator, Designated Entity or Intermediate SPV
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or

 

72



--------------------------------------------------------------------------------

other similar official for it or for any substantial part of its property and,
in the case of any such proceeding instituted against IR Parent, Parent, the
Seller, the Collection Agent or any Originator, Designated Entity or
Intermediate SPV (but not instituted by IR Parent, Parent, the Seller, the
Collection Agent or any Originator, Designated Entity or Intermediate SPV),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or IR Parent, Parent, the Seller,
the Collection Agent or any Originator, Designated Entity or Intermediate SPV
shall take any corporate, limited liability company or other action to authorize
any of the actions set forth above in this subsection (g); or

(h) The average of the Delinquency Ratios as of the last day of any three
consecutive calendar months shall exceed 5.75%; the average of the Default
Ratios as of the last day of any three consecutive calendar months shall exceed
9.00%; the average of the Dilution Ratios as of the last day of any three
consecutive calendar months shall exceed 11.00%; the average of the
Loss-to-Liquidation Ratios as of the last day of any three consecutive calendar
months shall exceed 1.00%; or the average of the Receivable Turnover Days as of
the last day of any three consecutive calendar months shall exceed 60 days; or

(i) The sum of the Receivable Interests shall exceed the Maximum Percentage
Factor, unless the sum of the Receivable Interests shall be reduced to an amount
less than or equal to the Maximum Percentage Factor not later than one Business
Day after the day of delivery of any Monthly Report or Weekly Report; or, if the
Collection Agent is required to deliver Daily Reports, the most recent such
report shows that Collections must be remitted to the Cure Account pursuant to
Section 2.04(b)(ii) and the amount on deposit in the Cure Account on any
Business Day (after giving effect to Collections so remitted) is less than the
Cure Amount; or

(j) There shall have occurred any event or circumstance which may materially
adversely affect (i) the ability of the Seller, the Undertaking Party, any
Originator, Designated Entity or Intermediate SPV or the Collection Agent to
perform its respective obligations under this Agreement or any other Transaction
Document, (ii) the legality, validity or enforceability of any Transaction
Document or (iii) the collectibility of the Receivables taken as a whole; or

(k) An “Event of Termination” or “Facility Termination Date” shall occur under
any Purchase Agreement or any other Transaction Document, or any Purchase
Agreement or any other Transaction Document shall cease to be in full force and
effect or valid and binding on the Seller, any Originator, Designated Entity or
Intermediate SPV, the Collection Agent or the Undertaking Party, as the case may
be, or the Seller, any Originator, Designated Entity or Intermediate SPV, the
Collection Agent or the Undertaking Party shall so state in writing; or

(l) (i) All of the outstanding beneficial interests of the Seller shall cease to
be directly owned by one or more of the Intermediate SPVs or (ii) the majority
of the outstanding capital stock or other equity interests, including a majority
of the outstanding capital stock or other equity interests having ordinary
voting power in the election of directors, of each Originator, Designated Entity
and Intermediate SPV shall cease to be owned, directly or

 

73



--------------------------------------------------------------------------------

indirectly, by Parent or (iii) Parent shall cease to have the power, directly or
indirectly, to elect a majority of the directors of any Originator, Designated
Entity or Intermediate SPV or (iv) all of the outstanding capital stock of
Parent shall cease to be owned, directly or indirectly, by IR Parent; or

(m) The Undertaking Party shall fail to (i) make any payment required by any
Undertaking and such failure shall remain unremedied for three Business Days, or
(ii) perform or observe any other term, covenant or agreement contained in any
Undertaking and any such failure shall remain unremedied for 10 Business Days
after written notice thereof shall have been given to the Seller by the Program
Agent or any Investor Agent; or

(n) Consolidated Debt at any time exceeds 65% of the sum of Consolidated Debt
plus Consolidated Net Worth, provided that, for purposes of this Section 7.01(n)
any preferred stock, except for auction-rate preferred stock the higher of the
voluntary or involuntary liquidation value of which does not in the aggregate
exceed $100,000,000, of a Consolidated Subsidiary held by a Person other than
either of IR Parent or Parent or a wholly-owned Consolidated Subsidiary shall be
included, at the higher of its voluntary or involuntary liquidation value, in
“Consolidated Debt”; or

(o) [Intentionally omitted]

(p) If (i) a Level 1 Downgrade Event occurs with respect to Parent in its
capacity as Undertaking Party, and (ii) the long term public senior unsecured
non-credit-enhanced debt securities of IR Parent have a rating, in the judgment
of the Program Agent and each Investor Agent, at least as high as those of
Parent, IR Parent, as Undertaking Party, fails to execute and deliver to the
Program Agent replacement Undertakings substantially in the forms of Annex G-1
through Annex G-5 hereto, together with such opinions, resolutions, officers’
certificates and other documents and information as the Program Agent and the
Investor Agents may reasonably request, in form and substance satisfactory to
the Program Agent and each Investor Agent, to effectuate the replacement of
Parent as Undertaking Party, within ten Business Days of the Level 1 Downgrade
Event with respect to Parent; or

(q) Any member of the ERISA Group at the time in question shall fail to pay when
due an amount or amounts which such member shall have become liable to pay under
Title IV of ERISA (other than for premiums under Section 4007 of ERISA); or
notice of intent to terminate a Material Plan shall be filed under Title IV of
ERISA by any member of the ERISA Group at the time in question, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
that could cause one or more members of the ERISA Group to incur a current
payment obligation; and, in the case of each of the foregoing events under this
Section 7.01(q), individually or in the aggregate, the liability could
reasonably be expected to result in a material adverse effect on the business,
financial position or results of operations or property of IR Parent and its
Consolidated Subsidiaries, considered as a whole or a Material Adverse Effect on
IR Parent, Parent, any Originator or the Seller; or

 

74



--------------------------------------------------------------------------------

(r) One or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000,000 (except to the extent covered by insurance as
to which the insurer has acknowledged such coverage in writing) shall be
rendered against IR Parent, Parent or any of their respective Subsidiaries or
any combination thereof and such judgment or order shall continue unsatisfied
and unstayed past due for a period of 30 days or for such longer period of time,
not exceeding 90 days, during which, under applicable law, an appeal may be
taken from such judgment or order without leave of the relevant court, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of IR Parent, Parent or any of their respective Subsidiaries to enforce
any such judgment; or

(s) IR Company shall resign as Collection Agent;

then, and in any such event, any or all of the following actions may be taken by
notice to the Seller: (x) the Program Agent may in its discretion, and shall, at
the direction of any Investor Agent, declare the Facility Termination Date to
have occurred (in which case the Facility Termination Date shall be deemed to
have occurred), (y) the Program Agent may in its discretion, and shall, at the
direction of any Investor Agent, declare the Commitment Termination Date to have
occurred (in which case the Commitment Termination Date shall be deemed to have
occurred), and (z) if such Event of Termination is a Collection Agent Default,
the Program Agent may in its discretion, and shall, at the direction of any
Investor Agent, designate another Person to succeed IR Company as the Collection
Agent; provided, that, automatically upon the occurrence of any event (without
any requirement for the passage of time or the giving of notice) described in
paragraph (g) of this Section 7.01, the Facility Termination Date and the
Commitment Termination Date shall occur, the Collection Agent (if any of Parent,
IR Parent, any Originator, or any of respective Affiliates) shall cease to be
the Collection Agent, and the Program Agent or its designee shall become the
Collection Agent. Upon any such declaration or designation or upon such
automatic termination, the Investors, the Banks, the Investor Agents and the
Program Agent shall have, in addition to the rights and remedies which they may
have under this Agreement, all other rights and remedies provided after default
under the UCC and under other applicable law, which rights and remedies shall be
cumulative.

SECTION 7.02. Removal of Originators. The parties hereto agree that, in order to
avoid the occurrence of an Event of Termination under Section 7.01(l) as a
result of the sale of an Originator to a third party (whether through the sale
of equity interests of such Originator, a merger with such Originator or
otherwise), the Seller, the applicable Intermediate SPV and any applicable
Designated Entity may, upon not less than thirty (30) days prior written notice
from the Seller to each Agent (which notice shall in any event be delivered to
each Agent not less than thirty (30) days prior to the occurrence of such Event
of Termination), cease purchasing or acquiring Originator Receivables, directly
or indirectly, from such Originator, at which time such Originator shall cease
to be an “Originator” for the purposes of this Agreement and the other
Transaction Documents (such time, the “Originator Removal Effective Time”);
provided, that (A) no Event of Termination or Incipient Event of Termination
shall have occurred and be continuing or would result from such Originator
ceasing to be an “Originator” for purposes of this Agreement and the other
Transaction Documents or as a result of any of the other

 

75



--------------------------------------------------------------------------------

transactions contemplated to occur under this Section 7.02 in connection
therewith, (B) effective as of the Originator Removal Effective Time, no further
Originator Receivables created by such Originator may be transferred to any
other IR Party pursuant to any Purchase Agreement, (C) such Originator shall not
be a Designated Entity at the time of its removal unless each Originator from
which such Designated Entity may acquire Originator Receivables pursuant to any
Purchase Agreement is simultaneously removed as an “Originator” in compliance
with the terms of this Section 7.02, (D) no Originator may cease to be an
“Originator” if the aggregate Outstanding Balance of all Eligible Receivables
created by such Originator (or if more than one such Originator, by such
Originators) as of the applicable Originator Removal Effective Time, together
with the aggregate Outstanding Balance of all Eligible Receivables created by
each other Person which has ceased to be an “Originator” at any time as of the
Originator Removal Effective Time with respect to such Person in each case,
shall exceed 10% of the aggregate Outstanding Balance of all Eligible
Receivables created by all Persons which were “Originators” as of the date
hereof, determined as of the date hereof (and the Seller shall deliver to the
Agents a certificate, in form satisfactory to the Agents, certifying in
reasonable detail that the foregoing requirement has been satisfied), (E) after
the Originator Removal Effective Time, such Originator shall continue to have
obligations (x) under the Transaction Documents with respect to any breach of
any representation or warranty by such Originator under any Transaction Document
and (y) under any provision of any Transaction Document which is intended to
survive the termination of such Transaction Document, including without
limitation under any indemnity or expense reimbursement sections of any
Transaction Document, (F) no Level 1 Downgrade Event or Level 2 Downgrade Event
exists, and (G) prior to the Original Removal Effective Time, the Agents shall
have received such documentation, reasonably satisfactory to the Agents, duly
executed and delivered by the intended parties thereto, as is necessary in order
to consummate the removal of any Originator as an “Originator” for the purposes
of this Agreement and the other Transaction Documents. A notice from the Seller
of the removal of an Originator may be withdrawn by a subsequent written notice
to the Agents if it is determined that a proposed sale of such Originator to a
third party will not be consummated.

ARTICLE VIII

THE PROGRAM AGENT

SECTION 8.01. Authorization and Action. Each Investor and each Bank hereby
appoints and authorizes the Program Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Program Agent by the terms hereof
and thereof, together with such powers as are reasonably incidental thereto. The
Program Agent shall not have any duties other than those expressly set forth in
the Transaction Documents, and no implied obligations or liabilities shall be
read into any Transaction Document, or otherwise exist, against the Program
Agent. The Program Agent does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller,
Parent, IR Parent or any Originator, Designated Entity or Intermediate SPV.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Program Agent ever be required to take any
action which exposes the Program Agent to personal liability or which is
contrary to any provision of any Transaction Document or applicable law.

 

76



--------------------------------------------------------------------------------

SECTION 8.02. Program Agent’s Reliance, Etc. Neither the Program Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them as Program Agent under or in
connection with this Agreement or the other Transaction Documents (including,
without limitation, the Program Agent’s servicing, administering or collecting
Pool Receivables as Collection Agent) or any other Transaction Document, except
for its or their own gross negligence or willful misconduct. Without limiting
the generality of the foregoing, the Program Agent: (a) may consult with legal
counsel (including counsel for any Investor Agent, the Seller, IR Parent,
Parent, any Originator, Designated Entity or Intermediate SPV and the Collection
Agent), independent certified public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Investor Agent, Investor
or Bank (whether written or oral) and shall not be responsible to any Investor
Agent, Investor or Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or any
other Transaction Document; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
the Seller, IR Parent, Parent, any Originator, Designated Entity of Intermediate
SPV or the Collection Agent or to inspect the property (including the books and
records) of the Seller, IR Parent, Parent, any Originator, Designated Entity or
Intermediate SPV or the Collection Agent; (d) shall not be responsible to any
Investor Agent, Investor or Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto; and (e) shall incur no liability under or in respect of this
Agreement or any other Transaction Document by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by telecopier or e-mail) believed by it to be genuine and signed or sent
by the proper party or parties.

SECTION 8.03. CNAI and Affiliates. The obligation of Citibank to purchase
Receivable Interests under this Agreement may be satisfied by CNAI or any of its
Affiliates. With respect to any Receivable Interest or interest therein owned by
it, CNAI shall have the same rights and powers under this Agreement as any Bank
and may exercise the same as though it were not the Program Agent. CNAI and any
of its Affiliates may generally engage in any kind of business with the Seller,
IR Parent, Parent, any Originator, Designated Entity or Intermediate SPV, the
Collection Agent or any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of the Seller, IR Parent,
Parent, any Originator, Designated Entity or Intermediate SPV, the Collection
Agent or any Obligor or any of their respective Affiliates, all as if CNAI were
not the Program Agent and without any duty to account therefor to the Investor
Agents, Investors or the Banks.

SECTION 8.04. Indemnification of Program Agent. Each Bank agrees to indemnify
the Program Agent (to the extent not reimbursed by the Seller, Parent, IR
Parent, or any Originator, Designated Entity or Intermediate SPV), ratably
according to the respective Percentage of such Bank, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Program Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action

 

77



--------------------------------------------------------------------------------

taken or omitted by the Program Agent under this Agreement or any other
Transaction Document, provided that no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Program Agent’s gross
negligence or willful misconduct.

SECTION 8.05. Delegation of Duties. The Program Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Program Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 8.06. Action or Inaction by Program Agent. The Program Agent shall in
all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Investor Agents and assurance of its indemnification by the Banks, as it
deems appropriate. The Program Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Investor Agents and such request or direction and any action taken or failure to
act pursuant thereto shall be binding upon all Investors, Banks, the Program
Agent and the Investor Agents. The Program Agent shall take such action
concerning an Incipient Event of Termination or an Event of Termination or any
other action (whether or not an Incipient Event of Termination or Event of
Termination exists) in each case as may be directed by the Investor Agents
(subject to the other provisions of this Article VIII), but until the Program
Agent receives such directions, the Program Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Program Agent deems advisable and in the best interests of the Investors and
Banks.

SECTION 8.07. Notice of Events of Termination. The Program Agent shall not be
deemed to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless the Program Agent has received
notice from any Investor Agent, Investor, Bank, the Collection Agent, any
Originator or the Seller stating that an Incipient Event of Termination or Event
of Termination has occurred hereunder and describing such Incipient Event of
Termination or Event of Termination. If the Program Agent receives such a
notice, it shall promptly give notice thereof to each Investor Agent whereupon
each Investor Agent shall promptly give notice thereof to its respective
Investors and Related Banks.

SECTION 8.08. Non-Reliance on Program Agent and Other Parties. Each Investor
Agent, Investor and Bank expressly acknowledges that neither the Program Agent,
any of its Affiliates nor any of their respective directors, officers, agents or
employees has made any representations or warranties to it and that no act by
the Program Agent hereafter taken, including any review of the affairs of the
Seller, Parent, IR Parent or any Originator, Designated Entity or Intermediate
SPV, shall be deemed to constitute any representation or warranty by the Program
Agent. Each Investor and Bank represents and warrants to the Program Agent that,
independently and without reliance upon the Program Agent, any of its
Affiliates, any Investor Agent (except to the extent otherwise agreed in writing
between such Investor and its Investor Agent) or any other Investor or Bank and
based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and

 

78



--------------------------------------------------------------------------------

creditworthiness of the Seller, Parent, IR Parent and the Originators,
Designated Entities and Intermediate SPVs, and the Receivable Interests and its
own decision to enter into this Agreement and to take, or omit, action under
this Agreement or any other Transaction Document. Except for items expressly
required to be delivered under this Agreement or any other Transaction Document
by the Program Agent to any Investor Agent, Investor or Bank, the Program Agent
shall not have any duty or responsibility to provide any Investor Agent,
Investor or Bank with any information concerning the Seller, Parent, IR Parent
or any Originator, Designated Entity or Intermediate SPV or any of their
Affiliates that comes into the possession of the Program Agent or any of its
directors, officers, agents, employees, attorneys-in-fact or Affiliates. Without
limiting the foregoing, each Bank acknowledges that it has, independently and
without reliance upon the Program Agent, any of its Affiliates or any other Bank
and based on such documents and information as it has deemed appropriate, made
its own evaluation and decision to enter into this Agreement. Furthermore, each
Bank also acknowledges that it will, independently and without reliance upon the
Program Agent, any of its Affiliates or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement.

SECTION 8.09. Successor Program Agent. (a) The Program Agent may be removed for
cause by Investor Agents representing the Majority Banks in good faith at any
time upon at least thirty (30) days’ prior written notice, which notice shall
set forth the cause for such removal; provided, however, that such removal shall
not occur if the Program Agent shall have cured or eliminated such cause to the
reasonable satisfaction of Investor Agents representing the Majority Banks on or
prior to the proposed effective date of such removal. Such removal (where no
cure has been effected) shall become effective upon the acceptance of
appointment by a successor Program Agent as set forth below. Upon any such
removal, Investor Agents representing the Majority Banks (with the approval of
the Seller, which approval shall not be unreasonably withheld and shall not be
required if an Incipient Event of Termination or an Event of Termination has
occurred and is continuing) shall have the right to appoint a successor Program
Agent.

(b) The Program Agent may, upon at least thirty (30) days’ notice to the Seller
and each Investor Agent, resign as Program Agent. Such resignation shall not
become effective until a successor agent is appointed by Investor Agents
representing the Majority Banks (with the approval of the Seller, which approval
shall not be unreasonably withheld and shall not be required if an Incipient
Event of Termination or an Event of Termination has occurred and is continuing)
and has accepted such appointment.

(c) Upon such acceptance of its appointment as Program Agent hereunder by a
successor Program Agent, such successor Program Agent shall succeed to and
become vested with all the rights and duties of the retiring Program Agent, and
the retiring Program Agent shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Program Agent’s resignation
hereunder, the provisions of this Article VIII and Section 6.07 and Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Program Agent.

 

79



--------------------------------------------------------------------------------

SECTION 8.10. Reports and Notices. The Program Agent hereby agrees to provide
each Investor Agent with copies of all material notices, reports and other
documents provided to the Program Agent by the Seller or the Collection Agent
hereunder (other than any notices received by the Program Agent referred to in
any of the definitions of Assignee Rate, Investor Rate or Fixed Period) which
are not otherwise required to be provided by the Seller or the Collection Agent
directly to the Investor Agents in accordance with the terms hereof.

ARTICLE IX

THE INVESTOR AGENTS

SECTION 9.01. Authorization and Action. Each Investor and each Bank which
belongs to the same Group hereby appoints and authorizes the Investor Agent for
such Group to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are delegated
to such Investor Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. No Investor Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Investor Agent. No Investor Agent assumes, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Seller, Parent, IR Parent or any Originator, Designated
Entity or Intermediate SPV. Notwithstanding any provision of this Agreement or
any other Transaction Document, in no event shall any Investor Agent ever be
required to take any action which exposes such Investor Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable law.

SECTION 9.02. Investor Agent’s Reliance, Etc. No Investor Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as an Investor Agent under or in connection
with this Agreement or the other Transaction Documents (i) with the consent or
at the request or direction of the Investors and Banks in its Group or (ii) in
the absence of its or their own gross negligence or willful misconduct. Without
limiting the generality of the foregoing, an Investor Agent: (a) may consult
with legal counsel (including counsel for the Program Agent, the Seller, IR
Parent, Parent, any Originator, Designated Entity or Intermediate SPV and the
Collection Agent), independent certified public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Investor
or Bank (whether written or oral) and shall not be responsible to any Investor
or Bank for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or any other Transaction
Document; (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Transaction Document on the part of the Seller, IR
Parent, Parent, any Originator, Designated Entity or Intermediate SPV or the
Collection Agent or to inspect the property (including the books and records) of
the Seller, IR Parent, Parent, any Originator, Designated Entity, Intermediate
SPV or the Collection Agent; (d) shall not be responsible to any Investor or
Bank for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Transaction Document or any
other instrument or document furnished pursuant hereto or thereto; and (e) shall
incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telecopier
or e-mail) believed by it to be genuine and signed or sent by the proper party
or parties.

 

80



--------------------------------------------------------------------------------

SECTION 9.03. Investor Agents and Affiliates. With respect to any Receivable
Interest or interest therein owned by it, each Investor Agent shall have the
same rights and powers under this Agreement as any Bank and may exercise the
same as though it were not an Investor Agent. Each Investor Agent and any of its
Affiliates may generally engage in any kind of business with the Seller, IR
Parent, Parent, any Originator, Designated Entity or Intermediate SPV, the
Collection Agent or any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of the Seller, IR Parent,
Parent, any Originator, Designated Entity or Intermediate SPV, the Collection
Agent or any Obligor or any of their respective Affiliates, all as if such
Investor Agent were not an Investor Agent and without any duty to account
therefor to any Investors or Banks.

SECTION 9.04. Indemnification of Investor Agents. Each Bank in each Group agrees
to indemnify the Investor Agent for such Group (to the extent not reimbursed by
the Seller, Parent, IR Parent, or any Originator, Designated Entity or
Intermediate SPV), ratably according to the proportion of the Percentage of such
Bank to the aggregate Percentages of all Banks in such Group, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such
Investor Agent in any way relating to or arising out of this Agreement or any
other Transaction Document or any action taken or omitted by such Investor Agent
under this Agreement or any other Transaction Document, provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Investor Agent’s gross negligence or willful misconduct.

SECTION 9.05. Delegation of Duties. Each Investor Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Investor Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 9.06. Action or Inaction by Investor Agents. Each Investor Agent shall
in all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Investors and Banks in its Group and assurance of its indemnification by the
Banks in its Group, as it deems appropriate. Each Investor Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Investors and Banks in its Group and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Investors and Banks in its Group.

SECTION 9.07. Notice of Events of Termination. No Investor Agent shall be deemed
to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless such Investor Agent has
received notice from the Program Agent, any other Investor Agent, any Investor
or Bank, the Collection Agent, any Originator or the Seller stating that an
Incipient Event of Termination or Event of Termination has occurred

 

81



--------------------------------------------------------------------------------

hereunder and describing such Incipient Event of Termination or Event of
Termination. If an Investor Agent receives such a notice, it shall promptly give
notice thereof to the Investors and Banks in its Group and to the Program Agent
(but only if such notice received by such Investor Agent was not sent by the
Program Agent). Each Investor Agent shall take such action concerning an
Incipient Event of Termination or an Event of Termination as may be directed by
the Investors and Banks in its Group (subject to the other provisions of this
Article IX), but until such Investor Agent receives such directions, such
Investor Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, as such Investor Agent deems advisable and in the best
interests of the Investors and Banks in its Group.

SECTION 9.08. Non-Reliance on Investor Agent and Other Parties. Except to the
extent otherwise agreed to in writing between an Investor and its Investor
Agent, each Investor Agent, Investor and Bank in the same Group expressly
acknowledges that neither the Investor Agent for its Group, any of its
Affiliates nor any of such Investor Agent’s or Affiliate’s directors, officers,
agents or employees has made any representations or warranties to it and that no
act by such Investor Agent hereafter taken, including any review of the affairs
of the Seller, Parent, IR Parent or any Originator, Designated Entity or SPV,
shall be deemed to constitute any representation or warranty by such Investor
Agent. Except to the extent otherwise agreed to in writing between an Investor
and its Investor Agent, each Investor Agent, Investor and Bank in the same Group
represents and warrants to the Investor Agent for such Group that, independently
and without reliance upon such Investor Agent, any of its Affiliates, any other
Investor Agent, the Program Agent or any other Investor or Bank and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Parent, IR Parent and the Originators,
Designated Entities and Intermediate SPVs and the Receivable Interests and its
own decision to enter into this Agreement and to take, or omit, action under
this Agreement or any other Transaction Document. Except for items expressly
required to be delivered under this Agreement or any other Transaction Document
by an Investor Agent to any Investor or Bank in its Group, no Investor Agent
shall have any duty or responsibility to provide any Investor or Bank in its
Group with any information concerning the Seller, Parent, IR Parent or any
Originator, Designated Entity or Intermediate SPV or any of their Affiliates
that comes into the possession of such Investor Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

SECTION 9.09. Successor Investor Agent. Any Investor Agent may, upon at least
thirty (30) days’ notice to the Program Agent, the Seller and the Investors and
Banks in its Group, resign as Investor Agent for its Group. Such resignation
shall not become effective until a successor investor agent is appointed by the
Investors and Banks in its Group and has accepted such appointment. Upon such
acceptance of its appointment as Investor Agent for such Group hereunder by a
successor Investor Agent, such successor Investor Agent shall succeed to and
become vested with all the rights and duties of the retiring Investor Agent, and
the retiring Investor Agent shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Investor Agent’s resignation
hereunder, the provisions of this Article IX and Section 6.07 and Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Investor Agent.

 

82



--------------------------------------------------------------------------------

SECTION 9.10. Reliance on Investor Agent. Unless otherwise advised in writing by
an Investor Agent or by any Investor or Bank in such Investor Agent’s Group,
each party to this Agreement may assume that (i) such Investor Agent is acting
for the benefit and on behalf of each of the Investors and Banks in its Group,
as well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Investor Agent has been duly
authorized and approved by all necessary action on the part of the Investors and
Banks in its Group.

ARTICLE X

INDEMNIFICATION

SECTION 10.01. Indemnities by the Seller. Without limiting any other rights that
the Program Agent, the Investor Agents, the Investors, the Banks, any related
commercial paper issuer of an Investor, or any of their respective Affiliates or
members or any of their respective officers, directors, employees or advisors
(each, an “Indemnified Party”) may have hereunder or under applicable law, the
Seller hereby agrees to indemnify each Indemnified Party from and against any
and all claims, losses and liabilities (including reasonable attorneys’ fees)
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
arising out of or resulting from this Agreement or the other Transaction
Documents or the use of proceeds of purchases or reinvestments or the ownership
of Receivable Interests or in respect of any Receivable or any Contract,
excluding, however, (a) Indemnified Amounts to the extent found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from gross negligence or willful misconduct on the part of such Indemnified
Party, (b) recourse (except as otherwise specifically provided in this
Agreement) for Receivables which are not collected, not paid or uncollectible on
account of the insolvency, bankruptcy or financial inability to pay of the
applicable Obligor or (c) any income taxes or withholding taxes (in the case of
withholding taxes, other than (i) withholding taxes that are imposed by Canada
or any political subdivision thereof on any Affected Person or that are withheld
from any Collections or other payments made hereunder or (ii) due to changes in
law) incurred by such Indemnified Party arising out of or as a result of this
Agreement or the ownership of Receivable Interests or in respect of any
Receivable or any Contract. Without limiting or being limited by the foregoing,
the Seller shall pay on demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:

(i) the characterization in any Seller Report or other written statement made by
or on behalf of the Seller of any Receivable as an Eligible Receivable or as
included in the Net Receivables Pool Balance which, as of the date of such
Seller Report or other statement, is not an Eligible Receivable or should not be
included in the Net Receivables Pool Balance;

(ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement or
any of the other Transaction Documents which shall have been incorrect in any
material respect when made;

 

83



--------------------------------------------------------------------------------

(iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract; or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation;

(iv) the sale by the Seller of any Receivable in violation of applicable laws,
rules or regulations;

(v) the failure to vest in the Investors and/or the Banks, as the case may be,
(a) a perfected undivided percentage interest, to the extent of each Receivable
Interest, in the Receivables in, or purporting to be in, the Receivables Pool
and the Related Security and Collections in respect thereof, or (b) a perfected
security interest as provided in Section 2.11, in each case free and clear of
any Adverse Claim (it being agreed that this clause (v) is not intended to be an
indemnity for the failure of any Underlying Inventory Security Interest to
constitute a first priority security interest in the related inventory);

(vi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time;

(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller or any of its Affiliates acting as Collection Agent);

(viii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;

(ix) any products liability or other claim by an Obligor or other third party
arising out of or in connection with merchandise, insurance or services which
are the subject of any Contract;

(x) the commingling of Collections of Pool Receivables at any time with other
funds;

(xi) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of purchases or reinvestments or the ownership of Receivable
Interests or in respect of any Receivable or Related Security or Contract;

 

84



--------------------------------------------------------------------------------

(xii) any failure of the Seller to comply with its covenants contained in this
Agreement or any other Transaction Document; or

(xiii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller or any Affiliate of the Seller in servicing,
administering or collecting any Receivable.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller, any Originator, Designated
Entity or Intermediate SPV or the Collection Agent therefrom shall be effective
unless in a writing signed by each Investor Agent and the Program Agent (and, in
the case of any amendment, also signed by the Seller and the Originators,
Designated Entities and Intermediate SPVs party hereto; provided, however, that
the signatures of the Seller and the Originators, Designated Entities and
Intermediate SPVs shall not be required for the effectiveness of any amendment
which modifies the representations, warranties, covenants or responsibilities of
the Collection Agent at any time when the Collection Agent is not an Originator
or an Affiliate of the Originator or a successor Collection Agent is designated
by the Program Agent pursuant to Section 6.01), and then such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by the Collection Agent in addition to the
Program Agent and each Investor Agent, affect the rights or duties of the
Collection Agent under this Agreement. No failure on the part of the Investors,
the Banks, the Investor Agents or the Program Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

SECTION 11.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received. A copy of
all notices to the Seller under Section 8.01 or with respect to amendments under
Section 11.01 shall be sent to Wilmington Trust Company, as Owner Trustee, 1100
North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration.

SECTION 11.03. Assignability. (a) This Agreement and the Investors’ rights and
obligations herein (including ownership of each Receivable Interest) shall be
assignable by the Investors and their successors and assigns to the Related
Banks in their Group and, unless,

 

85



--------------------------------------------------------------------------------

immediately after giving effect to such assignment, Seller would become
obligated to pay amounts under Section 2.10(a) as a result of the deduction of
taxes (in which case, such assignment shall be permitted only with the prior
written consent of the Seller), to any other Eligible Assignee. Each assignor of
a Receivable Interest or any interest therein shall notify its Investor Agent
and the Program Agent and the Seller of any such assignment. Each assignor of a
Receivable Interest or any interest therein may, in connection with the
assignment, disclose to any assignee or potential assignee any information
relating to the Seller or any Originator, Designated Entity or Intermediate SPV,
including the Receivables, furnished to such assignor by or on behalf of the
Seller or by the Program Agent or its Investor Agent; provided that, prior to
any such disclosure, such assignee or potential assignee agrees to preserve the
confidentiality of such information in accordance with the provisions of
Section 11.06 hereof.

(b) Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Bank Commitment and any Receivable Interests
or interests therein owned by it) unless, immediately after giving effect to
such assignment, Seller would become obligated to pay amounts under
Section 2.10(a) as a result of the deduction of taxes (in which case, such
assignment shall be permitted only with the prior written consent of the
Seller). The parties to each such assignment shall execute and deliver to the
Program Agent (with a copy to the assignor’s Investor Agent) an Assignment and
Acceptance (which includes, among other things, an agreement by the assignee to
abide by all obligations applicable to a Bank hereunder, including
Section 11.06). In addition, notwithstanding any other provision of this
Section 11.03, each Bank or any of its Affiliates may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, rights to payment of Capital and Yield) under this Agreement
or under the Asset Purchase Agreement of such Bank or the applicable Affiliate
to secure obligations of such Bank or such Affiliate to any Federal Reserve
Bank, without notice to or consent of the Seller or the Program Agent or any
Investor Agent; provided that no such pledge or grant of a security interest
shall release such Bank or the applicable Affiliate from any of its obligations
hereunder or under the applicable Asset Purchase Agreement, as the case may be,
or substitute any such pledgee or grantee for such Bank or Affiliate as a party
hereto or to the Asset Purchase Agreement, as the case may be.

(c) This Agreement and the rights and obligations of the Program Agent herein
shall be assignable by the Program Agent and its successors and assigns.

(d) The Seller may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Program Agent and each
Investor Agent.

(e) Solely with respect the Groups the Investor Agent of which is BofA or JPMC:

(i) At any time on or prior to the Commitment Termination Date for the
applicable Investor in such Group, if the related Investor Agent on behalf of
such Investor so elects, by written notice to the Program Agent, the Seller
hereby irrevocably requests and directs that such Investor assign, and such
Investor does hereby assign effective on the “Assignment Date” referred to below
all or such portions as may be elected by the Investor of its interest in the
Capital and

 

86



--------------------------------------------------------------------------------

Receivable Interests at such time to its Related Banks pursuant to this Section
11.03(e)(i) and the Seller hereby agrees to pay the amounts described in Section
11.03(e)(ii); provided that unless such assignment is an assignment of all of
such Investor’s interest in the Capital and Receivable Interests in whole on or
after the Conduit Investment Termination Date (defined below), no such
assignment shall take place pursuant to this Section 11.03(e)(i) if an Event of
Termination described in Section 7.01(g) shall then exist; and provided further
that no such assignment shall take place pursuant to this Section 11.03(e)(i) at
a time when an event of bankruptcy with respect to such Investor exists. No
further documentation or action on the part of such Investor or the Seller shall
be required to exercise the rights set forth in the immediately preceding
sentence, other than the giving of the notice by the related Investor Agent on
behalf of such Investor referred to in such sentence and the delivery by the
related Investor Agent of a copy of such notice to the Related Banks in the
related Group (the date of the receipt by such Related Banks of any such notice
being the “Assignment Date”). Each Related Bank in the related Group hereby
agrees, unconditionally and irrevocably and under all circumstances, without
setoff, counterclaim or defense of any kind, to pay the full amount of its
Assignment Amount (defined below) on such Assignment Date to the applicable
Investor in immediately available funds to an account designated by the related
Investor Agent. Upon payment of its Assignment Amount, such Related Bank shall
acquire an interest in the Capital and Receivable Interests equal to its pro
rata share (based on the outstanding portions of the Capital funded by it) of
the assigned portion of the Capital and Receivable Interests. Upon any
assignment in whole by an Investor in such Group to its Related Banks on or
after the Conduit Investment Termination Date as contemplated hereunder, such
Investor shall cease to purchase any additional Receivable Interests hereunder.
At all times prior to the Conduit Investment Termination Date, nothing herein
shall prevent the Investor from making a subsequent purchase of Receivable
Interests hereunder, in its sole discretion, following any assignment pursuant
to this Section 11.03(e)(i) or from making more than one assignment pursuant to
this Section 11.03(e)(i).

(ii) The Seller shall pay to the applicable Investor Agent, for the account of
the applicable Investor, in connection with any assignment by such Investor to
the Related Banks in its Group pursuant to Section 11.03(e)(i), an aggregate
amount equal to all Yield to accrue through the end of the current Fixed Period
to the extent attributable to the portion of the Capital so assigned to the
Related Banks (which Yield shall be determined for such purpose using the
Investor Rate most recently determined by the applicable Investor Agent) (as
determined immediately prior to giving effect to such assignment), plus all
other amounts then owing to such Investor (other than the Capital and other than
any Yield not described above) related to the portion of the Capital so assigned
to the Related Banks in its Group. If the Seller fails to make payment of such
amounts at or prior to the time of assignment by the Investor to the Related
Banks, such amount shall be paid by the Related Banks (in accordance with their
respective pro rata shares) to the Investor as additional consideration for the
interests assigned to the Related Banks and the amount of the “Capital”
hereunder held by the Related Banks shall be increased by an amount equal to the
additional amount so paid by the Related Banks.

 

87



--------------------------------------------------------------------------------

(iii) After any assignment in whole by an Investor to its Related Banks pursuant
to Section 11.03(e)(i) at any time on or after the related Conduit Investment
Termination Date, all payments to be made hereunder by the Seller or the
Collection Agent to such Investor shall be made to the applicable Investor
Agent’s account as such account shall have been notified to the Seller and the
Collection Agent.

(iv) In the event that the aggregate of the Assignment Amounts paid by the
Related Banks pursuant to Section 11.03(e)(i) on any Assignment Date occurring
on or after the Conduit Investment Termination Date is less than the Capital of
the Investor on such Assignment Date, then to the extent Collections thereafter
received by its Investor Agent hereunder in respect of the Capital exceed the
aggregate of the unrecovered Assignment Amounts and Capital funded by such
Related Banks, such excess shall be remitted by such Investor Agent to the
Investor for the account of the Investor.

(v) For the purposes of this Section 11.03(e), the following terms shall have
the following definitions:

 

  (a) “Assignment Amount” means, with respect to an Investor at the time of any
assignment pursuant to Section 11.03(e)(i), an amount equal to the least of
(a) such Investor’s pro rata share of the Capital requested by the Investor to
be assigned at such time; (b) the Related Bank’s unused Commitment (minus the
unrecovered principal amount of such Related Bank’s investments in the
Receivable Interest pursuant to the Asset Purchase Agreement to which it is a
party); and (c) in the case of an assignment on or after the applicable Conduit
Investment Termination Date, an amount equal to (A) the sum of such Related
Bank’s pro rata share of its Group’s percentage of (i) the aggregate Outstanding
Balance of the Receivables (other than Defaulted Receivables), plus (ii) all
Collections received by the Collection Agent but not yet remitted by the
Collection Agent to the Agents, plus (iii) any amounts in respect of deemed
Collections required to be paid by the Seller at such time in accordance with
Section 2.04.

 

  (b) “Conduit Investment Termination Date” means, with respect to the
applicable Investor, the date of the delivery by such Investor to the Seller of
written notice that such Investor elects, in its sole discretion, to permanently
cease to fund the purchase of Receivable Interests hereunder. For the avoidance
of doubt, the delivery of any such written notice by such Investor shall not
relieve or terminate the obligations of any Related Bank in its Group to fund
any purchase of Receivable Interests.

 

88



--------------------------------------------------------------------------------

SECTION 11.04. Costs and Expenses. (a) In addition to the rights of
indemnification granted under Section 10.01 hereof, the Seller agrees to pay on
demand all costs and expenses in connection with the preparation, execution,
delivery and administration (including periodic auditing and the other
activities contemplated in Section 5.02) of this Agreement, any Asset Purchase
Agreement and the other documents and agreements to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Program Agent, CNAI, each Investor Agent, each Investor, each
Bank and their respective Affiliates with respect thereto and with respect to
advising the Program Agent, CNAI, each Investor Agent, each Investor, each Bank
and their respective Affiliates as to their rights and remedies under this
Agreement, and all costs and expenses, if any (including reasonable counsel fees
and expenses), of the Program Agent, CNAI, the Investor Agents, the Investors,
the Banks and their respective Affiliates, in connection with the enforcement of
this Agreement and the other documents and agreements to be delivered hereunder.

(b) In addition, the Seller shall pay (i) to the extent not included in the
calculation of Yield, any and all commissions of placement agents and dealers in
respect of promissory notes or commercial paper notes issued to fund the
purchase or maintenance of any Receivable Interest, and (ii) any and all costs
and expenses of any issuing and paying agent or other Person responsible for the
administration of any Investor’s promissory note or commercial paper program, as
the case may be, in connection with the preparation, completion, issuance,
delivery or payment of promissory notes or commercial paper issued to fund the
purchase or maintenance of any Receivable Interest.

(c) Further, the Seller agrees to pay all Liquidation Fees and any and all other
breakage and other expenses of the Program Agent, the Investor Agents, the
Investors and the Banks (including, without limitation, reasonable attorneys’
fees and disbursements and the cost including accrued interest, of terminating
or transferring any agreements such as interest rate swaps, over-the-counter
forward agreements and future contracts engaged by the Investors, the Banks, the
Investor Agents or the Program Agent) in connection with any reduction of the
Capital relating to the funding or maintenance of any Receivable Interest (or
portion thereof).

SECTION 11.05. No Proceedings; Waiver of Consequential Damages. (a) Each of the
Seller, the Program Agent, each Investor Agent, the Collection Agent, each
Originator, Designated Entity, Intermediate SPV and Originator, each Investor
(with respect to each other Investor), each Bank, each assignee of a Receivable
Interest or any interest therein and each entity which enters into a commitment
to purchase Receivable Interests or interests therein hereby agrees that it will
not institute against, or join any other Person in instituting against, any
Investor or its related commercial paper issuer, if applicable, any proceeding
of the type referred to in Section 7.01(g) so long as any commercial paper or
other senior indebtedness issued by such Investor shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such commercial paper or other senior indebtedness shall have been outstanding.

(b) Each Originator, each Designated Entity, each Intermediate SPV, the
Collection Agent and the Seller agree that no Indemnified Party shall have any
liability to them or any of their securityholders or creditors in connection
with this Agreement, the other Transaction Documents or the transactions
contemplated thereby on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).

 

89



--------------------------------------------------------------------------------

SECTION 11.06. Confidentiality. (a) The Seller, each Originator, Designated
Entity and Intermediate SPV and the Collection Agent each agrees to maintain the
confidentiality of this Agreement in communications with third parties and
otherwise; provided that this Agreement may be disclosed (i) to third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the Agent,
(ii) to the legal counsel and auditors of the Seller, each Originator,
Designated Entity and Intermediate SPV, IR Parent, Parent and the Collection
Agent if they agree to hold it confidential and (iii) to the extent required by
applicable law or regulation or by any court, regulatory body or agency having
jurisdiction over such party (including any stock exchange on which the capital
stock of IR Parent or Parent is traded); and provided, further, that such party
shall have no obligation of confidentiality in respect of any information which
may be generally available to the public or becomes available to the public
through no fault of such party.

(b) Each Investor, each Bank, each Investor Agent and the Program Agent agrees
to maintain the confidentiality of all information with respect to the Seller,
IR Parent, Parent, the Originators or the Receivables Pool (including the Seller
Reports) furnished or delivered to it pursuant to this Agreement; provided, that
such information may be disclosed (i) to such party’s legal counsel and auditors
and to such party’s assignees and participants and potential assignees and
participants and their respective counsel if they agree to hold it confidential,
(ii) to the rating agencies and any related commercial paper issuer and the
providers of credit enhancement or liquidity for each Investor, and (iii) to the
extent required by applicable law or regulation or by any court, regulatory body
or agency having jurisdiction over such party; and provided, further, that such
party shall have no obligation of confidentiality in respect of any information
which may be generally available to the public or becomes available to the
public through no fault of such party.

(c) Notwithstanding any other provision herein, each party hereto (and each
employee, representative or other agent of each party hereto) may disclose to
any and all Persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of the transaction contemplated by this Agreement and the
other Transaction Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

SECTION 11.07. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN
THE RECEIVABLES AND THE PURCHASE AGREEMENTS ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

90



--------------------------------------------------------------------------------

SECTION 11.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 11.09. Survival of Termination. The provisions of Sections 2.08, 2.09,
2.10, 6.07, 10.01, 11.04, 11.05, 11.06, 11.12 and 11.13 shall survive any
termination of this Agreement.

SECTION 11.10. Consent to Jurisdiction. (a) Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the Seller, the Collection Agent and each Originator, Designated
Entity and Intermediate SPV consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to it at
its address specified in Section 11.02. Nothing in this Section 11.10 shall
affect the right of the Investors, any Bank, or any Agent to serve legal process
in any other manner permitted by law.

SECTION 11.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.

SECTION 11.12. No Recourse Against Investors, Stockholders, Officers or
Directors. (a) Notwithstanding anything to the contrary contained in this
Agreement, the obligations of any Investor under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Investor and
shall be payable solely to the extent of funds received from the Seller in
accordance herewith or from any party to any Transaction Document in accordance
with the terms thereof in excess of funds necessary to pay matured and maturing
commercial paper and shall only be required to pay amounts payable by the Seller
hereunder and under the other Transaction Documents from funds of the Seller
other than the proceeds of the Receivables Interests to the extent it has such
funds. Any amounts which such Investors do not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Federal Bankruptcy Code) against or corporate obligation of such Investors for
any such insufficiency unless and until such Investors satisfy the provisions
above.

 

91



--------------------------------------------------------------------------------

(b) No recourse under any obligation, covenant, or agreement of any Investor
contained in this Agreement shall be had against any corporate services provider
to such Investor (or any Affiliate thereof), commercial paper issuer to such
Investor, or any stockholder, employee, officer, director or incorporator of
such Investor or beneficial owner of any of them, as such, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of such Investor, and that no personal liability
whatsoever shall attach to or be incurred by any corporate services provider (or
any Affiliate thereof), or the stockholder, employee, officer, director or
incorporator of such Investor or beneficial owner of any of them, as such, or
any of them under or by reason of any of the obligations, covenants or
agreements of such Investor contained in this Agreement, or implied therefrom,
and that any and all personal liability for breaches by such Investor of any of
such obligations, covenants or agreements, either at common law or at equity, or
by statute or constitution, of such corporate services provider (or any
Affiliate thereof), commercial paper issuer to such Investor, and every such
stockholder, employee, officer, director or incorporator of such Investor or
beneficial owner of any of them is hereby expressly waived as a condition of and
consideration for the execution of this Agreement; provided, however, that an
Investor shall be considered to be an Affiliate of its corporate services
provider; and provided, further, that this Section 11.12 shall not relieve any
such stockholder, employee, officer, director or incorporator of any Investor or
beneficial owner of any of them of any liability it might otherwise have for its
own intentional misrepresentation or willful misconduct.

SECTION 11.13. Limitation of Owner Trustee Liability. It is expressly understood
and agreed by the parties hereto that (a) this Agreement is executed and
delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee, in the exercise of the powers and authority conferred
and vested in it, pursuant to the Trust Agreement of the Seller, (b) each of the
representations, waivers, undertakings and agreements herein made on the part of
the Seller is made and intended not as personal representations, waivers,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose for binding only the Seller, (c) nothing herein contained shall
be construed as creating any liability on Wilmington Trust Company, individually
or personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by any person claiming by, through or under the parties hereto, and (d)under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Seller or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Seller under this Agreement or any other related documents.

SECTION 11.14. Federal Tax Treatment. (a) Notwithstanding anything herein to the
contrary, for United States federal income tax purposes, the parties hereto
agree to treat the sale of Receivable Interests pursuant to this Agreement as a
loan secured by the Receivables.

 

92



--------------------------------------------------------------------------------

(b) The parties hereto acknowledge, that for U.S. federal income tax purposes,
the Seller shall be treated as a security collateral device for the benefit of
the Intermediate SPVs and the Seller will not be treated as a partnership or as
an association or publicly traded partnership taxable as a corporation.

[Remainder of page intentionally blank]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

IR RECEIVABLES FUNDING TRUST, as Seller By:   WILMINGTON TRUST COMPANY, not in
its individual capacity but solely as statutory trustee under the Trust
Agreement of IR Receivables Funding Trust By:   LOGO [g82739g58s27.jpg]   Name:
  Jeanne M. Oller   Title:   Assistant Vice President  

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attn: David Kuhl

Facsimile No.:



--------------------------------------------------------------------------------

CAFCO, LLC, as an Investor By:   Citicorp North America, Inc., as Attorney in
fact By:   LOGO [g82739g49y54.jpg]   Name:   JUNETTE M. EARL   Title:   Vice
President  

750 Washington Boulevard, 8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Facsimile No.: 914-274-9038



--------------------------------------------------------------------------------

ENTERPRISE FUNDING COMPANY LLC, as an Investor By:   LOGO [g82739g12t56.jpg]  
Name:   Kevin P. Burns   Title:   Vice President  

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Facsimile No.: 212-302 -8767

  With copy to Bank of America:  

Bank of America, National Association

214 North Tryon Street, 21st Floor

NC1-027-19-01

Charlotte, NC 28255

Attention: ABCP Conduit Group

Facsimile No.: 704-388-9169



--------------------------------------------------------------------------------

JS SILOED TRUST, as an Investor By:   JPMorgan Chase Bank, N.A., not in its
individual capacity but solely as Administrative Trustee By:   LOGO
[g82739g48s27.jpg]   Name:   Joel C. Gedroic   Title:   Executive Director  

270 Park Avenue, 10th Floor

New York, NY 10017

Attention: Joel Gedroic

Facsimile No.: 212-834-6566



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,
as Program Agent and an Investor Agent By:   LOGO [g82739g98i94.jpg]   Name:  
JUNETTE M. EARL   Title:   Vice President  

750 Washington Boulevard, 8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Facsimile No.: 914-274-9038



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Investor Agent By:   LOGO [g82739g81b60.jpg]  
Name:   J. Matt Hawkins   Title:   Vice President  

Bank of America, National Association

214 North Tryon Street, 21st Floor

NCI-027-19-01

Charlotte, NC 28255

Attention: ABCP Conduit Group

Facsimile No.: 704-388-9169



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Investor Agent By:   LOGO [g82739g81q94.jpg]  
Name:   Joel C. Gedroic   Title:   Executive Director  

270 Park Avenue, 10th Floor

New York, NY 10017

Attention: Joel Gedroic

Facsimile No.: 212-834-6566



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Bank By:   LOGO [g82739g75s32.jpg]   Name:   JUNETTE M.
EARL   Title:   Vice President   Percentage: 38.461538%  

750 Washington Boulevard, 8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Facsimile: 914-274-9038



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank By:   LOGO [g82739g31a60.jpg]   Name:   J. Matt
Hawkins   Title:   Vice President   Percentage: 30.769231%  

Bank of America, National Association

214 North Tryon Street, 21st Floor

NCI-027-19-01

Charlotte, NC 28255

Attention: ABCP Conduit Group

Facsimile No.: 704-388-9169



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Bank By:   LOGO [g82739g99n99.jpg]   Name:  
Joel C. Gedroic   Title:   Executive Director   Percentage: 30.769231%  

270 Park Avenue, 10th Floor

New York, NY 10017

Attention: Joel Gedroic

Facsimile No.: 212-834-6566



--------------------------------------------------------------------------------

INGERSOLL-RAND COMPANY, as Collection Agent and an Originator By:   LOGO
[g82739g52a12.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

HUSSMANN CORPORATION, as an Originator By:   LOGO [g82739g00u86.jpg]   Name:    
Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

TAYLOR INDUSTRIES, INC., as an Originator By:   LOGO [g82739g86g08.jpg]   Name:
    Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

HUSSMANN SERVICES CORPORATION, as an Originator By:   LOGO [g82739g01a88.jpg]  
Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

INGERSOLL-RAND INDUSTRIAL REFRIGERATION, INC., as an Originator By:   LOGO
[g82739g73v21.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

REFRIGERATION ENGINEERING, INC., as an Originator By:   LOGO [g82739g88m73.jpg]
  Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

KRACK CORPORATION, as an Originator By:   LOGO [g82739g25z51.jpg]   Name:    
Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

NELSON REFRIGERATION INC., as an Originator By:   LOGO [g82739g58q20.jpg]  
Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

ROGERS REFRIGERATION CO., INC., as an Originator By:   LOGO [g82739g91g48.jpg]  
Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

WHS REFRIGERATION SYSTEMS, INC., as an Originator By:   LOGO [g82739g33l22.jpg]
  Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

TERRY D. CARTER SERVICE CO., INC., as an Originator By:   LOGO
[g82739g09o01.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

CRYSTAL REFRIGERATION, INC., as an Originator By:   LOGO [g82739g47x52.jpg]  
Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

REFRIGERATION SERVICE & DESIGN, INC., as an Originator By:   LOGO
[g82739g85g62.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

THERMO KING DE PUERTO RICO, INC., as an Originator By:   LOGO [g82739g40q72.jpg]
  Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

THERMO KING SVC, INC., as an Originator By:   LOGO [g82739g28q02.jpg]   Name:  
Thomas W. Alston   Title:   Treasurer  

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

THERMO KING CORPORATION, as an Originator By:   LOGO [g82739g83r37.jpg]   Name:
    Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

CHECKER FLAG PARTS, INC., as an Originator By:   LOGO [g82739g93h68.jpg]   Name:
    Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

CLUB CAR, INC., as an Originator and a Designated Entity By:   LOGO
[g82739g34m53.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

VON DUPRIN LLC, as an Originator and a Designated Entity By:   LOGO
[g82739g84e43.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

SCHLAGE LOCK COMPANY LLC, as an Originator By:   LOGO [g82739g11f93.jpg]   Name:
    Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

TRANE U.S. INC., as an Originator By:   LOGO [g82739g08b09.jpg]   Name:    
Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

IR CLIMATE RECEIVABLES FUNDING INC., as an Intermediate SPV By:   LOGO
[g82739g97i02.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

IR INDUSTRIAL RECEIVABLES FUNDING LLC, as an Intermediate SPV By:   LOGO
[g82739g91i96.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.

IR SECURITY RECEIVABLES FUNDING LLC, as an Intermediate SPV By:   LOGO
[g82739g87f61.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.



--------------------------------------------------------------------------------

ASI RECEIVABLES FUNDING LLC, as an Intermediate SPV By:   LOGO
[g82739g45k51.jpg]   Name:     Title:    

One Centennial Avenue

P.O. Box 6820

Piscataway, NJ 08855-6820

Attention: David Kuhl

Facsimile No.